 ALERT MEDICAL TRANSPORTBrocal Corp.d/b/a Alert Medical TransportandDistrict 1199C,National Union of Hospital andHealth Care Employees,Division of RWDSU,AFL-CIO. Cases 4-CA-12912, 4-CA-13446,4-CA-13446-2, and 4-RC-15186-26 September 1985DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSDENNIS AND JOHANSENNancy M. Sherman issued the attached decision.The Respondent filed exceptions and a supportingbrief, and the General Counsel filed an,answeringbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to 'a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings, I andconclusions2and to adopt - the recommendedOrder.3ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and - orders, that the Respondent, BrocalCorp. d/b/a Alert Medical Transport, Philadel-phia, Pennsylvania, its officers, agents, successors,and assigns, shall 'take the action set forth in theOrder, except that the attached notice is substitutedfor that of the administrative law judge.iTheRespondent has exceptedto some ofthe judge'scredibility find-ings.The Board's establishedpolicy is not to overrulean administrativelaw judge's credibilityresolutions unless the clear preponderance of allthe relevantevidenceconvincesus thatthey areincorrectStandard DryWall Products,91NLRB 544 (1950),enfd 188F 2d 362 (3d Cir 1951)We have carefullyexaminedthe record and findno basis for reversingthe findingsWe correctthree minor factual errors in the attached opinion that donot affectthe result in this case(1)The Respondent did not change em-ployeeJamesRobertPostell's shift on22April 1982alongwith itschange in employeeDavid Gelb's shift(2)AideRobert Cummings had,but aideStephen Griffinhad not, attended a union meeting before theRespondent eliminated the aide classification29 October 1982 (3) Theelection petition was filed 15October 1982, not 14 Octoberas the judgesaid in secII,C,l,d of herdecision2TheRespondent exceptedonly toConclusionsof Law 5b,5c, and 6that certain employee terminations and an employee suspension violatedthe Act TheRespondent has not excepted to Conclusions of Law 4, 5a,5d, and 5e that the Respondent violated Sec 8(a)(1) and(3) of the ActWe conformthe notice with the judge's recommended OrderInviewof theRespondent'snumerous"hallmark"violations,Member Dennis does not find the passage of time and the evidence ofemployee turnover sufficient to mitigatethe seventyand pervasiveness ofthe Respondent's conduct.See her concurring opinion inRegency ManorNursing Home,275 NLRB 1261 (1985) Accordingly,she agrees that abargaining order is an appropriateremedyunderNLRB v Gissel PackingCo., 395 U S 575 (1969)631IT IS FURTHER ORDEREDthat the election inCase 4-RC-15186 isset asideand that Case 4-RC-15186 be dismissed.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National, Labor Relations Board has foundthat we violated the National Labor Relations Actand has orderedus -to post and abide by this notice.To organize''To form, join,or assistany unionTo bargain collectively through representa-tives of their own choiceTo act together for othermutualaid or pro-tectionTo choosenot to engagein any of theseprotected concerted activities.WE WILL NOT remove union buttons from yourclothing, . forbid you to wear union buttons, orthreaten to discharge you for wearing union but-tons; but we can restrict the wearing of union but-tonsduring working hours while employees havecontact with the public, if such a restriction is mo-tivated bya legitimatenonpretextual reason whichdoes not involve any element ofunion animus ordiscriminationbetween union insigniaand otherforms ofinsignia.WE WILL NOT forbid you topass outunion cardsor to distributeunionliterature to employees ofother employers, off companypremises and attimeswhen such activity would not interfere withemployees' work; or threaten to discharge you forsuch conduct.WE WILL NOT forbid you to talk with profession-al union, organizersoff companypremises at timeswhen such activity would not interfere with em-ployees' work.WE WILL NOT tell you that the advent of Dis-trict 1199C, National Union of Hospital and HealthCare Employees, Division of RWDSU, AFL-CIOhad caused us to delay givinga wage increase, iscausing usto delay effortsto get, a betterinsuranceplan,andmight interferewith our ability toremedy vehicle safety.WE WILL NOT imply to you thatinsurance bene-fitswould be improved if District 1199C- was nolonger on the scene.WE' WILL NOT tell you, 'forthe express or im-plied purpose of discouragingyour union sympa-276 NLRB No. 66 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDthies, thatwe will try to-improve yourwages,Mack BallDeborah Jenkinshours,and - working conditions,try to settle yourKevin CharityDouglas Johnsongrievances,and might effect some improvements.Robert CummingsJames KnightWE WILL NOT give you the impression`thatwePatrick DumasTheresa Masonhave engaged in surveillance of a union meeting.Irene FrazierStephanie MatthewsWE WILL NOT interrogate youin a manner con-h,Tomas FreemanJoseph Middletonstituting interference,restraint,and coercion, about'Carla GarnerKimberly Rossyour own and otheremployees'unionactivities,Stephen GriffinBetty Twymanand about contact with the National Labor Rela-tions Board.YPhillip JardineGary WilliamsWE WILL NOT reschedule company meetings inorder to interfere with your attendance at unionmeetings.`WE WILL NOT threaten you that.we will closethe business,change its name,.-move to anothertown, or do whatever is necessary to keep from be-coming unionized.WE WILL NOT threaten to discharge you forunion activity.WE WILL NOT tell you that we will not negotiatewith a union under my circumstances.WE WILL NOT threaten you that our'businesswill be shut down if employees attend a unionmeeting and/or that, in that event,you will be re-sponsible for-other employees' -unemployment andwill probably suffer physical harm from-them . forhaving them lose their jobs.WE WILL NOT threaten you that the business willshut down if District 1199C gets in.WE WILL NOT engage-in ,surveillance of a unionmeeting.--WE WILL NOT relieve you of the requirement tohave timecards-signed before performing overtimework;give you turkeys and insurance books; "layyou off, discharge, you,or suspend'you; changeyourwork schedules;-or otherwise discriminatewith regard to your hire.-or tenure of employmentor any term'or condition of employment;to dis-courage membership in District-1199C or any otherlabor organization.'WE WILL NOT.discharge you or otherwise dis-criminateagainstyou.because you-have fliedcharges or given-testimony under-WE WILL NOT in any other manner interferewith,restrain,or coerce you in the exercise of yourrights under the Act:WE WILL offer Rachel Bell, Emanuel Criniti;and John Williams immediate and full reinstatementto the jobs of which they were unlawfully de-prived or, if such jobs no longer exist, substantiallyequivalent jobs, without prejudice-to their'-seniorityor other rights and privileges previously enjoyed.-WE WILL offer the following employees immedi-ate and full reinstatement to jobs as aides, withoutprejudice to-- their seniority or other rights andprivileges previously enjoyed:WE WILLmake all-21 of these employees whole,with interest,for any loss of paytheymay havesuffered by reason of their unlawful terminationand Rachel Bell's unlawful suspension.WE WILL removefrom the files of all 21 of theseemployees`any reference to the unlawful personnelactions taken again them;and notify them in writ-ing that we have done so and that evidence of suchlunlawful personnel action will not be used as abasis for future personnel actions against them.'On 12 October 1982, a majority of our employ-ees in the appropriate unit had signed cards author-izingDistrict.1199C to represent them.Because ofsome of our conduct which the Board has found tobe unlawful,theBoard has found that District1199C's loss of the election on December 30, 1982,was not a result of employees'free choice,and thatemployee sentiment about'union representationwould be better protected by a bargaining orderthan by a rerun election.WE WILL,on request, rec-ognize and bargain with District 1199C as the ex-clusive. representative of the employees in the fol-lowing appropriate unit, and.embody in a signedagreement any agreement reached:All station wagon drivers,van drivers, busdrivers, ambulance drivers, drivers 2, dispatch-ers, emergency medical technicians,car wash-ers, aides,service mechanics,,lightmechanics,night mechanics,daytime mechanics,parts,em-ployees,and garage, cleaning and buildingmaintenance employees employed by us at our50 Laurel Street,Philadelphia,Pennsylvaniafacility,exludingofficeclericalemployees,guards and supervisors as defined`in the Act.BROCAL CORP.D/B/A ALERT MEDI-CAL TRANSPORTGail Lopez-HenriquezEsq.,William Slack,Esq.,andJudithKatz,Esq.,of Philadelphia,Pennsylvania, forthe General Counsel.Daniel C.Cohen.Esq.,of Philadelphia, Pennsylvania, forthe'Company.Miriam L.Gafni;Esq.,of Philadelphia,Pennsylvania, forthe Union. ALERT MEDICAL TRANSPORT633DECISIONSTATEMENT OF THE CASENANCY M. SHERMAN, Administrative Law Judge.These consolidated cases were heard before me in Phila-delphia, Pennsylvania, on July 11-13, 15, 18-20, 1983. Inthe unfair labor practice cases, the charges were filed onMay 3, 1982, and January 6 and February 7, 1983. Theinitialconsolidated complaint issued, on February 18,1983; the second consolidated complaint issued on April1, 1983, and was amended on July 11, 1983.The complaint alleges that Brocal Corp. d/b/a AlertMedical Transport (the Company) engaged in certainunfair labor practices on various dates before July 29,1982.More specifically, the complaintallegesthat beforethat date, the Company violated Section 8(a)(1) of the'National Labor Relations Act by engaging in and creat-ing the .impression of surveillance over union activities,by threatening its employees with reprisals for union ac-tivity, by telling an employee that selecting union repre-sentationwould be futile, and by interrogating employ-ees.The complaint further alleges that the Company vio-lated Section 8(a)(1) and (3) of the Act about April 22,1982, by changing the work schedule of employee DavidGelb.On July 30, 1982, the Regional Director approved aninformal settlement agreement executed by the Companyand by Gelb, the charging party in Case 4-CA-12912.1On October 20, 1982, the Regional Director advised theCompany-that this case had been closed on complianceconditioned on the Company's continued observance ofthe terms of the settlement agreement, which contained aclause that the Company did not admit any violations ofthe Act. On March 2, 1983, the Regional Director noti-fied the Company that he was reopening Case 4-CA-12912 and withdrawing approval of the settlement agree-ment because of the Company's alleged failure to abideby its terms.The complaintallegesthat on various dates between,September and December 1982 the Company violatedSection 8(a)(1) of the Act by threats of reprisal for unionactivity,creating the impression of surveillance overunion activity, prohibiting union activity on "companytime" or during working hours, forbidding-employees towear union buttons, interrogating employees about unionsympathies and activity, promising employees benefitsfor rejecting District 1199C, National Union of HospitalandHealthCareEmployees,DivisionofRWDSU,AFL-CIO (the Union), telling employees that the Com-pany was withholding improvements in working condi-tions because of the union campaign, attempting to in-timidate an employee by saying that the Company knewhe would vote for the Union, and changing the date of amandatory company meeting with employees in order tointerferewith the right of employees to attend a unionmeeting.The complaintin itsfinal form goes on to allegethat'the Company violated Section8(a)(1) and(3) of theAct, on various dates between October 21, 1982, andJanuary 27, 1983, by giving employees turkeys; by givingemployee Philip Jardine a booklet explaining insuranceiThe caption on the instant complaint does not mention Gelbbenefits, by relieving him of the requirement to have 'histimecards signed before performing overtime work, andby thereafter discharging him; by suspending and there-after discharging employee Rachel Bell; and by discharg-ing 18 more employees. Also, the complaintalleges thatabout February 2, 1983, the Company violated Section8(a)(1), (3), and (4) of the Act by discharging employeeJohn Williams. The complaint goes on to allege that atall times since October 12, 1982, the Union has been theexclusive representative of the employees in an allegedlyappropriate unit, and that the alleged unfair labor prac-tices set forth in this paragraph call for the entry of aremedial bargaining order.The petition in the representation case was filed onOctober 15, 1982; a hearing was conducted on Novem-ber 5, 1982. On November 29, 1982, the Regional Direc-tor directed an election among the Company's employ-ees.The election was conducted on December 30, 1982,and was lost by the Union, which thereafter filed timelyobjections trackingsomeof the unfair labor practice alle-gations in the complaint. On February 10, 1983, the hear-ing on these objections was consolidated' with the hear-ing in the unfair labor practicecases.-On the entire record,2 including the demeanor of thewitnesses, and after due consideration of the brief filedby the General Counsel and adopted by the Union, andalso the brief filed by the Company, I make the follow-ingFINDINGS OF FACT1.JURISDICTIONThe Company is a Pennsylvania corporation whichprovides ambulance, paramedical, and medical transpor-tation services. At all times-relevant here, the Companyhas maintained its main business office on 13th Street inPhiladelphia, Pennsylvania.Until July' or August 1982,the Company's garage facilities (which include an office,2Owing to the court reporter's handling of the exhibits, the status ofsome of them is difficult to determine from the exhibit folders G C Exh33 for identification(which is the same document as R Exh 16) and RExh I for identification(see infra fn 23) were correctly marked by thereporter as having been identified but not offered,but were included inthe exhibit folders, moreover, R Exh Iis listedon the folder cover. RExhs 14 for'identification and 28'for identification(see infra fn 62),which are identical,are both included in the exhibit folder R Exh 28for,identificationwas correctly marked by the reporter as.having beenrejected, and is not listed on the folder cover However, R Exh 14 foridentification, not listed on the folder cover, was marked by the reporteras having been received,although the transcript of testimony shows thatitwas rejected R Exh 37 for identification,listed on the folder cover, ismarked merely as having been identified,but the transcript of testimonyshows,that it was rejected R Exh 23 for identification was included inthe exhibit folder, was marked as received,and is listed on the foldercover,although the transcript of testimony shows that this document wasin fact rejected(see infra fn 90) The reporter's index does not list RExhs I or 2 for identification, and inaccurately states thatG C Exh 33for identification was withdrawnAfter the close of the hearing, the General Counsel moved to, removeR .Exhs 28 and37 fromthe admitted exhibits,on the ground that theywere rejectedThis motion is granted with respect to R Exh. 37 foridentification.As toR.Exh 28 for identification, this motion is disposedof by reiteration of my action on the hearing record in granting the Com-pany's request to include that document,and also R Exhs 23, 26, and 27,in a rejected-exhibit folder 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDpartswarehouse, repair shop, and mechanics' facilities)were located on 33d Street in Philadelphia. These facili-tieswere then moved to 61st Street in Philadelphia. Atthe time of the July 1983 hearing, the garage, facilitieshad' just been moved to Locust Street in Philadelphia.During the year preceding the issuance of the secondconsolidated complaint, the Company's gross revenuesexceeded $500,000. During thatsameperiod, the Compa-ny receivedat its61st Street facility products, goods,and materialsvalued in excess of $50,000 from firmswhich are located in Pennsylvania and received suchproducts, goods,-and materials from firms located outsidePennsylvania. I find' that, as the Companyadmits, it isengaged in commerce within the meaning of the. Act,and that assertion of jurisdiction over its operations willeffectuate the policiesof the Act.The Unionis a labor organization within the meaningof the Act.II.THE ALLEGED UNFAIR LABOR PRACTICES ANDTHE ALLEGED OBJECTIONABLE CONDUCTA. Alleged Presettlement Unfair Labor PracticesOn April 16, 1982, at the suggestion of several fellowemployees, employee David Gelb spoke to union orga-nizerJohn Reid about organizing the Company's em-ployees. Gelb and Reid decided to try to' get up a meet-ing of employees on Thursday, April 22. Gelb preparedsmall handwrittenslipsof paper saying, "Party Thursday8:00 p.m., 1319 Locust Street," the address of the unionhall.Between April 17 and 22, he distributed about 80 ofthese slips to his fellow employees during lunchbreaks,while the Company's drivers were waiting at, the gas sta-tion to fill gas tanks on the Company's vehicles, andwhile the drivers were standing by at, various hospitals."Very" many of the employees, who totaled about 110at that time, were interested and enthusiastic, and saidthat they were going to attend.On the morning of April 22, the day of the unionmeeting,David Gelb gave a "Party" slip to employeeCharles H. Whitaker, a chief dispatcher (not claimed'tobe a supervisory position). Whitaker put it on the bulletinboardAbout noon, Executive Director of OperationsRobert Corban (admittedly a supervisor) called Whitakerinto Corban's office. Also present were Director.of Op-erations Violet Corban (Robert's wife, and admittedly asupervisor) and then assistant dispatcher Harry T. John-son II.Robert Corban asked whether Whitaker hadknown anything about "David's party." Whitaker saidno. Corban asked whether Whitaker was going to attend;the record fails to show 'what, if anything, Whitaker re-plied. Corban said that he felt the "party" was part of anattempt "to organize the Union," and that he wanted toknow whether any employees were going to attend. Therecord fails to show what reply, if any, was given.Corban further said that he did not think the Union had"general support" because the majority of the peoplethere would not be working "if it wasn't for" the Com-pany. Corban said that he believed that Company Presi-dent Albert Schwartzwas willingto close thebusiness,change thename,move to another town, or do "what-ever. was necessary to keep from becomingunionized,"because the Company's contracts allowed no flexibilityas to employees' pay.That same day, Gelb, who was an emergency techni-cian. on an ambulance whose driver was employee JamesRobert Postell, told Postell about- the union meetingscheduled for that evening. About 2:30 p.m., they re-ceived instructions over the radio of their vehicle toreturn to "base" (a frequently used term referring to thegarage facilities) to speak to Robert Corban. Gelb en-teredCorban's office alone. Corban' said that he hadheard that Gelb was a "very busy guy.", Gelb said yes,that on the following week, he would be taking examina-tions at the Community College of Philadelphia, whichhe was attending at night. Then, Corban showed Gelb aslip -of paper which looked like a "Party" slip whichGelb` had given to one of the dispatchers. Corban said'that he knew it "wasn't a party " Gelb said, "Well, youknow what kind of cards I have in- my hand." Corbansaid that the Company had grounds for firing Gelb forlateness,and that he had been suspended for lateness.Gelb said that the suspension' was for something otherthan lateness..Corban said, "Well, we'll have to look intothat," and that the Company was not going to fire Gelb"at this time." Corban further said that he had been in"unions" and had nothing against them, but that theCompany would not negotiate with a union under anycircumstances.Corban went on to say that if anyonewent to the meeting that night, on the following Mondaythe Company would be padlocked, Gelb would be re-sponsible for the unemployment of all the men, and hewould probably suffer physical harm-from these men forhaving them lose their jobs. Corban told David Gelb tosend Postell in and to go back to work.When Postell went into the office, he encountered theCorbans.Robert Corban said, "I heard that you andDave was kind of going to get up a union." Postell said,"It's not me, you talk to Dave .. . the only thing I'mdoing is doing my job. That's all I'm doing." RobertCorban asked Postell whether he was going to the unionmeeting. Postell said no, that he was going to go homeand eat. Robert Corban said that the Union was notgoing to work because "we had this before." He showedPostell some Medicare and Government welfare docu-ments which allegedly showed that it was impossible fora union tocome in because the Company did not haveenough money to pay the men. Robert Corban said thatif the Uniongot in,the "place" would be shut downMonday, and everybody who worked for the Companywould be out of a job.At 4 p.m. that day, as the teams on, the 8 a.m. to 4p.m. shift were coming into "base" in order to turn intheir records and'clock out, Robert Corban,Bus Manag-er Leonard Wearing (admittedly a supervisor), and Per-sonnelManager Ruth Gross3 instructed the employeesThistitle is used in the Company'sbriefThe GeneralCounsel al-leges, and the Company denies,thatRuth Grosswas a supervisor withinthe meaningof the ActThe Regional Director's Direction of Election,issued on November 29, 1982, found that she was a supervisor At thetimeof thehearing,she no longer workedfor the CompanyI agree withthe Company that her status is now moot ALERT,MEDICAL TRANSPORT635that if anyone went to the meeting that night, the Com-pany would be padlocked on Mondaymorning.,Every day the Company posts a.work schedule for thefollowing day. Gelb clocked out and started for the gatesto the parking lot. Robert Corban yelled out Gelb'sname,and Wearing asked Gelb whether he had seen thenew time schedule. Gelb went back and looked at theschedule. Effective the following day, he and Postell hadbeen transferred to the 4 p.m. to midnight shift from the8 a.m. to4 p.m. shift. Beside Gelb's name was a star andthe notation"permanent."Because Gelb was a night col-lege student, he had never before been scheduled towork at night. As previously noted, he had mentionedhis forthcoming night schoolexaminationstoRobertCorban earlier that day. Also, at thebeginningof everyterm,Gelb had given the Corbans a copy of his classschedule.After inspecting the schedule,Gelb turnedaround and saw Robert Corban "gloating."Gelb said,,All you've beendoing allday is coercing these employ-ees, and this is nothing but retaliation." Then, Gelb start-ed to walk away. Corban followed him out,calling hima "Jew bastard." Then, Corban, who is a large man,walked up so close to Gelb,a man of averagebuild, thattheir bodies were physically touching, and told Gelb toget off Corban's property, that Gelb wastrespassing.Corban then spit on the ground.After the end of the8 a.m.-4p.m. shift, during RobertCorban's customary postshift conversation in his officewith Whitaker and Johnson, Corban asked them whetherthey had intended to go to theunion'meeting thatevening.. Whitaker said no; Johnson did not reply.Corban asked Whitaker if he knew anyone who intendedto go to themeeting andwho was scheduled to work be-tween noon and 5 p.m. The record fails to show Whi-taker's reply, if any. Corban said that the Companycould not stand any attempts at unionization.That evening, Gelb telephoned an unidentified dis-patcher to find out whether Gelb was still in the Compa-ny's employ. The dispatcher said that nobody was avail-able to talk to Gelb, but he was still- scheduled for thenight shift on the following day.That same evening, Gelb and his girl friend (not acompany employee) walked the few blocks from -hishome to the union headquarters in order to attend theunion meeting.On his way, he saw the Corbans drivinga company vehicle three or four. doors away from andgoing toward union headquarters. Only one employeebesidesGelb attendedthe,meeting.That employee,whose name is not shown by the record, said that he hadseen the Corbans parked out front observing the frontdoor of the union headquarters. Gelb looked out thewindow and saw the Corbans parked out front. On thefollowing morning,just before the shift began, RobertCorban told employee Whitaker that Corban had been infront of theunion hall;that "they" had observed threepeople, two of whom he believed to be employees, enter-ing the hall;. and that he felt there was no widespreadsupport fora union...On April 23, Gelb worked the night shift as scheduled.He was assignedtowork withan emergencymedicaltechnician'named Garcia. Garcia's regular partner,, SalRachicce, told Gelb that he was very disappointed at notworking with Garcia any more, because Rachicce andGarcia were friends and worked well together. AfterApril 23, Gelb was assigned to the day shift. On the fol-lowing week, which was the last full week of Gelb's em-ployment, his partners were frequently changed, andwere called into the office after each shift These werevery irregular practices.'The initial charge herein was filed by Gelb on May 3,1982. About the end of that month, Robert Corban askedWhitaker whether he had been in touch with the Nation-alLabor Relations Board about Gelb. Whitaker said thatthe Board had been in touch with him. Corban askedwhat Whitaker had told the Board. Whitaker replied thathe, had told the Board the truth.B. Alleged Postsettlement Unfair Labor Practices1.BackgroundAt the end of August 1982, the union campaign wasresumed at the Company's garage facility. Employeesdistributed union cards to other employees at the., facilityin the bathrooms, garage area, and lunch area, and infront" of and across the street from the facility. BetweenOctober 2 and December 28, eight union meetings wereheld.At the first of these meetings, an organizing com-mittee was formed. Beginning in October, union organiz-er John Reid came to the facility it least twice a week,and talked to a number of the workers at the plant gate.The parties stipulated that-by October 12, 1982, 3 daysbefore the petition was filed, 76 out of no more than 135unit employees had signed authentic and operative cardsdesignating the Union as their collective-bargaining rep-resentative.2.Alleged unfair labor practices not shown to haveoccurred after the petition was' filedThe area served by the Company includes two build-ings,called Bala Cynwyd No. 1 and Bala Cynwyd No.2,which accommodate at least some doctors' offices.About late September or early October 1982, driverDuane Clark was directed to pick upa patient at BalaCynwyd No. 2.4 Robert Corban and Company PresidentAlbert Schwartz, who were riding in Corban's vehicle,overheardon the Company'sradiocommunicationsystem a conversation between Clark and the dispatcherabout how to get to thepatient'saddress. Schwartz gotonto the radio and mistakenly gave Clarkinstructionsabout how to get to Bala Cynwyd No. 1.5 The patient'sdoctor telephoned "base" about the delay, "base" re-layed to Corban and Schwartz the doctor's complaintsabout the delay, and Schwartz became very angry atClark's difficulties, after 3 years' employment with theCompany as a dispatcher and then a driver, in findingthe location where he was supposed to pick up the pa-tient.After Clark's return to "base," Corban called himinto the office and reproached him for'the delay in'pick-ing up thepatient.Clark said that this reprimand forsomethingthatwas due at leastpartly to Schwartz' erro-neous'directionswas unjust, and that theissuance ofunjust reprimandswas "why a lot of people were goingfor the Union." Corban said that if the matter had been 636DECISIONSOF NATIONALLABOR RELATIONS BOARDleft up to Schwartz, Schwartz would have fired Clark onthe spot; and that if Clark had been union-represented, inCorban's opinion the Union would not have regardedthat discharge as unjust. Corban asked Clark whether hewas for the Union or not: Clark said that he was unde-cided.63.Alleged'unfair labor practices between thepetition and the election; alleged objectionableconducta.Alleged independent violations of Section 8(a)(1)(1)Allegedly unlawful restrictions on employeeDuane Clark's distribution of union cards and unionliterature; allegedly unlawful interrogation ofemployees Earl Conners and John Williams byRobert CorbanAt the time the petition was filed, Company PublicRelations'Director Rona Schwartz, Company PresidentAlbert Schwartz' daughter, told Robert Corban that em-ployees Phillip Jardine (who' initiated the August 1982union drive) and Earl Conners (who had promised to"back [Jardine] up" if he decided to go through with, aunion drive) were, part of a "steeringcommittee" thatwanted to negotiate with the Company. Corban testifiedthat he asked Conners about' that.Robert Corban testified, without contradiction or cor-roboration, that shortly after the petition was filed, he re-ceived complaints from two ambulance companies thattwo of the Company's "teams" were interfering with theambulance 'companies'"people"and passingout litera-ture while these company employees were going to andfrom the hospital. The record fails to show whetherthese allegations were true. The Company'sambulance"teams" included, 'and perhaps consisted of, one "team"of John Williams -and DuaneClark, and another "team"of Kevin Dillard and an employee whose identity is notdisclosed by the record..The Company called, employee Duane Clark into theoffice. Present were the Corbans and (perhaps) CompanyPresident Schwartz. Robert Corban said that he had re-ceived a report from two, other ambulance companiesthat two youngmen in theCompany's -employ had beenout in the street passingout union-cards and unionlitera-ture on companytime,and that Schwartz had said. that,Clark could be fired forpassing out union cards on com-pany time. Robert Corban further said that the employ-ees were not to carry union literature in company vehi-cles, pass. itout to other employers' employees and "stoppeople from working," or pass it out to other employers'employees "while you are working on company time."4My finding about the date is based on Clark's testimony Corban tes-tified that this incident occurred"probably sometime in November, inthat general grouping of time somewhere "-This finding is based on Clark's testimony,which I credit in view ofthe Company's failure to call Schwartz as a witness Corban testified thatSchwartz gaveinstructionsabout howto reach Bala'Cynwyd No 2.-eMy findings as to this incident are based on a composite of credibleparts of Clark's and Corban's testimony-.I believe that Clark was mistak-en in testifying that Corban said "that if the Union was in, [Clark] wouldhave been fired"Corban did not deny questioning Clark about his unionsympathies'He said,"I don't care ' what you do on your time, justdon't do it on my time." Robert Corban went on to saythat he did not care whether the Union got in or not be-cause he would still' have a job.7 In addition, RobertCorban toldWilliams,Dillard, and. his partner aboutthese complaints from the ambulance companies, andtold these employees that they could not carry union lit-erature in their vehicles, 'pass it out and stop people fromworking, or pass it out "while you are working on com-pany time."e The record fails to show what, if anything,any of these three employees said during these inter-views.-About the third week in December, Robert Corban-approached driver Williams andsaid,"I heard that youwere stopping some of my drivers on the street .fromstoppingCorban's drivers on the street. Corban said,"good, just as long as you don't stop my drivers-keepmy drivers from working." Williams' turned and startedto walk away. Corban called him back' and said, "I wantto hear exactly what you' feel . . . about the Union."Williams said that he did not stop any of Corban's work-ers from working. He said that he would speak for the.Union when both he and other employees had free timebecause they were waiting for clients.(2)Allegedly unlawful interrogation of and promiseto Duane Clark by Rona SchwartzRona Schwartz is the Company's director of public re-lations,thedaughter of Company President AlbertSchwartz 'and ;board of directorsmember EstelleSchwartz, and admittedlyan agent ofthe Company. Inearly November, employee Duane Clark had a conversa-tion in the office with Rona Schwartz in the Corbans'presence.Rona Schwartz said"some negativethings"about the Union, includinga statement,in connectionwith health care, that "they don't like to pay their bill."Clark said, "well, if the Union is like that, I wouldn'twant them representing me." She asked whether Clarkwas for the Union or not.He said no.9The two dis-cussed Clark's need for transportation home in the after-noons in viewof a recentchange inhis hours.She saidthat she knewsomeone inhis neighborhood who mightbe able to take Clark home. A few days later, Clarkagain told her about his need for' a ride home everyafternoon. She said, "I think I know how you're going to'vote in the Union; I can,possibly do something."rMy findings aboutthe Corban-Clarkconversation are based on acompositeof credible parts of theirtestimony8My finding in this sentence is basedon Robert Corban'suncontra-dicted testimonyWilliams was not asked about this conversation Dillarddid not testify and, so far as can be divined from the record,neither didhis unidentified partner The complaint does not allege that Corban's re-marks to Williams and Dillard were unlawful8Clark put on a union button a few weeks later,and wore it through-out the rest of the campaign notwithstanding efforts by management toinduce him to remove the button(see infra part II,B,3,a,(3)) ALERT MEDICAL TRANSPORT637(3) Allegedly unlawful removal of union buttonfrom employee Criniti's clothing,allegedly unlawfulthreats of reprisal for wearing union buttons, andallegedly unlawful restrictions on wearing unionbuttons; alleged impression of surveillanceAt a union meeting on November 16, 1983,the unionorganizers distributed to those present some blue andwhitebuttonswhich bore the word"committee."Orga-nizerReid urged the employees to start wearing thesebuttons on the job the next day, in order to show theirsupport for the Union. 10 -Driver Emanuel Criniti put on his button the follow-ingmorning before leaving for work.He reached theCompany's facility about 15 minutes before he was sup-posed to clock in. He went to a lunch truck which wasparked on the street in front of the facility,and boughtsome refreshments.As he was standing there,and infer-entially in his driver's uniform(see infra fn. 98),RobertCorban came up to'him, yanked the button off, and said,"We don'tgo for that[obscenity]here.. .if I catchyou wearing it again,you're out."As Corban said this,he looked around at four or five other employees whowere standing at the lunch truck with Criniti. Therecord fails to show what their jobs were.About the following day, Robert Corban told a groupof employees,some of whom were wearing buttons, thatthey were not to wear buttons on their uniforms, andthat if the employees worebuttons on their uniformsthey would have to punch out. One of these employees,driverRachel Bell,removed her button from her uni-form and placed it on her handbag,which she. carriedwith her on the job from time to time,at least.Nobodyever complained to her about the button on her handbag.The record fails to show the job classifications of theother employees who were present when Robert Corbanissued these instructions,or what (if anything)they didwith the buttons which some of them were then wearing.Bus Manager Wearing testified that on a date he wasnot asked to give, Robert Corban told him that "any-body who was wearing the buttons were not to be wear-ing them on company uniforms." Wearing went on totestify,"Anyone I saw wearing[the buttons]on compa-ny uniforms,I told -them about it.Anyone who worethem without the company uniform,I said nothing." Aday or two after receiving a button at the November 16union meeting,driver John Williams came to work witha button on his hat,which is not part of the companyuniform and which he obtained from the United Stateswhile on military service.Wearing told him that he wasnot supposed to be wearing"that button like that." Wil-liams asked why.Wearing said that"he [inferentially,Robert Corban]knows that it was handed out at theunion meeting that [the button-wearers] attended ... theCompany didn'twant you wearing the button . . . be-cause you're saying you're in support of the Union . . .[Robert Corban]isgoing to want to talk to you later on.. . about you wearing the button."Williams continued10My finding as to the date on which the buttons were distributed isbased on the testimony of Reid and employees Rachel Bell and EmanuelCnniti I believe employees John Williams and Duane Clark were mistak-en in giving October datesto wear the button that day. After he had completed hisrun that day, -Wearing told him that`Robert Corbanwanted to see him in the office.When Williams enteredthe office,Corban told him that he was not supposed tobe wearing"that button."Corban went on to say, "Iknow.know you attended the meeting down there.You re-ceived the button."Williams asked how Corban knewthat the button,which merely said"committee,"_was aunion button.Corban opened his desk drawer,pulled out _some literature which he said was from the Union, andalso pulled out another"committee"button.i iHe said,"This is how I know this is yours,but I want you to takethe button off because. . .you were down in the .unionhall . . . people told me exactly-because I heard whatwas going on down there."Corban then gave an almostword for word account.of what had been said at theunion meeting where the buttons had been given out (cf.supra fn. 11). Corban said that he could fire Williams forwearing"That button there,like that."Williams said thatunion organizer Reid had told him otherwise.CorbantoldWilliams to talk to Reid to"get it clarified ofwhether or not I can fire youforwearing thatbutton,"and to let Corban know what.Reid said.Corbanwent on to say that in the meantime,Williams couldkeep wearing his button on his hat, but that he could notwear it on his uniform.12The .followingweek,Reid advisedWilliams thatRobert Corban could.not fire him for just wearing thebutton,as long as it was not on the uniform or "anythinglike that."A week after Williams'first conversation withCorban,Williams asked to speak to him again. Williamstold Corban that Reid had said that Williams could notbe fired for wearing the button as long as it was not onhis uniform. Corban said,"You can go on to hell andkeep. . .wearing the button,but when this is all overwith,I can bring you up on charges."Bus Manager Wearing testified that about December17-that is,about 3 weeks after Williams'second conver-sationwith Corban-Corban told Wearing that Corbandid not want union buttons to be worn"on companyuniforms,on company time." Corban was not askedabout this conversation.Wearing repeated this allegedstatement to Williams,who said that he was wearing hisown clothes,and-if he was on his own time,he couldwear the button.When asked why , Wearing told Wil-liams to remove the button from his hat, which Wearingtestified is not part of the company uniform,Wearingsaid,"Because he was wearing a company uniform."Williams continued to wear the button until the election,but removed it thereafter.A few days after the November 16 distribution of thebuttons,Robert Corban asked driver Duane Clark, in theCorbans'office and in Violet Corban's presence,to take11Corban testified that after an employee("Ibelieve" Bernard Atkins,whosejob is not shown by the record)had given him a button, Atkinssaid that he had been told he had to wear it, and Corban told him that hecould not wear it on the company uniform.Atkins' name does not appearon any of the sign-in lists made available at union meetings12My-finding in this sentence is based on a composite of Williams' tes-timony on direct and cross-examination and Corban's testimony 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDhis button off his uniform "because it wasn't part of thecompany outfitting : . . Mr. Schwartz didn't appreciateunion buttons on his uniforms." Two or three days later,bus manager Wearing told Clark, who was wearing abutton on the lapel of his shirt, "you shouldn't wear thatbutton on company uniform because you could 'befired."13 A day orso later,ambulance managerAnthonyRenzulli, admittedly a supervisor, 'told Clark that heshould take-the button off his uniform. About the sameday, Robert Corban told a group of seven or eight uni-formed employees with buttons, including Clark, "thosebuttons are not "to be worn on uniforms. If you don'twant to take them off, you can punch out." On an undis-closed date,'Wearing told employee Vincent Horsey to'remove his button, which he was wearing on the lapel ofwhat was inferentially his uniform shirt. Clark continuedto wear his button, inferentially on his uniform, through-out the campaign.14 The record fails to show what theothers did.-Except for supervisors and office employees (for all ofwhom uniforms are optional), all the employees in thegarage facilities; were required to wear uniforms. t 5 Theseuniforms consisted of jackets, shirts, and trousers for menand jackets, blouses;: and slacks for women. Until shortlyafter-the election, the uniforms were green and tan; butotherwise like regular khaki garments, and bore theCompany's logo. 1 s By the' date of the union meetingwhere the, buttons were distributed, drivers were, (so faras the record shows) the, only active employees in theelection unitwho had contact with the. public. There isno evidence that any member of the public ever com-plained about (or even mentioned) the "committee" but-tons. In May 1983, more than a month after the issuanceof the instant complaint alleging improper company con-duct in connection with the "committee" buttons, a may-oralty primary election was conducted in Philadelphia.The Company instructed employees not to wear politicalbuttons on their uniforms. Robert Corban testified. that"nothing" is to be worn on the company uniform. Thisrule is not ' in the "employees operational procedures" orother materials ordinarily given to newly hired employ-ees.Aside from management's statements about theunion insigniaand the political buttons, there is no evi-dence that the Company ever told employees not towear, or that employees ever attempted to wear,, any-thing on their uniforms.(4) Allegedly unlawful restrictions on contacts withunion organizersIn early October, before the,beginningof employeePhillip Jardine's scheduled shift, he engagedin a conver-sation infront of.the Company's facilitywith a'unionrepresentative.Robert Corban observed this conversa-is Thisfinding is based on a composite of Wearing's and Clark's testi-mony.14Clarkcontinued to 'work for the Company until July 1983,when hequit18 SeeViolet Corban's testimony at the November 1982 representationcase hearing16 Shortly after the election,the Company started using different uni-formsThey did not bear the Company's logo, but a few employeestransferred the logo from old uniforms to the new onestion, told Jardine that he knew this individual workedfor the Union, and further said that he did not want Jar-dine to talk to any union representatives or organizers"on [Corban's] time.", Jardine was not late clocking inthat morning. Jardine saw no reason to change his wayof talking to the organizer thereafter, and did not do so,but took Corban's statement as a warning.There is no evidence that any paid professional orga-nizer ever tried to contact an employee at "base" duringthe contacted employee's working hours. A letter to em-ployee John Williams dated December 17, 1982, post-marked December 20, and bearing the signatures ofAlbert Schwartz, Greenberg, and the Corbans,states,inter alia:Away from the terminal you can expect that thepaid Professional Organizers of the Union will becontacting you by leaflets, meetings and telephonecalls.Under the law we were forced to give theunion our [employees'] addresses so-that the Unionmay also try to, visit you in your homes. Of courseyou have no obligations to let them in your homesif you don't want them in. Here at the base the paidprofessional organizers may continue to try to con-tact- you to campaign for your votes during workinghours. Please note that we ask you to not carry onsuch discussions during working hours.The phrasing of the letter suggests that it is a formletter intended to be sent to a number of different people.Moreover, the envelope appears on its face to have beenaddressed by use of a mechanical device for addressingnumerous letters; rather than individually. I infer thatthis letter was sent to the electorate generally.17(5) Allegedly unlawful statement about withholdingof benefitsSome time in November, the Company held an em-ployee meeting where the Company was represented byGreenberg, the Corbans, Albert Schwartz, and (perhaps)Rona Schwartz. -A company representative said thatbefore Christmas, the Company was supposed to give ev-eryone a 30-cent raiseand a turkey. Albert Schwartz,Robert Corban, and Greenberg said that they had paperswritten up on a general wage increase, but could not usethem at that time because the Union was about to step inand "it would seem probably like a bribe." Each of theemployees in fact received a turkey (see sec. II,B,3,c),and at least some employees in fact received a 30-centraise (see infra fn. 101). Employee Duane Clark, -whowas the only witness who testified about this meeting butwhose testimony is uncontradicted, testified that he didnot know whether this 30-cent increase was the subjectof the Company's reference at this meeting to a held-back raise.17TheCompany's postheanng brief states at one point (p ; 35) that thisletter'was sent"presumably,to all voting employees." Elsewhere, theCompany's brief states(at 33)that the letter was sent to one employee. ALERT' MEDICAL TRANSPORT(6)Allegedly unlawful promise of improvedmedical- benefitsOn an undisclosed date in 1981, the Company took outa group medical and life insurance plan for its employ-ees. In the latter part of that year, the Company re-viewed the plan and decided that, for 1982, benefitswould be increased by adding dependent coverage.About the end of December 1981, the Company con-ducted an employee meeting at which the Company ex-plained the change.' 8 Between about October 1981 andan undisclosed date in early 1982, the sponsoring insur-ance company was a company whose name is not shownby the record, but which was not the New York Life In-surance Company. On an undisclosed date during thisperiod, the Company began to distributeamong its em-ployees booklets which carried the name of the currentinsurancecompany and described the 'insurance plan.About early 1982, that insurance company was boughtout by New York Life.On October 20, 1982, the Company conducted an em-ployee meeting as a part of the Company's campaign tobring about the-Union's defeat in the representation elec-tion.All employees at the garage facility were requiredto attend and were paid for their time there, but noactionwas taken against employees who did not showup.An attendance record was made of this meeting, inorder to determine who was going to be paid. The meet-ing was attended by one or two New York Life repre-sentatives.A company representative at that meeting saidthat the Company was thinking about improving the em-ployees'medical coverage by adding prescription drugscoverage.19On an undisclosed date in late 1982 but before Decem-ber 28, management conducted a review of the insuranceprogram and decided to add such prescription-drug cov-erage.On December 28, the Company conducted an-other employee meeting at which this improvement wasannounced. The complaint does not allege that -the Com-pany violated the Act by announcing or' effecting thisimprovement.(7)Alleged- unlawful promise of improved pensionbenefitsThe Company had set up a pension plan effective June1, 1981. The plan, which is administered by the Compa-ny, was designed by Consulting Group, Inc., which pro-vides consulting and actuarial services to employers fortheir employee benefit plans. No contributions. were re-quired from participants. Persons on the Company's pay-rollwere notified as they acquired coverage.20 A person18However,as of July 1983, material distributed to newly hired em-ployees states that "Dependent coverage will not be provided "'19My findings in these two paragraphs are based on credible parts ofthe testimony of Greenberg,Bell, and Robert Corban,and on inferencestherefromIbelieve that Bell was confused in testifyingthat the. NewYork Liferepresentativeswere introduced as representatives of a "newcompany that Alert was thinking of dealing with," and that. they wereconcerned with the Company'spension plan as well as its insurance plan.20 This finding is based on Greenberg's testimony,indirectly corrobo-rated by John Williams I attach little significance to Robert Corban'sfailure to receive such a notification,in view of the very small number of639on the Company's payroll automatically acquired cover-age under the plan when he reached the age of 25 andhad worked for the Company for 1 year. Very few per-sons who worked for the Company ever met both ofthese requirements.'On December 8, 1982, the Company held an employeemeeting aspart of the Company's effort to bring abouttheUnion's defeat in the representation election. Thiswas the first employee meeting at which ConsultingGroup representatives told the employees as a groupabout the pension plan. Nor had the Company ever con-ducted a pension plan meeting without Consulting-Group representatives, so far as the record shows. TheConsultingGroup representatives had never explainedthe pension plan to employees individually. At this De-cember' 8, 1982 meeting, each employee was given- a 14-page "summary" of the pension plan, which summaryhad been available since the summer of 1982 but, hadnever before been generally distributed to the Company'semployees. Each employee was asked to fill out a formdesignating the beneficiary of "any death benefit forwhich I may be entitled to name a beneficiary under theplan"? 1 The first sentence in the "summary" states, "Allemployees, other than employees whose terms and con-ditions of employment are determined by a collective-bargaining agreement,unless the bargaining agreementprovides for participation, are eligible to participate inthe Plan."'John Williams testified that, during this meeting, theConsulting Group representatives described new retire-menf and medical insurance' plans which were betterthan the existing plans and which ' (unlike the plans "ifyou was in the union") would cost the ' workers nothing.He went on to testify that at this meeting, the Companydistributed to each employee a questionnaire askingwhether : he was interested in' the new retirement plan sodescribed:Williams' initial description of the eligibilityrequirements for the alleged new retirement plan was thesame as what those standards in fact were under the ex-isting plan, and he was unable to remember any otherdifference between the alleged new plan and the existingplan or the union plan he allegedly compared with them.Further, he erroneously testified that the existing pensionplan was at least to some extent described in the bookletwhich described the Company's insurance plan.Company Secretary-Treasurer Greenberg testified thatat least one purpose of this meeting was to explain"changes [in the pension program] that possibly weregoing ' to ` be instituted the following year." Alex Johns,one of the Consulting Group representatives who attend-ed the meeting, testified that so far as he could recall,changes ' in the pension plan were not discussed. As ofthe July 1983 hearing, the plan had remained unchangedfrom its June 1981 inception. I conclude that the evi-persons who, like him, were covered as of the June 1981 effective date of'the plan.''21This situationwould arise if the employeediedbefore the paymentof retirement benefitsbegan, or if the employeehad elected to receive hispension benefits in theformof a minimumnumber ofannuity paymentsand he died before receiving that number 640-DECISIONS OF NATIONAL LABOR RELATIONS BOARDdence fails preponderantly to show that changes were infact discussed during this meeting.(8) Rona Schwartz' alleged unlawful promises ofbenefit to employee BellOn a day between December 8 and Christmas 1982,Rona Schwartz asked employee Rachel, Bell to come tothe office. After Bell arrived, Schwartz said that she didnot feel that the employees needed a union. She said thatif the employees did not have a union, the Companywould try to improve working conditions and benefitsand give them more working hours. In response to aquestion from Schwartz about Bell's hours,- Bell ex-pressed dissatisfaction with having been taken off the jobof driving United Cerebral Palsy (UCP) clients to abowlingalley-on alternateSaturdays,andaskedSchwartz to look into the matter. Schwartz said that allshe could do was ask. Bell asked why she was not an"M.T." (medical transportation) driver. Schwartz saidthat she did not know, but would ask the Corbans aboutthematter and see what she could do about obtainingthat job for BellBell asked why the employees had not received a raisein June. Schwartz replied' that she did not know, but thattheCompany would give the employees a raise atChristmas. Schwartz said that the employees were al-ready receiving some of the benefits the Union was of-fering, such as a health plan and an inplan, andasked Bell what improvements she wanted the Union toget her. The record fails to show what, if anything, Bellsaid in reply. Schwartz further said that the employees'could speak about their grievances, individually or as agroup, to herself, her father, or the Corbans, and man-agement would try to settle the employees' grievancesand might effect some improvements. Bell replied thatshe did not think that would work.(9) Robeit Corban's alleged unlawful interrogationof employee Williams, promises of benefit to him,and statement fo him that the Union had causedwithholding-of benefitsAbout December 23, Robert Corban called employeeJohnWilliams into the office. Both - Corbans -werepresent.Robert Corban showed Williams some financialrecords which (Corban said) showed that the Union was"broke." Robert Corban went on to say that the Unionneeded the employees' support in order.-to get out ofdebt.Also,RobertCorban showedWilliams somerecords which stated that the Union's efforts to organizeseveral other companies had resulted in "arrest and vio-lence and a lot of workers would lose their jobs." RobertCorban said, "You don't want this to happen_here atAlert . . . but this is what will happen if you continueon with this Union . . it will result in violence andsome of your fellow workers will lose their jobs." Wil-liams asked how he knew that. Robert Corban said thathe had ways of finding out things if he wanted to knowthem.Corban asked Williams how he felt about the Union.Williams said that the Company's medical insurance planwas "garbage" and that his doctor would not acceptWilliams' insurance card on the ground that the doctorCorban said that a lot of doctors and hospitals would notaccept the Company's existing plan. He went on to saythat the Company was going to try to get a better insur-ance plan, but "I can't right now because my hands aretiedbecausewe're involved in the union thing rightnow." Williams complained that some. of the vehicles towhich he was assigned were unsafe. Corban said that hecould not do anything "right now" about the conditionof the vehicles because "his hands were tied again . . .because . . . he was involved with the union thing."Corban went on to say, however, that he would try tomake the vehicles safe "anyhow." Corban made somemore comments against the Union, and Williams madesome more comments for it. Corban remarked that Wil-liams was "militant" and -a "hothead," did not seem- tosee things Corban's way, and was "all for the Union.'.'(10) Alleged unlawful change in date of companymeeting to date of union meetingFriday,December 24, 1982, Union Organizer Reid and(perhaps) 'employees Bell and John Williams. began todistribute to the employees cards which stated that unionmeetingswould be conducted at 1 and 7 p.m on Tues-day, December 28. Reid resumed this distribution activi-ty about 6 a.m. on Monday, December 27. A number ofthe employees who came to work that morning informedReid that a company meeting had been scheduled forWednesday,December 29, -but had been changed- toTuesday, December 28, at the same time when one ofthe union meetings was scheduled.22 When Bell arrivedat the facility that morning, before the 7 or 7:30 begin-ning of her shift, Reid gave her some more announce-ment cards to distribute, but told her that someone hadtold him that there had been a change in the date. of thecompany meeting. She said, "Let me go in and see formyself." Then she went into the facility, looked at thenotice (see infra), and returned to Reid with the reportthat the date had indeed been changed. She and Williamscontinued to distribute announcement cardsuntilclock-intime.Bell gave uncontradicted, internally consistent, and un-impeached testimony that on Monday, December 27,before 7 a.m., she saw posted in the lunchroom a docu-ment in ink which read as follows (emphasis added forreasons which will appear):NOTICE TO ALL'ALERT EMPLOYEESTHERE' WILL BE A GENERAL MEETINGHERE ONTues.,December 28th,1982 at 7:30 P.M.YOU WILL BE PAID. FOR THE TIME THAT22This finding is based on Reid's testimony, .which was receivedsolely for the purpose of showing that the employees were under the im-pression that a company meeting had been scheduled for Wednesday, andnot to show that the date of the meeting had in fact been changed SeeFed R Evid 803(3)- ALERT MEDICAL TRANSPORT , , .641YOU ARE HEREEVERYONE IS REQUIREDTO ATTEND.Thank you,'The Management ofAlert Transport '12/25/82Posted 12.30 p.m.She further gave uncontradicted, internally consistent,and unimpeached testimony that when she then saw thatdocument, the italicized portions of the notice had beenwritten over entries which had been erased.23The Company's employee meetings were ordinarilyheldonWednesdays.CompanywitnessNancieMcCusker, an insurance company representative whospoke ' at the December 28 meeeting, testified that thedate of the meeting had been changed "several times"and that the original scheduled date had been earlier inDecember. She was not asked whether the meeting hadever been scheduled for Wednesday, December 29. Noother company witness testified that the scheduled datefor the meeting had ever been changed for any reason.Company Secretary-Treasurer Greenberg testified thathe,Company President Schwartz, and Robert Corbanhad wanted to hold the meeting on December 29, buthad been told by company counsel, whom -Greenbergwas not asked to name and on a date which he was notasked to give, that the Company was not permitted tohave a meeting within 24 hours before the December 30election.24Greenbergwent on to testify that he,Schwartz, and Corban decided on "approximately - De-cember 21" to hold this employee meeting on December28, and that it had never been scheduled for December29.Corbanwas not asked about this matter, andSchwartz did not testify. The Company's only other evi-dence about the date on which it decided to hold themeeting on December 28 consists of a letter which Com-pany Counsel Daniel C. Cohen wrote and sent to theCompany 'on December 21, and which shows that Cohenthen believed that the Company.had scheduled an em-ployee meeting for the. evening of December 28. Cohen,who represented the Company at the hearing, made norepresentations as to the source of his belief, and therecord does not otherwise show the source.Bell's testimony is the only direct testimonial evidenceabout either when the notice was first posted, or what it23During the investigation, company counsel supplied the GeneralCounsel with a photocopy which reads as quoted in the text and is blurryat the italicized points Later, company counsel marked for identificationasR Exh 1 a document which he represented to be the photocopieddocument Bell testified that R Exh I for identification was not the doc-ument which she saw posted,in that R Exh 1' for identification was notentirely in ink and,at the italicized points, contained whiteouts ratherthan erasures Counsel made no further effort to authenticate R Exh Ifor identification, and made no effort to authenticate any other documentas the notice which was physically posted The copy received in evi-dence is a photocopy of a handwritten and handlettered original Muchof it (including portions which were altered on the original,see infra) ap-pearsto be in Violet Corban's handwritingShe was not asked about thismatter In response to a question by me, on the next to last day of thehearing and after she had been excused, Robert Corban testified that hehad never before seen R Exh I for identification24 SeePeerless Plywood Co,107 NLRB 427 (1953)saidwhen it was first posted. On direct examination, shetestified that when she first saw the notice, on an unspec-ifieddate, it said that the company meeting would beheld on December 29; that she next looked at'the noticeonMonday, December 27, or Tuesday, December 28;and that she, then noticed- that the date of the meetinghad been changed to December 28: On cross-examina-tion, she initially testified that "I believe it was posteddidn't read it Friday evening before going home . . . itwas posted"; then, "I didn't go through" it on Fridayevening, and was not "really" interested in the time be-cause "the meetings a'e usually held at thesame time"and are usually held on Wednesdays; then, that onFriday evening or Monday morning the notice said De-cember 29; then,"that-"I believe" the notice said Decem-ber 29 -on Monday morning; then, that the notice saidDecember 29 when she first looked at-it, which waseither Friday evening, or ("I believe") Monday morning;and then, that she saw the notice on Friday evening andsaw that it announced a companymeeting,but "didn'treally. run across the date " Finally, she testified that thenotice was 'up on the evening' of Friday, December 24,when she went home, and that the notice then stated thatthe company meeting would be held on December 29..As -to when the notice was first posted and what itthen said, the previously summarized variations and un-certaintiesin Bell's testimony would likely have led meto discount it in the face of positive testimony otherwise.However,, no other witness testified as to when thenotice was first posted or what it said at the time. More-over, Bell's final testimony as to these matters is 'to someextent corroborated by the undisputed evidence that asof December 27, the face of the notice gave a postingdate' of Saturday, December 25, and showed changes asto both the date of the meeting and the posting date.Further, as to a meeting scheduled at the end of manyemployees' shifts on a Tuesday, after a series of meetingson a Wednesday, it is somewhat unlikely that the Com-pany would have deferred posting a notice until a daywhen the many employees who did not work weekendswould not. see the notice until the day before the meet-ing. Furthermore,'while at least one dispatcher is alwayson duty and ambulance crews are subject to emergencycall, the Company observes Christmas Day as a paid hol-iday.Accordingly, it' seems somewhat unlikely that the.Company would have elected to post the notice for thefirst time on Christmas Day,, a Saturday, the altered dateset forth as the posting date by the notice in its finalform. Accordingly, and after consideringBell's demean-or, I credit her testimony that the notice was posted bythe end of her work shift on Friday, December 24, andthat it then gave December 29 as the date of the meet-ing.Union Organizer Reid authenticated General Counsel'sExhibit 42 as the sign-in sheet for a union meeting onDecember '28. There are four names on the list-Jardine'(one of the aides terminated on October 29), Bell, John 642DECISIONS OF, NATIONAL LABOR RELATIONS BOARDWilliams,and Duane Clark.25 Reid did not state whetherthiswas the sign-in sheet for the 1 p.m. meeting or the 7p.m.'meeting.As all of the active employees on the sign-in listwere on the day-shift,I infer that this was the 7p.m. meeting.The sign-in list for the other December 28union meeting is not in evidence.Greenberg testified thatno action was taken against an employee who did notcome to the Company's December 28 meeting,but thatan attendance record was kept to determine who was tobe paid.b. Alleged 8(a)(1) and(3) violations with respect toPhillip Jardine before his terminationAs previously noted,on October 20 the Company con-'ducted,as part of its campaign to defeat the Union, anemployee meeting at which benefits were discussed. Im-mediately after that meeting,Public Relations DirectorRona Schwartz observed a discussion between employ-ees Jardine,Harvey Mitchell,and Eddie bland duringwhich they seemed_to be displaying some uncertainty.She approached them,said that she might be able to"straighten some things out," and further said that if shecould not,she could ask her father,PresidentAlbertSchwartz.Jardine,who had been working for the Com-pany for about 4 months,said that he and a number ofother employees had never received either a card show-ing that they were covered by the Company's health in-surance plan, or a booklet describing the plan,and askedwhether the employees would be receiving this material.She said that the booklets were on order. Jardine saidthat he and his partnerdriverHarvey Mitchell, wereunable to complete their run in the allotted 6-hour time.She said that she would check into it.Jardine said thathe wanted more hours of work.She said that she wouldask the Corbans whether.there was any way that theycould assign him more hours.Jardine asked about raiseswhich(he thought)the employees were supposed to re-ceive.She said that the employees were supposed to begetting raises,but that the Company could not give outthe raises at that time,"because of this union thing. Andif [the Company]did give [the employees]raises, it couldbe construed as a bribe."-Jardine,who was an aide,asked whether aides would be included in the raises. Shesaid that whenever the employees"did get the raises, theaides would be included.Rona Schwartz credibly testified that after this conver-sation with Jardine,she spoke to the Corbans,on a dateand at an hour she was not asked to give, about gettingJardine some more hours,and they said that they wouldseewhat they"could do.On the same day that Jardine25 The-approximate attendanceof-companyemployees at prior unionmeetings was asfollowsDate-AttendanceOctober 2-23October 1612October 2640October 3014November 1645December 167The figure given for October 26 does not include those present whoworked for other firmshad his conversation with Rona Schwartz,he spoke toViolet Corban,towhom he had previously made thesame complaint,that he and Mitchell could not do theirrun in the allotted 6 hours.26 On the following day, Jar-dine found on his timecard a note to the timekeeper stat-ing that Jardine and Mitchell no longer had to have theirtimecards signed in advance in order to be paid for morethan-6 hours on that run. They had normally taken 45minutes to an hour more than the allotted time.A, day ortwo later,Jardine was transferred to another route forwhich he received 7 or 8 hours'pay.Gland was Jar-dine's driver/partner on this route.27Also, when Jardinechecked back with Rona Schwartz,she gave him an in-surance book.My findings in the two preceding paragraphs are basedon a composite of credible parts of the testimony of Jar-dine and Rona Schwartz.On direct examination by com-pany' counsel,she testified that she could not recallwhether a wage increase was discussed during her con-versationwith Jardine immediately after the companymeeting.However,on cross-examination, .she testifiedthat Jardine asked when"we" would be getting a raise,and she said that she did not know but would look into itfor him.Accordingly,and for demeanor reasons,I creditJardine over Rona Schwartz to the extent their testimo-ny is inconsistent.c. Allegedly unlawful grantof turkeysAt Christmas 1982, just before the election, -the Com-pany gave each employee a turkey which cost the Com-pany more-than $6.At Christmas'1980, the Companygave each employee,as a gift,a lighter(which cost$3.90) or a wallet(which probably cost about$4.90) and(in some cases)a key chain,whose cost is not shown bythe record.There is no evidence that the Company gaveemployees any gifts for-Christma's 1979,the Company'sfirstyear of operation.28Moreover,the credible evi-dence fails to show that the Company gave employeesany gifts for Christmas 1981.In reliance on the testimony of Secretary-TreasurerLester Greenberg,the Company's brief contends that'ifgave employees plain green sweatshirts,which cost $6each,for Christmas 1981.29 In support of the Company'scontention that these sweatshirts were in fact gifts, theCompany points to Greenberg's testimony that the em-ployees were not required to return these shirts when theemployees left the Company,to his further testimony25 Concerning the substance of his complaint to Violet Corban,for de-meanor reasons I credit his testimony in preference to hers- 27 The route to which Jardine was assigned was one of several routeswhere the employees did not go back to"base"for a midday lunchbreakThe employees on such routes were on the clock between the time-theyleft "base"and the time they returned,although during this period theyhad half an hour to an hour of"downtime"during which they were notrequired to perform any duties Before being transferred to that route,Jardine had engaged in union organizing activity during the middaybreak at"base,"when many other employees were also on break thereThe complaint does not allege that his transfer to the new route violatedthe Act28The Company,began operations with only four employees Therecord fails to show how many it had by Christmas 197929Greenberg testified that the-shirts were ordered in December 1981but not delivered until January 1982 ALERT MEDICAL TRANSPORT643(supported by the absence of sweatshirts from the gar-ments listed on the forms where newly hired employeesare expected to set'forth their sizes for purposes of uni-form issuance) that sweatshirts are not issued when uni-forms are issued, and to his testimony that "I believe"sweatshirts were given to all the employees in the garagefacilities (which were then on 33d Street), including-sec-retariesand billing clerks.However, Robert 'Corban,because Corban actually handles the field operation, tes-tified that the mechanics, who were required to wearuniforms,30 were not issued sweatshirts, but instead wereissued other items received by the Company at the sametime as the sweatshirts-namely, parkas, coveralls, linedcoach jackets, and a rainsuit-and not claimed to beChristmas gifts; that employees who leave the Companyare obligated to return the sweatshirts; and that they arestored and reissued. Furthermore, - he testified that thesweatshirts, as well as the extra clothing simultaneouslyissued to the.mechanics, were issued as an "additionalfortification" against unusually severe, winter weather inJanuary and February 1982. Moreover, . Violet Corbantestified at the November 1982 representation case hear-ing that office personnel at the garage facilities had atone time been required- to wear uniforms, and could stilldo-so if they desired. Also, Duane Clark (who workedfor the Company between November 1979 and July1983) testified that he received a! sweatshirt from theCompany "during the winter months because the jacketswere kind of thin and ; the drivers were complainingabout being cold and so they bought sweatshirts." More-over, no sweatshirts were given to the employees at theCompany's ;13th Street location, all of whom performedindoor clerical work and who had little personal contactwith personnel in the garage facilities. Furthermore,Greenberg testified that the sweatshirts were given outafter -rather than at Christmas' 1981 partly because theCompany had difficulty in obtaining sweatshirts whosecolor was "compatible with the employees' [green andtan]sweatshirts had indeed been intended as personal Christ-mas gifts,timelinesswould appear to be a somewhatmore important consideration than compatibility withuniforms in whose 'color selection the employees had novoice and which some of them did not have to wear.The Company's failure to issue sweatshirts when it issuesuniforms may take into account the fact that some em-ployees choose not to wear them even in winter,31 andthe possibility that the employee may leave the Compa-ny's employ before sweatshirt weather begins.d.The allegedly unlawfulterminationof the aidesBefore October 29, 1982, the Company had a job clas-sification called aides. On October 29, the Company ter-minated 17 alleged discriminatees with this- classifica-tion.32These 17 terminations were effected by, a slipwhich the Company attached to each dischargee's'time-card at an undisclosed hour between about 11.a.m. andthe end of the day shift (about 4 p.m.) on October 29, -and whichstated:AS A RESULT OF RECENT. CHANGES IN INTERNALREGULATION OF THE DEPARTMENT OF PUBLIC WEL-FARE, IT IS NO LONGER NECESSARY FOR-THE COMPA-NY TO HAVE ATTENDANTS ON MOST OF OUR VEHI-CLES.THIS, COUPLED WITH COST CONSIDERATIONAND CONCERNS, REQUIRES US TO REGRETFULLYTERMINATE YOUR EMPLOYMENT, EFFECTIVE TODAY.A like slip was issued on November 8 to alleged discri-minateeRobert Cummings; the recordsuggeststhat thisdelay may 'have been due, to difficulties in finding driverswho were familiar with the geographical area whereCummings performed his duties. Of these aides, all butone (Ross) had signed union cards between September 3and October '11. All of them but six (Cummings, Dumas,Douglas Johnson, Knight, Mason, and Ross) attended atleast one'of the three'union.meetingsheld before theirtermination.Alleged discriminatee Frazier attended-allthree of thesemeetings;and alleged discriminatees Ball,Freeman, Garner,'Jardine, Jenkins, and Twyman each at-tended two. Alleged discriminatees Jardine, Frazier, andCummings were on the organizing committee who,woreunion buttons saying "1199C" or (perhaps) "committee,"and 'met at least once a -week. A lot of the members ofthis committee engaged in union activity in-Robert Cor-ban's presence. All of them talked about the Union a lotaround, the shop. Jardine, was 'one of the two employeeswho began the organizing effort in late August 1982. Hetalked to almost .100 employees and, when they seemedinterested, got in touch with the Union. Members of theorganizing committee were among the employees whopassed out union cards in front of the Company's facility;across the street; and in the garage, restroom, and lunchareas.Jardine also engaged in discussionswith UnionRepresentative Reid; in front of the Company's facility.These activities by Jardine were observed by RobertCorban and Wearing. On. one occasion in -early October,before the beginning of Jardine's scheduled shift, he en-gaged in. a conversation in front of the Company's facili-ty with a union representative whom Jardine knew onlyas "Neil." As Jardine, was entering the facility to clockin,Robert Corban, who had observed this conversation,asked him whom he had been talking to. Jardine repliedthat he knew the individual as Neil. Robert Oorban gaveNeil's full name, said that he worked for the Union, andfurther said that Corban did not want Jardine to talk toany, union representatives or organizers"on [Corban's]time."Jardine was not late clocking in that morning. On.another occasion in September or October, after seeingJardine talk to Reid in front of the facility and outsidethe garagedoor,Corban went inside and closed the3? See Violet Corban's testimony at the November 1982 representationcase hearing31Clark testifiedthat evenduring the unusually cold months of Janu-ary and February 1982, some employees chose not to wear sweatshirts.32 The aides terminated on October 29 were-Mack BallDouglas JohnsonKevin ChantyJames KnightPatrick DumasIrene FrazierThomas FreemanCarla GarnerStephen GriffinPhillip JardineDeborah JenkinsTheresa MasonStephanie MatthewsJoseph MiddletonKimberly Ross,Betty TwymanGary Williams 644-DECISIONSOF NATIONALLABOR RELATIONS BOARDdoor Robert. Corban testified that at the time the peti-tionwas filed,Director of Public Relations RonaSchwartz (President Schwartz' daughter) told Corbanthat Jardine was part of a committee that wanted to ne-gotiate with the Company. In the first or second week ofOctober, Company .Secretary-Treasurer Greenberg askeddispatcher Larry Clark to point out Jardine. 'When Clarkdid so, Greenberg asked whether a book in Jardine'sback pocket had anything to do with the Union. Clarkreplied that he did not know.The cost of most of the Company's servicesis reim-bursed by the Pennsylvania Department of Public Wel-fare (the DPW). The Company contends that its October29-1982 termination notices to the aides were issued be-cause of DPW changesin its regulations so as to alter itsalleged prior requirement for helpers on vehicles whichwere part of the Company's bus division.At no timewere aidesever assigned to work' on' anyvehicles other than those in the bus-division. Aides per-formed no driving function. They assistedclients on andoff the vehicle,and maintained.safety and order on thevehicle during periods while the vehicle was being,driven. The clients on the-bus division vehicles are men-tally retarded, are mentally disturbed, or have cerebralpalsy. Some are confined to wheelchairs. Some of theclientsbecome agitated, disoriented, or disruptive on thevehicle. On occasion,and sometimeswhile the vehicle isinmotion, they engage in physicalassaults oneach otheror on the driver. Every bus division vehicle hasa seatingRobert Corban testified that the Company used aides be-cause it isdifficult for the driverto maintainorder andsafetywhile he is driving. Greenberg testified that theCompany believed that the presence of an aide on thevehicle was a safety feature which improved the Compa-ny's service.-The DPW regulations here'at issue specify the staffingstandards which vehiclesmust meet inorder to be paidfor by DPW. The Company contends that before Sep-tember 14, 1982, these DPW staffing standards requiredthe employment of aides on the Company's bus, divisionvehicles.The Companyrelieson the following DPWregulations(emphasis added); (original;capitalizationsupplied, for reasons which will appear):II.Payment for transportation by a public transporta-tion carrier[Pennsylvaniastatutesand DPWregula-tions] provide for payment of the minimum cost ofpublic transportation at the established rate whenthe client has no other means of transportation toand. from' a source of necessarymedical care andpublic transportationis available.Para-transit companieswhich are regulated by theappropriateregulatingauthority (i.e., PUC or tran-sitauthority) meet the public transportation defini-tion ..a3ss The Company is certified by the PUC andoperates under a tariffschedule approved by it.IV:NecessaryMedical Care:-"NecessaryMedicalCare"means medically acceptable diagnostic ortreatment services rendered by a licensed and/orrecognized medical practitioner or facility,such asphysicians,dentists,pharmacists,hospitals,-clinics,nursing homes,and the like.Certain treatments and/or procedures which are notrecognized by the medical community as acceptablestandardmedical practices,such as acupuncture,Hyperthermia and experimental treatments,are notconsidered necessary medical care.As such, an MApayment may not be made to either the provider ofcare for such services or for transportation to andfrom such care.Rehabilitative services are considered medical carewhen they are prescribed by' the person's attendingphysician/facilityas a specific component of themedical treatment plan for the patient, such asPhysio-Therapy,SpeechTherapy,Hearing Ther-apy, and the like._However, certain rehabilitative services, are notconsidered as medical care,. such as, Recreationaland Socialization Therapy, Training, and solelywork related services. -County Offices must verify that the necessity for re-habilitation services is prescribed by the person'sphysician as a definite component of the 'medicaltreatment plan.A.General Requirements-The following criteriaare to be applied in screeningallrequests for specialtransportation allowances for medical services:-1.The client has provided written verification fromthe treatment physician ormedical facilitythat anappointment for service has' been scheduled orthat the service has been provided. The only serv-ices to which a special allowance for medicaltransportation allowance may be considered areacceptablediagnosticor treatment proceduresprovided by a licensed or certified provider. Suchproviders include physicians, dentists, pharmacies,-hospitals, partial hospitalization, clinics -and nurs-ing homes. Day care and sheltered workshops arenotmedical providers.B.SpecificRequirements-The following criteriabased on client disabilities or limitations are to beapplied in determining the appropriate mode oftransportation - providing that all of the general re-quirements above havebeen met.4.Paratransit-Defined as a vehicle which is specif-ically equipped to carry multiple passengers withsevere physical handicaps and/or severe behavioralproblems,has an attendant in additionto the driverand is regulated by a transit authority (excludesmedical emergency ambulances).- ALERT-'MEDICAL TRANSPORTReimbursement may be made in accordance with-the current rate approved by the regulating author-ity.-Paratransit may be considered if:a) the client is severely physically handicapped tothe extent that the criteria for other transit modescannot be met, as specifically documented inwriting by the treating physician;orb) the client exhibits behavior problems so severethatconstantsupervisionby. theattendant is re-quired for the trip as specifically -documented inwriting by the treating- psychiatrist or licensedpsychologist; orc) paratransit is more economical than any otherappropriate transit mode.The Company contends that its abolition of the posi-tion of aide on, October 29, 1982.was motivated bychanges made in the-definition of the term "Paratransit,"which,for the reader'sconvenience,has been repro-duced in capital letters.As 'more specifically describedbelow,the changes basically consisted of the eliminationof a requirement for an attendant.The General Counselcontends that this amendment is irrelevant to the Compa-ny's bus division because,that division allegedly did notprovide transportation for "'NecessaryMedical Care"within the meaning of the- relevant regulations. ' Morespecifically,the General Counsel points out that the busdivision transports clients to mental health and mental re-tardation programs,tends)do not constitute"necessary medical care" withinthe meaning of the foregoing regulations.The GeneralCounsel further points out that what the Company refersto as its paratransit division(which-nomenclature bearsno relationship to the term"paratransit"as used in theforegoing regulations)transports clients to medicalfacili-ties for medical care'and usually carries an' employee(with a driver's license)in addition to the driver.So far as the record shows, the initial public announce-ment of the amendment in question was made by a Sep-tember 14,1982 telegram from the-DPW. Acopy of thistelegram was received by company counsel on'Septem-ber 21,1982. This telegram stated-in part:Effective upon receipt of this [telegram],paratransitisdefined as a vehicle[which] 1(A) is specificallyequipped to carry multiple passengers'with severephysical/mental handicaps and/or severe behavioralproblems;_or-(B) has an attendant other than the driver, who istrained to care for such passengers during transitand(2) Prior to February 20, 1981, was regulated bythe PUC or-is currently regulated by a local-orregional transit authority;645or(3).If the carrier does not meet.the conditions of#2, the charge is equal to, or less than, the ratecharged by.regulated carriers in the area.This definition removes the' requirement that both adriver and an attendant must 'be in' the vehicle[County offices] are to begin using this definition atonce.On October 28, 1982, the- DPW issued a supersedingtelegram which reads in part as follows:[W]e are interpreting "'public transportation" as in-cluding transportation in a vehicle that regularlycarries multiple persons; and1(A)_ is specially equipped to carry persons withsevere physical/inental 'handicaps or severe behav--or(B) has an attendant. other than, the driver, who istrained to care for such passengers during transit;and.2(A) is' provided under a currently valid certificateof public convenience or contract carrier permitfrom the PUC .... [see supraor(B) is service that is not subject to the jurisdictionof the PUC. The rate to be allowed for this serviceisthe -actual rate not to exceed the lowest ratecharged by a- PUC certified carrier in the county.Robert, Corban testified before me that the decision toeliminate the position of aide,to lay off the aides, and tocreate the position of "driver II" (see infra) was made bythe Company's board of directors. Violet Corban-testi-fied at the November 1982 representation case hearingthat she was told by her husband, Albert Schwartz, andGreenberg that she was directed by the board of direc-tors to dismiss'the'aides. It is undisputed that the boardof 'directors includedGreenberg and Albert Schwartz(the, two owners), Albert's wife, Evelyn Schwartz, andan' unspecified- attorney.The Corbans both testifiedbefore me in July'-1983 that Violet Corban was on theboard of directors; her above-mentioned November 1982testimony suggests otherwise. She testified before methat-she had no involvement in the decision to terminatethe aides,and her above-mentioned November 1982 testi-mony so suggests. Robert Corban's testimony before meindicates that she did participate in the decision (see Tr.382, LL. 3-9). Robert Corban testified before me that hetoo,-was on the board of directors; Violet Corban so tes-tified before me (Tr.. 816,.LL. 22-23) and testified at theNovember 1982, hearing that he was a member of theboard of directors ',so to speak. Since titles are shaky inthe Company, that's the way heseesit."Greenberg testi- 646DECISIONS OF. NATIONAL LABOR RELATIONS BOARDfeed before me that neither of the Corban was on theboard of directors. Company counselstated 'on therecord, and his statement to this effect "was accepted bythe General Counsel, that a copy of the October 28, 1982telegram was'in- the possession-of companycounsel onthe date that the Company decided toeliminatethe posi-tion of aide. Greenberg testified that he first saw, thegram,and the regulations in their pre-September form ata meeting with counsel-about the elimination of the aideposition.Greenberg further testified that the aide classifi-cationwas eliminated"when this new regulation thatwas shown to us by our attorneys, whereby an aide wasnot necessary."However, Bus Manager Wearing testifiedthat he was informed "about.two or three days" beforethe aides' October 29 layoff that there were going to beno more aides. Further, Robert. Corban testified that thedecision to eliminate the position of aides was made "ap-proximately within a two week period of time" beforethe October29 terminations,and was made "immediatelyupon" or "inside of a couple of weeks" after "notifica-tion from Harrisburg that this procedure was no longernecessary." He further testifiedthat unionactivity playedno role-in' the decision to terminate some aides, keepothers,and eliminate the classification.Greenberg testi-fied at one point that the Company had been advised inOctober that aides were no longer legally required. Atanother point, when asked how much time elapsed be-tween counsel's advice that the legal requirement hadbeen relaxed and the Company's decision to eliminate theaides,Greenberg testified,in part, that the discussionswere going on during the months of September and Oc-tober.PublicRelations -DirectorRona Schwartz, thedaughter of board of directorsmembersAlbert and Es-telleSchwartz, told aide Jardine on October 20 thataideswould be includedin any wage increase-given toother employees. On October 4 and 11, 1982, the Cotn-pany hiredas aides two individuals who did not havedrivers' licenses.--The personnel file of every aide disclosed whether hehad had a driver's license'at the time he applied for-ajob.Robert- Corban and Greenberg testified that thesame time as (or shortly after) the Company decided toeliminate the position of aide, the Company decided tocreate- the driver II position. Violet Corban testified- attheNovember5, 1982 representation case hearing thatdrivers II began work on Monday, November 1, 1982.Employees with this job classification were required tohave drivers' licenses. Greenberg testified that driver IIwas considered a trainee driver, that he rode on a vehi-cle being driven by a driver I, that the,driverIIwas ex-pected- to learn they route, and that he could also ^ drivethe.vehicle if something happened to the driver I or hewas not available.-All of the six to, eight aides who possessed drivers' li-censes were transferred to driver II jobs. There is no evi-dence that any of them had signeda unioncard or wasotherwise active in the Union. Between the' date of theaides' layoff and the end of 1982,- the Company hired 2drivers.Between September1982. and the end of thatyear, the Company's employee complement increasedfrom 152 to 157. Robert Corban testified that experiencewith handicapped, mentally disturbed, or elderly peopleis .a "preferred quality" in applicants for driver II jobs.He further testified that the drivers II are expected tolearn different routes while serving as such. Further,-hetestified that "more-often than not," aides were ' familiarwith the route to which they were assigned, and, thatfrom experience the aides had become familiar with theclients' behavior and how to cope with clients" physicalhandicaps.Also, he testified that the Company's only re-quirement for driver II job is a driver's license, because"the need is greater thanthe supply." Nobody hired as adriver II between the creation of the position and July13, 1983, claimed on his employment application that hehad any experience with handicapped, mentally dis-turbed, or elderly_people.The termination slips given to the terminated aides didnot state.that the.aide would be retained or rehired if heobtained a driver's license. Greenberg testified that whenthe aide classification was eliminated(a decision -whichcompany counsel in effect stipulated was made no earlierthan October 28), . "we .... asked the aides whether ornot-certain aides whether or not we could, transferthem over, to other positions"-namely, the position of"driver II." The record fails to show the basis for hisknowledge of these alleged events. Robert Corban testi-fied that on a prelayoff date which he was not asked togive, he issued an order to either Wearing or VioletCorban to approach every .aide "about the availability ofa drivers'license."There is no evidence that VioletCorban (who testified for the Company) ever had a con-versation with any aide on such a subject. Wearing testi-fied that 2 or 3 days before the layoffs (in other words,before the date which -Greenberg in effect attached tothe Company's decision to discontinue the aide classifica-tion and institute the driver II -classification),Wearingasked 8 or 10 aides whether they had drivers' licenses.According to Wearing, he told these aides that he wasasking this question "because of this layoff thing thatthey have coming up, and ... it won't be any moreaides,but there will be second drivers, because we hadhad a lot of problems,when the driver got-sic'k, or forsome reason,he could not do the driving on that particu-lar run, the aide could not take the helm." Wearing testi-fied that in asking the aides -whether.they had drivers' li-censes,he ','concentrated' on those people . '. . -that Iknew I could communicate. [with] . . . Because I -didhave some people, who didn't really want to talk to me."He further testified that he told the aides who did havelicenses that"chances are,because you have a licenseyou will be considered" for driver II. It is undisputedthat no company manager ever asked alleged discrimina-teeMack Ball, an aidewho knows how to drive but hasnever had a driver's license, to get a license. Wearingtestified that he could recall the names of four aides94 Although Robert Corban testified that drivers II were used in thebus divisiononly,Violet Corban testified that drivers II were used inboth the busdivision and the paratransitdivision ALERT MEDICAL TRANSPORTwhom he allegedly asked about drivers' licenses duringthe 3-day period before the October 29, 1982 layoff. Ofthese four, only Jardine was included in that layoff. Thename of another of-these four, Denise Dais (also referredto in the record as "Days") does not appear on' the Com-pany's payroll for .the weeks ending' October 1, October29,November 26, or December 31, 1982. So far as therecord shows, she did not start working for the Compa-ny until the week ending January 28, .1983.35 RobertCorban testified that he did not know one way or theother whether any of the terminated aides had obtained adriver's license since he applied for work with the Com-pany, and did not know whether any of them actuallyknew, how to drive (although see infra fn. 36). Accord-,ingly, I reject his testimony that he ordered all aides, tobe approached about drivers' licenses, rejectWearing'stestimony about the approaches he allegedly made, andfind Greenberg's testimony insufficient to warrant a con-clusion that the, Company made appreciable efforts tofind out whether aides without drivers' licenses whenhired had later obtained them or were able to obtainthem. Further,- I accept alleged discriminatee Jardine's.denial that he was asked during the preceding monthabout his- license.Moreover, I accept Jardine's testimonythat he would have tried to get a license if he had beentold he needed one in order to keep his job.Jardine credibly testified, with partial corroboration byWearing-and Robert Corban36 and without contradictionby Violet Corban, that Jardine had told Wearing, the,Corbans, and a dispatcher named "Charles," that Jardineknew,how to drive .37 Concerning previous conversa-tions between Wearing,and Jardine about his driver's li-cense, I find as follows: Jardine at one time possessed aCalifornia driver's license,with a 1976 expiration date,which was never. revoked or suspended. Inferentially,after this license became invalid,- he never obtained an-other California license.He moved to Pennsylvania' in1978 or 1979, but never obtained a Pennsylvania driver'slicense.He started working for the Companyas an aideinMay 1982 About 2 weeks to a month later, whennobody else appeared to be available, Weaving sent outJardine in a vehicle to pick up a driver who had had abreakdown. Later, Violet Corban cautionedWearing,who had . not known that Jardine had no license, not toassign him to driving functions unless he obtained a li-cense.When Wearing approached Jardine about his li-cense, he said he had a problem with his license, was .getting it taken care of, and would get back to Wearingas soon as Jardine had his license. Wearing asked Jardineto get a license, and said that he could drive permanentlyif he got one.38 On several subsequent occasions, Wear-ing againasked Jardine to drive and to obtain a driver'slicense. Jardine testified that "I think" he could have ob-tained a driver's license if he had tried to get one.3935 The other two (JeffreyManning andJohnnie Gray)were on all thepayrolls in the record between theweeks endingOctober1,1982, andJanuary 28, 198338Thus, Robert Corban testified that in thesummer of1982, "we"urged Jardineto get a driver's license.However, Corbanlater testified'thathe didnot know whether any of theterminated aides was able todriveAs noted infra, Violet Corban reprovedWearing for letting Jar-dine drive withouta license647eThe allegedly unlawful interrogailon and dischargeof Emanuel'CrinitiEmanuel Criniti started to work for the Companyabout early September 1982. His initial assignment wasto drive a Co-Mhar bus to transport exceedingly retard-ed clients.40 These clients occasionally jump up out oftheirseatsand strike at other clients or at the driverwhile the bus is in motion. Violet Corban credibly testi-fied to the opinion that these clients require. extra care.About mid-October 1982, the Co-Mhar program directorreported to Violet Corban that while in the middle ofthe street outside a juvenile client's home, Criniti hadyelled at the client's mother about the child's behavior.4 iWhen Violet Corban spoke to Criniti about the com-plaint,; he said that he did not know how to handle thisparticular child.Violet Corban gave some general sug-gestions,,and said that she- would either transfer him offthe Co-Mhar run or try to find out if there was someway that he could learn-how to handle this child Short-ly thereafter, Criniti was transferred to senior transporta-tion, an assignment which he had been requesting sincefirst applying for work with the Company. Violet Cor-ban's testimony suggests that he was transferred becausehisCo-Mhar services had been only marginally satisfac-tory.However her above-mentioned remarks aside,there is no evidence that he was given this reason for hisnew assignment.Violet Corban testified that about a week after Crinitiwas transferred to senior transportation, dispatcher JohnPistilli complained to her that Criniti was "wearing [Pis-tilli's].nerves to a frazzle," and that she replied that shewould, look into, "the situation" and see "if there wasn'tsomething that could be done with Mr. Criniti." She didnot specify the, nature of Pistilli's alleged complaint onthis occasion. She went on to testify-that "shortly there-after" she asked Pistilli "in particular" what his problemswere with Criniti, and Pistilli replied that Criniti tooklonger than anyone else to understand Pistilli's instruc-tions over the radio. There is no evidence that anyoneever mentioned to Criniti either of these alleged com-plaints.Moreover, company witness Pistilli, who at thetime of the hearing was still in the Company's employ,did not corroborate Violet Corban's testimony that hemade "these complaints to her. Accordingly, and for de-37Dispatchers were 'admittedly rank-and=file employeesDispatcherCharlesWhitaker, a witness'for the General Counsel, Worked for theCompany during the first month of Jardine's employmentWhitaker wasnot asked about this matter-38Wearing testified that Jardine "was pretty clean cut, and he usuallydid the job that he was supposed to do "39My findings in this paragraph-are based on a composite of credibleparts of Jardine's and Wearing's testimony I reject as improbable Wear-ing's testimony that, although Jardine knew Wearing's awareness thatJardine had no driver's license, Jardine nevertheless approached him "acouple of times"about becoming a driver Particularly because a driver'she told Wearing that Jardine would comply with Wearing's request toget a driver's license if Jardine could get a day off with pay to apply forone40 "Co-Mhar"- is an acronym for 'Community-Organization for MentalHealth and Mental Retardation "41Violet Corban testified that "I believe I scratcheddown ona little paperCo-Mhar's complaint about Criniti's conduct,but thatshe could not find it 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDmeanor reasons, I do not, credit such testimony. In anyevent, the Company's brief states (at 11-12) that Cnnitiwas not suspended for this alleged "fault."Violet Corban testified that a few days after the al-leged events referred 'in the preceding paragraph, Pistilliand other people whom she-was not asked to name re-ported to her that Criniti was cursing and talking loudlyand at length on the radio- on which the drivers and"base" communicate. She went on to testify that sheheard him talking loudly, and that she talked to Crinitiabout "that situation." Neither Pistilli nor anyone elsecorroborated her testimony about the complaints madeto her or about Criniti's alleged curses and loud talk onthe radio.However, Criniti was not asked about thematter or about his conversation with Violet Corbanwhich she described. Moreover, Pi stills did testify thatCriniti was overly loquacious on the radio. Accordingly,I credit her testimony previously referred to in this para-graph. I do not accept her further testimony that' he wasgiven a written warning about this-incident, in view ofthe -Company's failure to produce the document. TheCompany's brief states (at 11-12) t]iat he was not sus-pended for this incident-Criniti signeda unioncard on October 12, 1982. Heattended union meetings at the union hall on October 26and November 16. As previously noted, union represent-ativesdistributedunion buttons at the November 16meeting, and Criniti wore one to I ork-the followingmorning. As previously noted, Criniti credibly testifiedthat that morning, before clock-in tine andwhile he was'eating a breakfast snack outsideompany property,Robert Corban walked up to Criniti, (grabbed his button,yanked it off,' and said, "[W]e don't' go for that b-s-here . . . . If I catch you wearing it' again, you're- out."In view'of Corban's failure to deny' this testimony, andhiswife's testimony'(see infra) that her initial knowledgeof Criniti's union activity was derived from a conversa-tion between him and her husband, I do not creditRobert Corban's testimony that he did not know Crinitihad anything to do'with unions._When Criniti was first hired abo t early September1982,Wearing told him that the Company provided"door to door" service for Co-Mhar clients, that Crinitiwas supposed to load them or take them off, and that hewas supposed to wait no more than 5 minutes for aclient.A few days later, and while Criniti was still onthe Co-Mhar run, he told -Wearing that Criniti had hadto go .'up a -couple of flights of steps to help a clientdown the steps, that she had not been feeling well, andthat he almost had to carry her. Wearing told Criniti thatclientswere supposed to be waiting irk front of the houseor on the steps 'when Criniti arrived with his vehicle topick `them up; and that Criniti was not. supposed to go upany stairs or go into. anyone's house to get a client. 12VioletCorban testified that senior citizen service, - towhich Criniti was transferred in October 1982, is curb tocurb service.On Novembei= 17, 1082, the day thatRobert Corban yanked Criniti's union button off hisclothing, 'Criniti took is -particular client from one placeto another place on the first half of a trip. The driverwho was sent- for, the client on the return trip reported tomanagementthat the client asked tp be carried, thedriver said that he was not supposed to carry her, andshe said that Criniti had carved her to the van and thesecond driver should carry her back. ;When questionedby company representatives -about the -first half of thetrip,Criniti stated , that he had had -a problem with theclient on the way in, but had not told "base" about it.That - day, Violet Corban issued Criniti a written repri-mand which stated, "Call -base for instructions if unsureof a'situation. [Did] not use wise judgment about lifting asenior,-wheelchair client. Lifting is'not our responsibilityon Senior Transportation."43 The General Counsel dis-avowed on the record any contention that this warningviolated the Act.At the same time that Violet Corban issued Criniti thereprimand, she gave. him what he testimonially describedas a_"very lengthy" booklet, which took him an hour toread, about the "do's" and the "don't's."44 -After 'readingit that night, he asked her some questions about it thenext .day. She answered some of his questions, but notall.45 She told him that he would be terminated if therewere "any more problems- where you don't follow therules and regulations." Neither she nor any other man-agement witness testified about which rule in-this booklethad been breached by Criniti on November 17 (the date -he-testimonially attached to his receipt of the rule book-let) or on November 24 (the date testified to by her). Myfinding about the event which occasioned these conver-sations about the rules is based on Criniti's testimony thatshe gave him, this copy of the rules when he received hisNovember 17 warning. Violet Corban testified that shegave a-copy to him when, he received a November 24disciplinary suspension discussed infra, but she was ad-mittedly -confused about- which incidents resulted in a'}Inferentially about November 19, Criniti was sent to'aprivate home to transport, from a' client's home to herdoctor's office, a very heavy client who was in a wheel-chair. 'The client's son asked Cnniti to help him lift herdown 10 or 12 steps. Criniti said that this was not hisjob; that, his job was to give curb-to-curb service; andthat bringing the client to the van where Criniti could'put heir on the wheelchair lift was the son's job. The son"screamed" at Criniti, and said that the son was going tocallCompany President Schwartz and have Criniti fired.Criniti then called dispatcher Pistilli. Pistilli told Criniti,"Under no circumstances are you allowed to lift herdown the 'steps. Your only job . . . is to go from curb tocurb.When you get to the curb, you are to put her on42My findings in this paragraph up to this point are based on Wear-ing's testimonyFor demeanor reasons, I do not accept Cnniti's denialthatWearing gave him such instructions43My findings as to-the incident which led up to this reprimand are,basedon Violet Corban's testimony I believe that Cnniti confused theincident which led up to this reprimand with another incident describedinfra44This,isa five-page document which is rathercloselywritten andrather complex It contains no instructions about carrying clients in thesenior transport divisionThe Company'shiring procedure calls for theissuance of this document to an employee on his hire I find it unneces-sarytodeterminewhether Cnnitiwas accurate in testifying that he didnot.receive a copy at that time-45 Thisfinding is based on his testimony,which,for demeanor reasonsIfindmore credible than her testimony that she answered all- of them .ALERT MEDICAL TRANSPORTthe wheelchair lift and lift her in the van, and lock, her- inand bring her to her destination and leave her on thecurb and that's it . . . the rest of the responsibility is .upto her or whoever is with her."46 The client's son ob-tained the help of someone else in taking her down thestairs, and Criniti wheeled her into the vanLater that day, the client's son telephoned RobertCorban about the incident There is no credible evidenceaboutwhat was said (see infra fn. 47). Inferentially,Robert Corbar. related this complaint to Violet Corban,who called Criniti into the office Criniti told her that"the guy" had asked Criniti to lift the client down thesteps;Cnniti had refused, "the guy threw a seven [and]started jumping up and down like he was nuts"; Crinitihad asked "base" for permission to help; and "base" saidno.Violet Corban said, "Well, that's not the way weheard it." The Company does not contend that Crinitireceived a written reprimand in connection with this in-cident. I do not accept Robert Corban's rather vague tes-timony that Criniti received an oral reprimand.47About 20 of the Company's senior transportation vansare equipped with wheelchair locks which are supposedto be used on wheelchairs which clients-occupy whilebeing transported in the vans. Of these 20 vans, only 2were equipped with wheelchair locks which would fit arelatively new kind of electrified wheelchair with verywide tires.Wheelchair locks which fit this wide-tiredkind of wheelchair are relatively expensive. However, itisnot safe to put that type of tire in a wheelchair lockwhich' is not made for. that purpose.On various occasions beginning about November 10,Criniti complained to the Corbans, Renzulli, and Pistillithat the wheelchair locks would not properly close andlock over certain types of wheelchair wheels. RobertCorban told Criniti, on two occasions about the first halfof November, that the locks simply would not fit special-tywheelchairs, but that the necessary alterations wouldbe made.48 Renzulli, Violet Corban, and Pistilli also toldCriniti that the necessary adjustments would be made.4946 The quotation is from Criniti's uncontradicted and credited testimo'ny Company witness Pistilli testified that on a date and in a context hecould not recall, he told Criniti that the Company's service was curb tocurb47Robert Corban testified that the "older people" who are served bythe senior transport division will call in complaints about drivers whorefuse to comply with requests for act:on inconsistent with companypolicyHe testified that the client's son complained that Cnniti had ac-cepted $20 to take the client down and then up stairs and had reneged on"the back half of the deal " Initially, Robert Corban testified that whenhe confrontedCnniti withthese allegations,he said that he did not knowhe was not supposed 6 take money and, when Corban told him aboutthe "safety factor," said that Criniti saw no harm in taking her up anddown the steps Later, Robert Corban testified that Cnniti said that hehad decided'to bring the client down the steps rather than have the son"holler" at him, and Corban had "tried to explain to him the precautionsof a single man bringing a wheelchair down any amount of steps " Be-cause Criniti did not receive a written reprimand in connection with thisincident but did receive a written reprimand in connection with the No-vember 17 incident (comparable to Cnniti's alleged report to RobertCorban of the incident described in the appended text, and far less egre-gious than the son's allegedreport),and for demeanor reasons, I do notcredit Robert Corban's testimony about these alleged reports As notedsupra fn43, Cnmtitestimonially confused this incident with the Novem-ber 17incident.48 This finding is based on a composite of credible parts of RobertCorban's and Cnniti's testimony.649The record fails to show whether Renzulli realized thatmore than a routine adjustment would be called for; Iinfer from Violet Corban's and Pistilli's subsequent re-marks that they did not realize this: Robert Corban testi-fied that before dispatching a driver, the Company didnot know whether any -client would have a specialtywheelchair, and that if 'the driver of a vehicle notequipped with locks for that type of chair found outupon his arrival that a client had such a chair, the driverwas not supposed to pick up the client,'. but instead wassupposed to report the problem to the dispatcher, whowas 'supposed to dispatch one of the, two properlyequipped vehicles. Corban did- not testify that he issuedsuch instructions to Cnniti, the dispatcher, or anyoneelse; nor did company witness Renzulli (Criniti's immedi-ate supervisor) or Pistilli, a dispatcher, so testify.Messages sent to "base" over the radio can be over-heard by anyone (including clients) in any other radio-equipped company vehicleOn November 23, 1982,Criniti advised dispatcher Pistilli over the radio that awheelchair lock was loose. Pistilli, told him to secure thewheelchair as best he could with belts or straps, said thatPistilliwould report the problem, and told Criniti -tobring in the vehicle for repair. On the following day,November 24, Criniti again had the same problem. Hetold Pistilli about it over the radio, asked why the lockhad not.been repaired and what the matter was with themechanics, and asked what he was supposed to do. Pis-tilligave him the same instructions which Pistilli hadgiven him on the preceding day.S° About 5 minuteslater,Violet Corban got on the radio, and told him totelephone "base."When he.did so, he told her that hehad been talking to her and her husband about the factthat the wheelchair locks were not set up for "today'swheelchair"; that Robert Corban had promised Crinitithat the locks would be, fixed; that Criniti had askedRenzulli to have the locks fixed; that they had not beenfixed; that this had extended over a 2-week period; that itwas not Criniti's fault if they had not been fixed, and thatwhether the locks had been fixed had to be determinedby putting in a wheelchair and could not be determinedby mere inspection. She said, "[T]o our knowledge theywere fixed." She went on to say that he was being sus-pended for 3 days because he had, used. the radio toreport the wheelchair-lock problem, and because he"didn't follow the rules." He asked what rule had beenbreached, but was obscenely refused an answer to thequestion. The Company's brief does not specify any wnt-ten company rule which Criniti had allegedly breached.The suspension notice issued to Criniti on November 24bears Violet Corban's signature,and states that he wasbeing 'suspended for "improper use of radio . . . did notnotify a supervisor .beforeusingthe vehicle 'that thewheelchair locks were still not fixed properly. Call orcome in to base to discuss this on Fri. 11/26/82." The49 This finding is based on Criniti'sand Pistilli's uncontradicted testi-mony-soThis second conversation took-3 or 4 minutes,an unusually longperiodHowever, the Company's brief states(at 11-12) that his suspen-sion that day was not due to an excessively long radio conversation 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeneral Counsel disavowed on,the record any conten-tion that this suspension violated the Act.Violet Corban testified that she had learned from over-hearing a conversation between her husband and anotheremployee that Criniti had attended a union-meeting andhad caused a commotion there 51 About November 26,1982, she called Criniti into the office. Also present wasRobert Corban. She asked Criniti whether he knew any-thing about a union. He untruthfully replied no. Sheasked him whether he knew who had been forming it ortrying to get one in. He said no. She asked whether heknew their names. He said" no. She said, "[O]h, come on,you can level with me You can, tell me the truth." `Hesaid, "I told you- the truth. I didn't know anybody thatwas there." Criniti testified that this was true, and thathe knew the employees by face but not by name. Criniticredibly testified without contradiction that she told himthat he was doing a pretty good job.,About 2 p in. on November 30, a woman who did notneed a wheelchair and was being driven to her doctor'soffice in a van driven by Criniti fell onto the floor of thevan when he had to make a sudden stop. He asked her ifshe wanted him to take her to a hospital, to call an am-bulance, or to call "base" to get assistance. She said no,that she had just got a little scratch on her - forehead, andthat she just wanted, to reach her doctor's appointment.Criniti then drove her to her doctor's office.The Company's written rules state, among otherthings, "Incidents involving, injury to patient shall be reported to the dispatcher immediately. An incident reportshall be turned in at the -end of the shift or sooner if re-quested." Immediately after Criniti learned about the cli-ent's fall, he tried to reach "base",by radio, but could notget through (see infra fn. 54):' After delivering her to herdoctor's office, he tried to reach "base" by telephoningboth of the Company's telephone numbers, but received-a busy signal for both numbers Criniti then proceeded toperform the pickups and deliveries called for by his de-livery sheet.When these duties 'permitted, tie made addi-tional attempts to- reach "base"- by radio, but was stillunable to get through (see infra fn. 54). He also made anadditional effort to telephone "base," but again receivedbusysignalsfor both numbers.Meanwhile, the Company learned about the incidentby a means about which company witnesses gave some-what conflicting' testimony.52VioletCorban' credibly51There is no other evidence about this alleged "commotion," whichCnniti was not asked about-52 Violet Corban testified that she first heard about the accident whenCompany President Schwartz or Secretary-Treasurer Greenberg tele-phoned her that the client had called to complain Robert Corban testi-fied that he first heard about it when the client's doctor called'and ex-pressed concern about the client's injury Robert Corban testified that thedoctor's complaint was heard, during a three-way telephone conversa-tion, by himself, President Schwartz, and someone else whose identityRobert Corban did not recall Schwartz did not testify.Greenberg testi-fied for the Company, but.was not asked about this matter See also thetext attached to fn 53, infra55 This finding is based on Criniti's testimony, received without objec-tion,limitation,or direct contradiction(see infra fn 66) Pistilli's testimo-ny is discussed infra54Pistilli 'sstatement that Criniti's radio was working"now," andViolet Corban's testimony that "base" had been unable to reach Cnnitiby radio, corroborate Cnniti's credited testimony that he had been unableto reach "base" by radiotestified that the Company tried to reach Criniti by radiobut was unable to do so About 2 hours after the acci-dent, Criniti made a third effort to reach "base" by tele-phone. Thistime,he reached dispatcher Pistilli. Crinitisaid that he had had an accident Pistilli said, "We know.The doctor called in for the lady and she got hurt."53Pistilli screamed at Criniti, "Why didn't you call aboutthe incident. You got a radio, it's working now, what'swrong?"54 Criniti said that he had attempted to reach"base" by using the radio and the two "base" phonenumbers, but had been unable to "get through" beforethismoment.55Pistillisaid that he knew the phoneswere sometimes busy and employees could not reach theCompany for several hours Pistilli told Criniti to finishhis run, and said that Violet Corban wanted to see him atthe end of the day.After receiving these instructions from Pistilli, Crinitifinished his runs, and then again unsuccessfully tried toget through on the radio. Then, he completed the paper-work which he ordinarily had to turn in at the end ofthe day, such as his routing papers and his record ofmoney receipts; filled his vehicle with gasoline; and re-turned to "base." As soon as he returned, Pistilli gavehim an incident report form, which Criniti did not havein his vehicle, and said, "Quick, fill this out." Criniti didso, and returned it to Pistilli. Criniti was told to wait,and did so. Eventually, he was called into the office tosee the Corbans, who had in their possession the incidentreport form which Criniti had filled out and given to Pis-tilli.Violet Corban asked Criniti why he had not report-ed the incident by means of the telephone or the radio.He said that he had reported the incident to his dispatch-er. She said, "[t]hat ain't the way we heard it. We heardyou didn't call in at all."Criniti told her to ask dispatch-er Pistilli about the matter. She said, "[b]ut wait, thatwas 2 hours later." Criniti said that this was the first timehe could get through, because Pistilli had been puttingpressure on him to perform the client pickups and deliv-eries called for by his delivery sheet. Although Crinitigave the Corbans a confused account of the accident,Violet Corban testified to the opinion that it was notCriniti's fault.November 30 was a Tuesday. Criniti reported to workon the next day he was scheduled to work, inferentiallyno later than Friday, December 3. He found that histimecard was not in the rack. When he asked the em-ployee who made up the timecards what had happenedto his card, she said-he had been fired. He asked VioletCorban how he had been terminated; and she said, "Youmean you weren't called?" He said no, and that he hadspent $5 ingas to getthere to go to work.Robert Corban testified that the decision to dischargeCrinitiwas made by Violet Corban and approved byRobert Corban. Violet Corban testified that it was shewho decided to discharge Criniti, that she reached this55Robert Corban, substantially corroborated by Pistilli, testified thatduring this period,when the garage facilities were located on 61st Street,there were only two numbers which could be called to reach all of theCompany's telephone lines at both 61st and 13th Street The "Radio Pro-cedures" document which Violet Corban had just given Cnniti givesthree numbers, two of them described as "33rd Street" numbers ALERT MEDICAL TRANSPORTdecision at the time when she received notice from "13thStreet" on November 30 about the accident and realizedthatCrinitihad, not yet reportedit(inother words,before Criniti came back to "base" on - November 30),and that he was discharged because he had failed toreport the accident by radio or telephone within a rea-sonable time after it occurred.' The Corbans were notasked why the Company did not tell Criniti about hisdischarge when they interviewed him upon his return to"base" on November 30. Criniti's personnel folder con-tainsan "Employee Status Change Report," filled outand signed by Violet Corban, whichstatesthat he wasdischarged, effective November 30, because he "did notreport- in incident on bus where client was injured."Criniti did not see this document until long after his dis-charge. This documentaside,Crinitiwas 'never given -areason for being discharged.As previously noted, the Company's written "employ-ee operational procedures" require, as to "incidents in-volving injury to patients," that "an incident report shallbe turned in at the end of the shift or sooner if request-ed." In January 1983, driver Lawrence Brown was driv-ing a vehicle when a passenger client in a wheelchair felland struck his head on a metal ramp. Brown did not pre-pare an incident report - about this incident. Brown wasnever disciplined in connection with this incident. Hewas promoted from driver II to driver I about February19, 1983. There is no evidence that he everengaged inany union activity.-My findings as to the Criniti-Pistilli conversations onNovember 30 are based on Criniti's testimony, to a verylimited extent corroborated by undisputed and documen-tary evidence that on that day he prepared the writtenincident report which (according to Criniti) Pistilli toldhim to prepare and 'he gave to Pistilli, and which (ac-cording to Criniti's uncontradicted testimony) the Cor-bans had in their possession during their November 30meeting withhim.56Pistilliwas not directly asked aboutconversations with Criniti on November 30, his last dayof active employment. Pistilli testified that "a week orso" after the wheelchair-lock incident (which, the recordshows, occurred on November 24), Robert Corban askedPistilliwhether, "three days ago," Cnniti had reportedan accident to a woman ' in his vehicle,and Pistilli saidthat he knew nothing about it because Criniti had not re-ported any such incident. Pistilli further testified withoutobjection or limitation that there were no log entriesabout the matter; that no accidents had been reported for2 or 3 weeks over the radio (Criniti testified that he re-ported the accident by telephone, and the record fails toshow whether the-log entries were limited to radio mes-sages); and that assistant dispatcher Dan Reed thereaftertold Pistilli that Reed did not. remember anything aboutan accident involving Criniti. However, on November 30Violet Corban told Criniti, in effect, that Pistilli had saidthatCrinitihad reported the accident. Furthermore,Robert Corban was not asked about the conversation de-scribed by Pistilli.Moreover, in view, of Violet Corban's56No management witness -testified that on that day he or she toldCriniti to prepare the report, or that someone other than Pistilli physical-ly turned the document in to management651 'credible testimony that on November 30 the Companyunsuccessfully tried , to communicatewithCrinitibyradio to ask him about the accident,it ishighly improb-'able that neither dispatcher Pistilli norassistantdispatch-er Dan Reed was told about it at that time; 'nor does anyreason appear why Pistilli would want to conceal suchknowledge from Robert Corban. Also, althoughit is un-disputed that the accident occurred on November 30,Pistilli testified (in effect) that Corban dated the accidentas having *occurred before November 30. For the forego-ing reasons,and after considering the witnesses'demean-or, I credit Criniti's testimony about his November 30conversations with Pistilli, and do not accept thetestiino-ny of Pistilli referred to in this paragraph.4.The Regional Director's unit determination; theappropriate unit; the election and the objectionstheretoOn November 29, 1982, the Regional Director issued adecision and direction of election in the representationcase.On the ground. that the clerical employees lacked asufficient community of interest with the petitioned-foremployees, he rejected the Company's, contention thatthey should be included in the unit..In addition, he foundthat Ruth Gross, Ambulance Manager Renzulli, and. BusManager Wearing were supervisors within the meaningof the Act, and rejected the Company's contention thatthey should be included in the unit. The Company didnot file with the Board a request for review of this unitdetermination, has not discussed any unit issue in itsposthearing brief, and conceded in its answer that Ren-zulli andWearing were supervisors.57 Further, as previ-ously noted, the Company admits, in effect, that as ofOctober 12, 1982, cards had been signed by a majority ofemployees in both the unit as sought by the Union andthe unit as urged by the Company. The complaint allegesto be -appropriate the unit as found by the Regional Di-rector. I so find, except for an address change called forby the Company's having moved its garage facilities afew days prior to the hearing before me. Accordingly, Ifind that the following employees of the Company con-stitute a unit appropriate for collective bargaining within'the meaning of Section 9(b) of the Act:All station wagon drivers, van drivers, bus driv-ers, ambulance drivers, drivers 2, dispatchers, emer-gency medical technicians, car washers, aides, serv-icemechanics, light mechanics, night mechanics,daytime mechanics, parts employees, and garage,cleaning and -building maintenance employees em-ployed by Brocal Corp. d/b/a Alert Medical Trans-vania facility, excluding office clerical employees,guards and supervisors, as defined in the Act.The election.was held on December 30, 1982. TheUnion lost by a tally of 47 to 59, with 1 challengedballot.On January 6, 1983, the Union filed timely objec-tions to the election.67 Its answer disputed the contentionthatGross was a supervisorHowever, the Company's briefstates(at 5) that thisissue is moot 652DECISIONSOF NATIONALLABOR RELATIONS BOARD5.The alleged postelection unfair labor practicesa.The allegedly unlawful suspension and terminationof Rachel BellFrom 1976 to 1980; Rachel Bell worked for the Phila-delphia State Hospital as a psychiatricaide.She workedwith handicapped and mentally disturbed patients, andwith people that "just couldn't do anything for them-selves." Thereafter, and until April 11,'1982, she workedas a driver' in the Kensington area for United CerebralPalsy (UCP). On April 12, 1982, UCP told its employeesthatUCP was changing over to the Company and thatthe employees would be part of the contract to providetransportationThe Companyassignedher to the sameroute which she had driven for UCP.Bell signed a union card in September1982. Beginningabout early September, she approached various employ-ees on the job and asked them how they would feelabout havinga union.She obtainedunion cards at theunion hall and from Union Organizer Reid. She gave outunion cards to 20 or 30 people, and askedthem to sign.Also, she' gave cards to employees Irene Frazier (an al-leged discriminatee; see suprasec. II,B,3,d) and Ford forthem to distribute to other employees.Bellwas amember of,the Union'sorganizingcommittee which setup union meetings and other union gatherings. She dis-tributed to employees who had not attendedunion meet-ingsthe brochures and pamphlets she had obtained there.On at least one occasion, she stood in front of the facilitybefore clock-in time and distributed cards urging em-ployees to attend a forthcomingunion meeting.She at-tended all but-one of theseven union meetings, includingthe last preelection meeting, which was attended by onlythree active employees; in consequence of her attendanceat that meeting, she failed to attend the Company's lastpreelection meeting, where the employees were urged tovote against the Union and at which the Company kept arecord of attendance. She credibly testified that the Cor-bans regularly saw her standing outside the facilitybefore clock-in time with Union Organizer Reid. Shemid-October, she askedRobert Corban if it would be all right to post "unionpapers" since the Company had already posted its ownliterature, towhich he said no. About November 18,while she and others were wearing union buttons, RobertCorban told these employees that if they wore union but-tons on their uniforms they would have to punch out.Bell then took off her union button from her uniformand put don her handbag. Robert Corban admittedlysaw her do this. The' Corbans did not deny frequentlyseeing her outside the facility with Union OrganizerReid, or seeing her wear her union button on her hand-bag during' the campaign; nor did Robert Corban denythe conversation about posting. However, he. testifiedthat he was not aware that Bell was part of the Union,and Violet Corban (who admittedly kept a list of whosupported the Union and who did not) testified that shewas not-aware of Bell's activities dunng theunion cam-paign. s 858 Robert Corban also 'testified that shortlyafter theOctober15 peti-tionwas filed, when "somebodysaid something about [Bell's] belongingBellwas moved from the UCP run to the Jeffersonrun about December 10, 1982. No contention is madethat this transfer was unlawfully motivated. However,the Company contends that the considerations which al-legedly led to this transfer also played a part in her alleg-edly unlawfulsuspensionon January 27, 1983, and herallegedly unlawful 'discharge several days later. TheCompany contends that her December 1982 transfer wasmotivated by complaints about Bell from UCP represent,atives and clients. The Company's probative, evidencethat such complaints were made consists of testimony byRobert Corban and (to a very limited extent) VioletCorban and Wearing.RobertCorban testified that about mid-December1982, UCP Executive Director Willis A. Dibble Jr. com-plained that he had observed Bell "on one or two occa-sions,sitting behind the building killing'time with it loadof clients on,.which he felt was detrimental to their wel-fare."On a morning in June 1982, when Bell arrived attheUCP facility with a vanload of adult clients, shefound that two vans loaded with client children were infront of her van. Ordinarily, the company drivers weresupposed to permit vanloads of children to be unloadedfirst,because the children were picked up earlier 'andwere scheduled to be unloaded earlier. In order to 'avoidblocking the street while the children's vans were beingunloaded, Bell pulled her van around to the back of thefacility.While she waited there, for about 5 minutes andwith the motorstill running,she busied herself by pick-ing up sometrash on her vehicle and replacing a screwwhich fastened to the floor of the van some metal strip-ping on which Bell herself had cut her toe and whichshe feared might injurea client.59When Bell then droveup in front of the facility and was unloading her passen-gers,UCP transportation coordinator Harry Reed toldher that Dibble wanted to speak to her. After her vanwas empty, she went to Dibble's office He asked herwhy she had stopped off at the back, and what she wasdoing there.When she explained, he told her that there-after she could bring her clients around to the front, butthat she should pull her van to the side. Dibble did notseem particularly upset.--Robert Corban testified that on two or three occasionsbetween September and November 1982, Dibble com-plained that he had seen Bell drive past the UCP facility,with an empty van, half an hour before the program wasscheduled to start. Corban went on to testify that afterreceiving the second or third complaint, he looked at therouting andascertained that she should not have beengoing pastempty at thattime.When the first two clientswhom Bell was supposed to pick up were not scheduledto come in, she would pick up her third client by drivingpast the UCP facility on the expressway 'to the first ex-to the Unionshe said she had no part of the Union She wasn'tgoing topay part of her money out to anybody " Although Bell was notaskedabout this conversation, I doubtthatitoccurred, in,view of its in-consistency with her other conduct dunng this period In any event, asshown infra,managementbelieved her tobe a unionsupporter51The Company's operationalprocedures state thatthe crewassignedto a vehicle is responsible for keeping it clean "insideand out " ALERT MEDICAL TRANSPORT653pressway exit beyond the UCP, which exitwas nearestto that client's residence.RobertCorban further testified to complaints byDibble,Harry Reed, and clients that Bell was late. Ini-tially,Corban testified that he received three or- foursuch complaints from Dibble and Reed "throughout Sep-tember,October,November." Later, Corban testifiedthat he had "at least half a dozen" such conversationswith Dibble alone, and at least two such conversationswithReed alone. Corban testified that Dibble com-plained of "almost . . ongoing" lateness ranging from20 minutes to an hour. Corban went on to testify thatReed complained that 'the vehicle was supposed to arriveat 8:30 and that it "never" came in on time. This testimo-ny aside, Bell's testimony that she was supposed to startpicking up her UCP clientsat 8 a.m. and deliver them by9 a.m. stands uncontradicted.60 Corban went on to testi-fy that Reed read off a list of late arrivals which rangedfrom 20 minutesto an hour.While on the UCPrun, Bellwas frequently assigned to vehicles with mechanicalproblems. She was sometimes delayed because her vehi-cle broke down, because she had to wait to be assignedto a different vehicle, or because she had to wait for hervehicle to be checked by a mechanic. She made oralcomplaints to the Company about these mechanicalproblems, and also reported these problems in her dailywritten vehicle reports.Robert Corban testified that"from time to time" Dibble has mentioned to Corbanproblems with other buses.Robert Corban testified on direct examination that ona date or dates which he was not asked about, one parentof a child client complained that Bell was "picking upthe child, carrying him around on the vehicle for' aperiod of time"; and that another such parent complainedthat Bell "was going by a service station with the [par-ent's child] on a vehicle, and setting there talking tosomebody."-On redirect examination, and still withoutbeing asked about dates, he referred to "Complaints fromfamily of lateness of picking up the clients." On recross-examination,Corban testified that the clients' familiescomplained about "The time they were being picked up.I don't think, if my memory serves me correctly, it wasabout the time they spent on the van. I am not sure .. .if you have a predetermined run, [you're] usually at thehouse around the same time each morning,and it shouldnot vary greatly."81 About August 1982, SupervisorRenzulli told Bell that a client had complained aboutBell's stopping at a gas station while she had UCP clientson' her van, and asked why she had done so. She repliedthat she had stopped to get water for her van because ithad overheated.-Bus Manager Wearing testified without objection orlimitation as follows:In the'summer of 1982, UCP Rep-60When directly employed by UCP, she picked up thefirstclient at7 30 a.m There is no evidencethat the starting hour of theUCP pro-gram was ever changed81Bell testified that in May1982, a UCPclientwho was picked upearlyin the run complained about having to sit on the van for a longperiodof time, and that Bell replied the first client to be picked up in themorning was the last client to be taken home in the evening There is noevidence that theCompanyknew about this conversation,inwhich Bellcorrectlystated company policyresentative Joe Scullin complained to him that certainclients should have been picked up but had not yet ar-rived.Wearing's records showed that,Bell was supposedto pick up "some" of these clients.Wearing then report-ed his conversation with Scullin to Violet Corban, whosaid that"he" (inferentially, her husband) had alreadyhad several complaints about Bell's being late. .Violet Corban did not corroborate Wearing's testimo-ny in this respect, and testified that she did not speak toBell about any complaints from UCP. Bell testified thatRobert Corban never discussed , this alleged complaintwith her. Robert Corban did not testify about any com-plaint from Scullin. Accordingly, and for demeanor rea-sons,I do not accept Wearing's testimony in the preced-ing paragraph.About December 10, 1982, Bell was transferred fromthe UCP run to the Jefferson run. Violet Corban testifiedthatBell wastransferred about a month after UCP's lastcomplaint about her. Bell testified that she was given noreason for the change, and that nothing was mentionedabout complaints from Dibble, Reed, or anyone elseabout being late. For demeanor reasons and other rea-sons discussed infra, I credit her testimony in this re-spect, and do not accept Robert Corban's testimony oth-erwise.Robert Corban testified that during an alleged conver-sationwith Dibble aboutmoving Bell,Corban said thathe would "have to have" Dibble's complaint about herinwriting.Corban testified that he made this request "inorder to fortify our position, to move her out " Corbanwent on to testify that about-6 weeks after the transfer,he received a letter from Dibble reciting complaintsabout Bell. Company counsel stated on the record thatthis letter (marked for identification as R. Exhs. 14 and28) is dated and was received after Bell was terminated(Tr. 934 LL.10-11.)62Robert Corban testified- that in November or early De-cember 1982, he talked to Bell "about her lateness .. .about the complaints from thefamilies,about her goingby a service station talking, delaying the run and afterawhile she was going by UCP empty, and she told methat such and such a person had to do this rand that. Iasked her why she wasn't.runningthe route in the orderthat it isset out,and she had thirteen reasons, and I toldher that she would discontinue that practice, and do it.theway she was told." Corban went on to testify that hediscussed Dibble's alleged complaints when Corban tookBell off the UCP run in mid-December. Corban admit-tedly made no memo of either of these alleged conversa-tions.Further, he testified that Bell did not mention, atleastduring this first alleged conversation, that she hadbeen assignedto a vehicle which had some mechanicalproblems;his initial testimonialaccount on direct exami-nation ofthe alleged transfer interview with Bell con-tained no referenceto any specific complaints; and ondirect examinationhe referred only to this transfer (andnot to the foregoing alleged reproofs of Bell) when asked62Accordingly,the Company'sbrief isplainlyin error in asserting(pp 16-17)that this letter was"receivedby [Robert] Corban .at thetime of her discharge investigation." I twice rejected the Company'smotion that this letter be received intoevidence 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhat action he took with respect to some of these al-'leged complaints.Moreover, Corban admitted that be-tween January 1982 and July 1983, the Company hadtransferred at least '12 drivers at the program director'srequest,"Sometimes,without the knowledge of thedriver.",In view of the testimony of Corban summarizedin the last two sentences, and for demeanorreasons, IcreditBell's testimony that she was never given anyreason for her transfer from the UCP run. For the samereasons,I credit her testimony that aside from the Ren-zulli incident, nobody said anything to her aboutclients'complaints regarding the length of time the clients wereon the vehicle, and that' Robert Corban never discussedwith her -,any problems with her performance. on theUCP run orany complaintshe said he received abouther performance on the run.As previously noted, on a preelection day betweenDecember8 and- 24, 1982, Rona Schwartz, who admit-tedly knew thatBellwas interestedin the Union, had aprivate chat with Bell during which Schwartz attemptedto dissuade Bell from supporting the Union. Amongother things; Schwartz said that she would look into thereason whyBellwas not assignedto a job she wanted,and suggested that employees present their grievances tomanagementdirectly rather than througha union, towhich Bell replied that she did not think that wouldwork.. -About mid-January 1983, after the filing of the chargesinCase 4-CA-13446 and the election objections, Bellwas transferred from the Jefferson run to a Co-Mharrun. At first, she was.assignedto pick up about -10 clientsat about 3 pickup points on Frankford Avenue. After shehad delivered them 'to the Co-Mhar center, she eitherwas assigned to other runs on a day-to-day basis, orclocked out untilitwas timeto drive back to the centerto drive her Co-Mhar clients home. Pursuant to instruc-tionsfrom then generalmanagerWearing, on theevening of January 25 office -employee Michael Wright(also referred to in the recordas Brighton) told Bell thatas of next -morning, she would have to pick up all theclientspreviouslyassignedtoCalvinWilliams, anotherdriver on the Co-Mhar run,in addition,to her own.63Wright told her that Calvin Williams wasbeing assignedto anotherrun. 64Wright told her to do Calvin Williams'old run first and then to do her own old run.BecauseBell's van was too small. to accommodate all the'clientson both runs, Wright's instructionsmeant thatshe wouldhave to take Calvin Williams' old clients to the Co-Mharcenter before she could start picking up her 'old clients.All the clients were -supposed to be at the center at thesame time.Bell said thatshewondered why Wearing63 This finding is based on Bell's testimony,which is corroborated bycompany records showing that she was assigned on January 26 to onerun to pick up about 14 clients and another,run to pick up about 10 cli-ents. I do not accept Weanng's testimony,that Calvin Williams' old runwas 'probably given to a driver"other than Bell, and that the change ef-fected in hei assignment as of January 26 was to pick up four or fivebrand new clients-r84Weanng's testimony suggests that Calvin Williams may have beenremoved from the run because of a request from the Co-Mhar programmanager.Williams continued to work for the Company until mid-July1983, when he was'suspended because of some problems with his driver'slicense-had assigned her two runs when "they" knew she, didnot know Calvin Williams' run, and that she wouldspeak to Wearing the next day. She said nothing to indi-cate that she would not do her assignment.On the following morning, Wearing told,her that, ac-cording to Wright, Bell had obscenely refused to do hernew assignment and had said that nobody could makeher do it. Wearing further said that Robert Corban, hadsaid that if she did not want to do the run, she couldpunch her card in the morning and go home.65'Belltruthfully denied making these remarks to Wright. Shesaid that she would perform the assignment, but that itwould be difficult for her to get there on time becauseshe was not familiar with Calvin Williams',run. Wearingsaid that he did not know the streets either, and told herto check with Williams, driver Tom Bridges, or someoneelsewho was familiar with the area. Wearing gave' hertwo run sheets, one for her old run and one for CalvinWilliams''oWrun. Before leaving on that run, she-askedhim and driver William Facison (who knew the citypretty well) to give her some directions about where tofind the clients on Williams' old run whom she was topick up at their respective homes. They gave her twodifferent versions.Wearing testified that the responsibil-ity of a driver who had been assigned a new route is todo "exactly what she did"-namely,, to tell Wearing thatshe was unfamiliar with the area so that he could tell herwho would know about it. Wearing further testified thathe thought a driver should carry around a map. Therecord fails to show whether Bell carried around a map.The Wednesday, January 26, run-sheet instructions forCalvinWilliams' old run stated on-its face thatBellwassupposed to pick up about 14 clients at 13 different loca-tions,most of them on different streets. Bell did not stopat any homes where the sheet showed that people werenot scheduled to come in. She did stop at two locationswhere the sheet failed to show whether the clients weresupposed to come in that day; the radio on her vehiclewas not working that day, although the. equipmentreport which each driver is supposed to fill out at theend of his shift specifically inquires whether the radio isworking. At both of these locations, and also at four lo-cations, where the sheet specifically said that the clientswere supposed to come in, she was advised after she ar-rived that the clients were not, coming. At another loca-tion, she was'advised that, she, was supposed to pick uptwo clients who were not listed on her sheet-BecauseBecauseher radio was broken, she.went to a telephone booth andclientswas supposed to come in and one was not. After.drivingCalvinWilliams' former clients to the center,Bell performed her old run. She was not able to bring to -the center by 9 a.m. all the .clients whom she was-as-signed to pick up on January 26. The supervisor at thehouse where some of the clients lived, and about two ofthe clients,on Bell'sold route telephoned Co-Mhar to65Wright,who no longer works for the Company, did not testifyWeanng testified that he had relayed Wright's alleged report to the Cor-bans and that Weanng's.remarks to Bell conformed with Robert Corban'sinstructionsThe Corbans were not asked about their conversation withWearing. ALERT MEDICAL TRANSPORTcomplain that she was late. After Bell had dropped offallher clients, about 11.30 a.m, the Co-Mhar programdirector, identified in the record as "Lynn," asked Bellwhy she had brought them in late. Bell said that she wasnow doing both her run and Calvin Williams' run Lynnlooked surprised. She said that "they had tried bringingthe clients in on three vans before and they were comingin late."66Lynn asked Bell whether she thought thatCalvinWilliams would be on the run again. Bell repliedthat she did not think so. Williams had been sent behindher to pick up clients that she did not pick up, but hefound out that she had picked up all the clients.On the return trip that day, Bell attempted to load allher clientsintoher van at once, but there was notenough room. She made two trips to the center to takethem home. She was late returning to "base," and didnot get paid for the time that she was late. When she ar-rived, Robert Corban remarked, in a joking fashion, "wethought you had got lost out there." He asked whethershe could do a little better the next day. She said thatshe would try, but that she still did not know the loca-tionswhere she was supposed to pick up a lot of thepeople. She further said that she had had to make twotrips each way. Wearing asked her whether she had hada problem. She said yes, but "I think I might be able toget it." He told her to try to do both runs the best shecould, and offered no help. .Or, the following morning, Bell was again instructedto do Calvin Williams' old run and then do her own oldrun. Before leaving "base" that day, she made some no-tations on the run sheet for Williams' old run to assisther in picking up the clients in as short a span of time aspossible.Wearing offered no help himself, and did notask her to find any, but told her to try to do her runs thebest she could. Of the approximately 10 clients whomthe face of the sheet told her to pick up, she went topick up 2 who did not come in. She did not bring all theclients on both runs to the center on time.67 After drop-ping off her clients at Co-Mhar, she had to get Lynn tosignBell's sheet. Bell had to wait a few minutes forLynn's signature, because Lynn and another Co-Mharemployee were trying to calm down a client (not one ofBell's)who was a little upset. Bell told Lynn that Bellwas still doing both runs, and Lynn said nothing to Bell.After obtaining Lynn'ssignature,Bell called back to"base." She spoke to Wearing, who asked whether shewas just getting finished. She said yes. He said that hewould see her when she came back to "base."-When she returned to "base," at 11:15 or 11:30 a.m.,shewent over to punch her timecard. Wearing there-upon gave her an envelope and told her to open it imme-66 This findingisbased on Bell's undemedand credibletestimony, re-ceivedwithout objectionor limitationSeeAmericanRubber ProductsCorp Y NLRB,214 F 2d 47, 52 (7th Cir 1954),Today'sMan,263 NLRB332 (1982)67 In viewof the probabilitiesof the case, I am inclinedto acceptWearing's testimony that she was not as late on January 27 as on the firstday On the otherhand,his testimony that she received the same assign-ment on theday after that (ie , January 28), and on that day was laterthanoil the firstday, is impeachedby the documentaryand other evi-dence that she was suspended on January27 The recordfails to showwho drovethese routes on January 28, on the houratwhich they weredeliveredat theCo-Mhar Center655diately It contained a notice (R. Exh. 11),, dated January27 and signed by Robert Corban, that she was being in-definitely suspended as of "12 p.m " that day, for "wil-fullynot following company orders and -policy, andverbal disagreement."Wanting to know what policy shehad failed to follow, she asked to speak to RobertCorban.Wearing said that Robert Corban did not wantto speak to her, that she would have to wait and speakto Violet Corban, and that Violet Corban was not there.Robert Corban testified that he personally suspendedRachel Bell, pending an investigation, because of thedelay in the programming, on the last program she wason, and several complaints on a program that she hadbeen on prior to that point. Violet Corban testified thatwhen she came in on January 27, her husband told herthat he had suspended Bell "indefinitely" (Violet Cor-ban's initial version) or for 3 days (her later version) be-cause of'complaints from Co-Mhar about Bell's "latenessproblem" and "whatever other reasons, I don't know. Iwasn't there at the time of the suspension" (althoughViolet Corban testimonially authenticated the suspensionnotice,R. Exh. 11, which set forth alleged reasons forthe suspension) She went on to testify that her husbandtold her to look into the situation and decide what to do.VioletCorban further testified that that same after-noon, she asked Wearing about "the circumstances of[Bell] being late," and that he said that she had previous-ly had problems about who was to be picked up andwhere the streets were, but had told him that morning orthe previous morning (her first morning on the run) thatshe could handle it. Company witness Wearing did nottestify to any problems by Bell about whom to pick up,and he did not testify to any conversations that afternoonwith Violet Corban in Bell's absence. Accordingly, andfor demeanor reasons, I do not credit Violet Corban'stestimony about this conversation with Wearing. VioletCorban went on to testify that she had looked at a reportfrom Wright, which she identified as Respondent's Ex-hibit 13, that Bell had complained about being assignedan extra run. This report is dated January 18 and at-taches that date to Wright's conversation with Bell whenhe gave her Calvin Williams' old run sheet. The testimo-ny of Wearing, as well as Bell, establishes that theWright-Bell conversation regarding this matter- occurredon January 25. Accordingly, and for demeanor reasons, Ido, not credit Violet Corban's testimony that she readthis document. Violet Corban testified that she talked toCo-Mhar employees Teresa Higgins (Lynn's secretary)and that Higgins said that Bell "was terribly late and noone seemed to have that much problem picking up thoseclients before " Because company witness Higgins wasnot asked about this alleged conversation, and for de-meanor reasons, I do not accept Violet Corban's testimo-ny about it.-After waiting for 2 or 3 hours to see Violet Corban,Bellwas called into the office. Violet Corban told Bellthat President Schwartz had made a telephone call thathe wanted Bell suspended.68 Violet Corban told Bell68 Schwartz did not testify There is evidence that he conversed bytelephone with Co-Mhar Director Lynn at an unspecified hour on thatday, January 27, but there is no evidence about what was said. 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat she was being suspended because she had taken toolong with her Co-Mhar run. Violet further told Bell thatshe had been taken off the UCP run for being late;' thiswas the first time anyone had so stated to Bell. Bell saidthat she had been late on the UCP run because of me-chanical problems with her vehicle and because addition-alclients had been added to that run Violet Corbanasked her whether she had told Wearing that she was"okay that day [January 27] and she could handle it."69Bell said that she had told Weanng that she had had aproblem but "might be able to get it."70 Violet Corbanasked Bell why she had come in late on the Co-Mharrun.Bell said that she was unfamiliar with-the peopleand the locations. Violet Corban asked why Bell hadstopped at the house of a client who was not supposed tobe picked up that day. Bell said that where the run sheetfailed to show whether or not a particular client wassupposed to be picked up that day, Bell drove out to thatclient's home because the client was new to Bell'and shehad no independent way of knowing whether the clientwas to be picked up.'t Violet Corban said, that shewould telephone Bell and let her know whether she wascoming back to work or was being dismissed.At this time, Bell did not have a telephone at herhome. She had given the Company her father's tele-phone number, but she was not at her father's housevery often.On February 1, , she telephoned VioletCorban, who told her that "they had not made a deci-sion."On the morning of February 2,, Bell telephonedagain.Violet Corban told her that "they wereinvestigat-ing Bell's case," and told her to call again.before the daywas over. Later that day,- Bell called again. VioletCorban , said that Bell 'was terminated. Bell's personnelfile contains an "Employee Status Change Report," all ofwhose handwritten portions are in Violet Corban's hand-writing. The foi'in states that Bell was discharged, effec-tiveThursday, February 1. The front of this documentcontains the following entry:Was suspended indefinitely on Jan. 27, 1983 for get-ting her'clients into the center so late. Investigation89My findingthat thisquestion was asked is based on,Violet Corban'stestimony70 This findingisbased on inferences from the composite credible tes-timony ofWearing(who was present during at least thispart of VioletCorban's conferencewith Bell)and Bell that she had infacttold this toWearingOn an undisclosed date,Violet Corbanprepared a memoran-dum of the January 27 conversationbetween herself,Wearing, and BellThismemorandum states, andViolet Corban testified,that Bell agreedshe hadunequivocally told Wearingthatshe could handle bothruns -Be-cause notevenWearing testified that.Bell had so advisedhim, for de-meanor reasons,and in viewof the probabilitiesof the case,Ido notcredit this portion of Violet Corhan's testimony or memorandum7 iMy findingin this sentence is based on Bell's testimony In view . ofthe credibleevidence about what happenedthatmorning, and for de-meanorreasons,Ido notaccept Violet Corban's testimonythat Bell ad-mitted to being"confused"and goingto the house ofa client who therun sheet showed was not supposedto be pickedup thatday AlthoughViolet Corban'smemorandumof this conversation (supra fn70) statesthat Bell "stops at housesthatare not scheduledfor pickup that day,"Violet Corban testifiedabout a discussionof only onesuch alleged inci-dentForthis reason,and in view of the credibletestimony of Bell setforth in thetext, I do not accept the portionof Violet Corban'smemo-randum,not specificallytestifiedto by her,that Bell said she did not un-derstandthe systemused on the run sheet to show whowas to be pickedup each day'showed that she should have made better time, andexcuses about not knowing procedure were not ac-ceptable.Was frequently argumentative about runsto managers and office personnelViolet CorbanROUTE TO GLADYSOn the back of this document appears the followingentry:We removed Bell from her UCPA 'run because ofsimilar complaints from UCPA administration..Violet Corban did not testify -that she told Bell duringtheir January 27 conversation that she was frequently ar-gumentative about runs, or testify that Bell was suspend-ed or discharged partly for thisreason;nor is this matterreferred to in Violet Corban's memorandum about theconversation (see supra fn. 70).My findings about the January 27 conference betweenBell and Violet Corban are based on Bell's testimony andon credible parts of the testimony of Violet Corban andWeanng. I do not credit Wearing's uncorroborated testi-mony that Violet Corban suspended Bell during thisinterview, for demeanor reasons and in view of the un-contradicted testimony of Bell and the Corbans, support-ed by thesuspensionnotice, that Robert Corban had pre-viously suspended Bell. For demeanor reasons, I do notacceptWearing's testimony, not corroborated by eitherBell or Violet Corban, that office employee Wright'sJanuary 25 conversation with Bell was mentioned duringthis conversation. In view of Violet Corban's February 1entry as the effective date of Bell's discharge, I do notaccept the suggestion' in Violet Corban's testimony thatBellwas terminated during the January 27 interview. Inote, however, that neither Violet Corban nor any otherwitnessdescribed with any specifics at all any further'in-vestigation of Bell during this 5-day interval. The recordcontains no explanation of why Violet Corban preparedcompany records which set forth a February 1 effectivedischarge date but (according to Bell's uncontradictedtestimony) told Bell on themorningof February 2 thatno decision had been made.On other occasions when driversare late,have beenthe subject of complaints from clients' parents, have hadmechanical problems with their vehicles, or have hadother- problems, the Company has sent out SupervisorsWearing or Renzulli, or office employee Wright, to in-vestigate the problem. When a driver is sent out on a runhe had not previously performed, the Company usuallysends the driver out with another driver to teach him theunfamiliar run. The Company has done this for as longas 2 weeks.The week after Bell's suspension, the Company wentback to using four drivers to take clients to the Co-Mharprogram, and twice decreased the number of clients in-cluded in the run which had been transferred fromCalvinWilliams to Bell effective January 26. More spe-cifically:Matthewswas assignedto route 5Abeginningno later than January 31 and ending no earlier than Feb-ruary 27. Route 5B, to which Bell's Co-Mhar assignmenthad been limited before January, 26, was assigned to ALERTMEDICAL TRANSPORTFord beginning no later than January 31 and ending noearlier than February 27. Route 5-B-I (the route numberassigned to CalvinWilliams' route when it was trans-ferred to Bell effective January 26) was assigned todriver Swingle beginning no later than February 7 and atleast until February 27.72 Effective no later than January31, 1983, the Monday after Bell's suspension, Route 5-B-1was diminished from 17 clients to 13 clients, mostly'bythe transfer of 3 clients to Route 5-C-1, being driven byFord.73 After Swingle began to drive Route 5-B-1, andat least during the week ending February 27, that routehad no more than 12 clients, 5 fewer than when Bell haddriven it. Effective January 31, 1983, Route 5(D) wastransferred from Ford to Facison, who drove it at leastuntil February 27.b.The allegedly unlawful discharge of JohnWilliams(1)Williams' union activities and Respondent'sreaction'John Williams was hired by the Company on February2, 1982. During his 1 year of employment by the Compa-ny, he drove ambulances, medical transport vans, schoolbuses, and' senior citizen vehicles.Management told himthat he was a good worker At one time or another, hedrove almost all the routes often encugh to become fa-miliarwith the clients on each route. At management'srequest,Williams taught new drivers the routes, how tofillout incident and accident reports, how to check outthe vehicles in the morning, where to gas up, where toturn in the vehicles, and the peculiarities of the.clients oneach route 74 On an undisclosed date between July andSeptember 1982, before the union campaign began,Violet Corban told Williams that he would be suspendedif he were late one more time. He was never late again.Williams signed two union cards, including one on Oc-tober 12, 1982. Before October 15, while, standing infront of the facility before and after work and during'lunchbreaks— he gave out 10 to 20 cards to other'em-ployees and asked them to sign. Williams spoke abouttheUnion with other drivers for the Company whilethey were all waiting for clients to come out of the hos-pital.From time to'time, before working hours, he stoodby the gate with other employees and union representa-tives, and spoke to workers about, the Union. From timeto time, after working hours, he spoke about the 'Unionto other workers in the parking lot.' He stood in front ofthe facility before clock-in time,. and distributed an-nouncementsof forthcomingunion:meetingsto other em-ployees.He attended three union meetings at the unionhall, including the last meeting, which was attended by atotal of three active employees.75 Because he attended72The record fails to show who drove that route between Bell'sThursday, January 27, suspension and Monday, February 773All three ' lived on the same street, and two of them (Clough andHammon) had the same address Effective the week ending February 20,the third, Thompson, was dropped from the run sheets74 For example, some clients had a habit of getting up and grabbingthe driver while he was'driving ',,75Because of military obligations in the reserves,he was unable toattend some of the union meetings657this last meeting, he was unable to attend the last pree-lection company meeting, held at the same time, atwhich the Company urged employees to' reject theUnion and for which the Company kept an attendancerecord.As previously noted, on November 17, 1982, Williamsfastened to his hat (which was his personal property, andwas not part of the company uniform) a button whichsaid"committee" and which he had obtained at theunion' hallThereafter, SupervisorWearing said that theCompany did not want Williams to wear the button, be-cause Corban knew it had been handed out at the unionmeetingWilliams attended and knew that the buttonshowed thatWilliams supported the Union. RobertCorban said that he knew Williams had attended a unionmeeting and had received the button there, said thatCorban could fireWilliams for wearing "that buttonthere, like that"; and, when Williams continued to wearthe button for the expressed reason that he.supported thecontinue wearing the button, but when this is all overwith, I can bring you up on charges." About mid-De-cember 1982, Corban accused Williams of interruptingother drivers' work to talk about the Union and askedexactly how he felt about the Union; Williams repliedthat he had a right to want. the Union- in there, had been,speaking for the Union when neither he nor the otherdriverswere expected to be actively working, and in-tended to continue this practiceAbout a week later,Robert Corban told Williams, in Violet Corban's pres-ence, that "if you continue on with this Union . . itwill result in violence and some of your fellow workerswill lose their jobs." Also, Corban again asked Williamshow he felt about the Union. When Williams respondedby criticizing the Company's insurance plan and the con-dition of the Company's vehicles, - Corban said that hewould try to improve matters, but "his hands were tiedbecause he was involved with the Union." -About. the same day, Rona Schwartz sat down besideWilliams, told him that the Company was "broke" andneeded the employees' support, and said that "by tryingto help organize the Union there, that it would result inviolence and arrest and a lot of people would lose theirjobs." Then, she asked Williams how he felt about theUnion.Williams said that he supported it. RonaSchwartz said that it seemed as if she was not gettinganywhere with him, that she knew ,he was a, union manwho was going to vote for the Union, and that he couldleave.On the following day,. Robert Corban said that hehad heard that Williams had beeh discussing theI Unionwith Rona Schwartz, and-that Williams should not havebeen so, hard on her.76 .15My findingsin this paragraphare based on Williams' testimony Fordemeanorreasons, andbecause of the indirect corroboration supplied byRobert, Corban's failure to deny making the observation Williams attrib-uted tohim, Ido not credit Rona Schwartz' denial that she had any con-versation withWilliams about the Union The -complaint-does not allegeher remarks to be unlawful 658DECISIONSOF NATIONALLABOR RELATIONS BOARD(2) The spring 1982 oil-pumping incidentAbout March or April 1982, before, the union cam-paign began, Williams reported to his.then immediate-su-pervisorWearing that Williams' vehicle needed a quartof oil.Wearing told Williams to see the mechanic, be-cause the mechanic was authorized to give him the oil.The mechanic, who was busy and whose hands weregreasy, toldWilliams that he had permission to pump theoil into the container himself. ,As Williams was doing so,Wearing came out of the office and told Williams that hewas not supposed to be there. Williams said that the, me-chanic had told Williams to pump the oil The mechanicverified this toWearing.Wearing told Williams to seehim after Williams had finished his run.77Williams credibly testified- that that evening, he,Wear-ing, and Robert Coi'ban conferred about the matter. Ac-cording toWilliams' credible testimony, the mechanicexplained to Robert Corban that Williams had done whatthe mechanic had told him to do. Neither Wearing norRobert Corban was asked about this conference; nor didWilliams testify that Violet Corban was present. VioletCorban testified that on a date which she was not askedto give, she conferred about the matter with the mechan-ic, .Wearing, andWilliams.She did not testify thatRobert Corban was present; and neither he,- Wearing,norWilliamswas asked about a conference includingViolet Corban about the oil-pumping incident. She testi-fied that during this alleged conference, she- toldWil-liamsthat "itwasprocedure" for him toask someoneelse to get his oil, and that Williams."was very-coopera-tive on her part"; but that in her opinion, Williams andWearing displayed hostility to each other and she askedthem to "please keep it cool" and attend to their own'jobs.For demeanor reasons and in the absence of cor-roboration, I am inclined to reject her testimony that thisconference took place. In any event, she did not giveany oral testimony that Williams received an oral warn-ing on this occasion. Her notation in Williams' personnelfile about this incident states, "about going into, the partsroom. Warning (verbal) given",to Williams; and does notinclude the mechanic's name in the list of those present.As discussed infra, this notation was not prepared until atleastNovember 3, 1982, more than 7 months later andabout 3 weeks after Williams' overt union activity began.(3)Williams' November 1982 suspensionOn November 3, 1982, Williams was assigned to drivea vehicle with an inoperative radio: When employeeswere assigned such vehicles, they were expected to com-municate with "base" by using pay telephones. On earli-er occasions -(including the 'preceding day) whenWil-liams had used pay telephones for this reason, at the endof his shift he had orally advised his supervisor howmuch Williams had spent to make these calls, and had07Myfindings in thisparagraph are based on Williams'testimonyWearing testifiedfor the Company,but was notasked about thisincidentViolet Corban' testifiedthatWearinghad asked Williams 'not to walkthrough the garage and parts room and get his ownoilThereis no evi-dence, or other.reason tosuppose, thatshe was present during this Wil-liams-Wearing conversation.I infer thatshe basedthis testimony on re-portsto her fromothers'been reimbursed for the claimed amount uponsigning areceipt thereforOn. November 3, when- Williams cameoff his run, he told Supervisor Renzulli, who was thenthe ambulance or "M.T" manager, that Williams hadspent a specified amount. (Williams testified that it wasbetween $3.50 and $4.30) for telephone calls because hisradiowas not working, and asked Renzulli for reim-bursement. Renzulli told Williams that it was "companypolicy now" that he had to itemize all of his calls, 'andwrite down whom he spoke to, when he spoke to. thatperson, and where Williams was when he made thecall.78Williams asked when this' policy took effect. Ren-zulli said, "we just made it in effect today." Williamssaid that he had never heard of the rule before, thatnobody had told him about it when he was conversingover the telephone with the dispatcher and with. peoplewho answered the telephone, that Williams would havemadea contemporaneous record of his calls if he hadknown about the new policy, but that he could not nowremember every location he called from and whom hespoke to.79 Williams asked Renzulli to ask Violet Corbanto give Williams the money, "because I did make thecalls. Icalled in to get the work, that was assigned tome." Renzullicredibly testified on direct examinationthatWilliams said "he was sick of the Company,-and allthe _aggravation that comes along with it, and . . hewent on a longstring.There was nothing really in-volved, he was just upset. I walked away, before any-thing came about, and that was it."Renzulli credibly testified on cross-examination that atthispoint, he went into the Corbans' office and toldthem what had happened.80 Violet Corban prepared andsigned ' a -notice toWilliams dated November 31-1982,which stated that he was being suspended for 3 days for78My finding about the nature of the document specified by Renzulliisbased on Williams' testimony Renzulli initially testified that he toldWilliams to "list all the calls you made for the,day, andsign thepaperjust list the calls you made for the day " Then, Renzulli testi-fied that he told Robert Corban that Williams had "got mad that I askedfor a signature on a piece of paper'stating how many calls for the day "Still later,Renzulli testified that he "informed[Williams]of the proce-dures of writing the calls'downfor theday, and signing your name "Renzulli's alleged contemporaneous "Incident Report" for Williams' per-sonnel folder(see infra)states that Renzulli askedWilliams"towritedown how many calls and sign the paper"Violet Corban testified that"itwas standard procedure to ask[employees]towrite down what day[the claimed phone-call refund] was for and how much money they spenteach day, and dust list-put their names on the bottom of the paper "Robert Corban-initially testified that "All[the employees] have to do isgive us a slip with how many telephone calls you made,and when youmade them"Later, he testified that the employees had to submit an"itemized list" In view of these inconsistencies,and, for demeanor rea-sons, I credit Williams.99 The amount he requested would have paid for at least 35 short local'callsHowever, on some occasions,he had to put more money into thecoin box while waiting to be connected with the dispatcher80 He further testified,on cross-examination, that before Renzulli wentintothe office,Williams "gotverywild about the situation,he was verywildHe was cursing and everything",and that Renzulli so advised theCorbansVioletCorban testified that Renzulli told her thatWilliams"became verbally abusive to Mr Renzulli, and used profanity at him " Ido not credit her or Renzulli's testimony in these respects, for demeanorreasons, because of Renzulli's prior credible testimony that Williams hadnot behaved in this fashion,and because of Robert Corban's failure to tes-tify about Renzulli's report to the Corbans See also the discussion infrar ALERT MEDICAL TRANSPORT'-"Using profanity to A. Renzulli when asked for a receipt`for phonecalls.".Renzulli then left the Corbans' office and gave thenotice toWilliams.Williams became angry, cursed atRenzulli, and asked to see Violet Corban.Renzulli saidyes, and escorted him to the Corbans' office. Both Cor-bans were present.Williams asked about his suspension.Violet Corban said that he was being suspended for curs-ing at Renzulli.Williams denied cursing at Renzulli, and.said, "damn . . why am I going to.get three days offfor cursing? . . . I didn't say nothing to this man." Shesaid that "people out there" had said that Williams hadcursed RenzulliWilliams said that he had 'not cursed,Renzulli. She called Williams a "hothead," and told 'himthat he had 3 days off.81 Then, and while Renzulli wasstill in the office,Williams asked for the "little bit ofmoney" which he had spent to obtain work 'assignmentsfrom the Company by telephone. Robert Corban jumpedup, took from his own pocketthe amountwhich Wil-liams' had claimed, and gave it to him. Robert CorbantoldWilliams to take the money and the suspension, andto get out of the office.82 When asked whether the Gen-eralCounsel contended that this suspension violated' theAct, she replied that "There's no allegation that the sus-pension violated the Act, and I'm not trying to add thatto the complaint.,., 113My finding' thatWilliams received his suspensionnotice and then asked to go into the office is based on histestimony. I do not credit Violet Corban's testimony thatonly she and Williams were present when hewas sus-pended, and that she told him that he was suspended,'fordemeanor reasons, because her allegedly contemporane-ous memorandum of the incident (see infra) names fourothers (including Renzulli and Robert Corban) who wereallegedly present, because Renzulli testified that he andRobert Corban were present, and because Robert Corbanwas not asked about the matter. Because of this incon-sistency between her memorandum and her testimony,and for demeanor reasons, I do not accept her testimony.that on the day Williams 'was suspended she told him totry to control his "outbursts" over "every. procedure,"SiMyfindings in this paragraph up to this point are based on Wil-liams' testimony and credibleparts of VioletCorban's and Renzulli's tes-timonyMy reasonsfor rejectingcertain portions of Violet Corban's andRenzulli's testimony are discussed infraRobert Corban was not askedabout anyof these events82My findings in these two sentences are based on Williams'testimo-ny, not contradictedby the CorbansFor demeanor reasons, I do notcreditRenzulli's testimony that so far as he knew,Williams never re-ceived the money83 TheGeneral Counsel's posthearing brief states (at 93, fn 69)The November3 suspension was not alleged as a separate viola-tion of Section 8(a)(3)However,the record evidence concerning thesuspension and circumstances surrounding it clearly establishes that itwas imposedbecause ofWilliams' union activities and should not beused to supportor justifythe termination of Williams.Because the complaint does not allege that Williams' suspensionwas unlawful and at the hearing the General Counsel disclaimed anysuch contention,Ido not consider this issue However,as indicatedinfra,I do consider whetherthe Company's filenotations in connec-tionwith his suspension show that the Company was preparing touse the alleged events which surrounded his suspension as part of apretext for any discharge or other disciplinary action which it mightchoose to take His discharge is, of course,attacked in the complaintIneed not and do not determine whether the file notations'were infactmadeas early as November 3659and accept his denials.For 'demeanor reasons, I do notcredit Renzulli's testimony thatWilliams'was called intothe office and did-'not receive a suspension notice untilafter the conversation there;in this connection, I notethatViolet Corban testimonially contradicted Renzulli'stestimony that he was present when Williams was sus-pended.I do not accept Renzulli's testimony on cross-ex-amination thatWilliamscursed him and "was reallywild" when allegedly told that"they wanted to see himin the office";that during the meeting in the.office andbeforeWilliams'suspension,he threatened to fight Ren-zulli; and that during the meeting and after Williams' sus-pension;he told Renzulli that Williams would"get" him.I reject this testimony by Renzulli for demeanor reasons,because the suspension.notice does not mention anythreats,becauseVioletCorban did not testify to anythreats and,did not testify that they had anything to dowithWilliams' suspension,because Renzulli's"IncidentReport" about the matter(allegedly prepared on Novem-ber 5, 1982;see infra)does not refer to them;and be-cause Robert Corban was not asked about the matter.Violet Corban testified that on or shortly after No-vember 3, she prepared a document which states,in part:4:30 p.m. 11/3Meeting with A. Renzulli, R. Gross,V. Corban,R. Corban,J.Wms.Gave 3 days suspension to J.Wms.' for loud & profane language used in office re:to phone call money.NeitherVioletCorban,Robert Corban,Renzulli, 'norWilliams testified that'Ruth Gross attended the Novem-ber 3 meeting in the Corbans'office.Violet Corban testi-fiedthatWilliamswas suspended because Renzulli"brought to-my attention"thatWilliams had been "ver-bally abusive" and used profanity when asked to supplya written statement in connection with his request fortelephone money.Violet Corban testified that an "Inci-dent Report Form"was prepared by Personnel ManagerRuth Gross, who-at the time of the hearing no longerworked for the Company. Gross' alleged report states,inter alia:John [Williams] came in and asked for phonemoney that was owed to him.AnthonyRenzullitold him to put in [writing] the amount of moneythat was owed to. him andhe would receive it. Johnat this point became very angry and, began to yell atAnthony. Then he told him to keep his [obscenity]money. The problem was then turned over to Mrs.Corban.,--There is no testimony that Gross was present during anyof the alleged events described in this report. The reportisundated,but statesthat it is describing events whichoccurred at 4:30 p.m. on November 4, the day after thedate on'the suspensionnotice given to Williams.Renzulli testified that he prepared a report about thetelephone moneyincidentthe morning after it-occurred.The report is dated November 5 and states that the inci-dentoccurred on' November 4. As previously noted, the 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuspension notice given to Williams establishes that theincident occurred on November 3Violet Corban testified that at thesame-time that sheprepared the foregoing notation regarding the November3 incident, she prepared notations regarding the oil-pumping incident in March or April' 1982 (see supra sec.II,B,4,b,(2)),and about another alleged incident as towhich there is not claimed to be any other record evi-dence.84 Both of these notations assert that' Williams wasgiven "verbal"' warnings She testified that 'she preparedthem because she was being "pressured" by her husband,Greenberg, and ' Albert Schwartz ' to keep ' accuraterecords of "these meetings."--(4) Respondent's threat to discharge Williams for -cooperating with the Board during the investigationWilliams served as the Union's observer at the Decem-ber 30, 1982 election. About January 26, 1983, after the'Union had filed its initial charges and its objections tothe' election,Williams and his work partner, DuaneClark, went down to, the NLRB's regionaloffice.On thefollowing day,Williams gave the 'Board investigator'sbusinesscards to other employees, and urged- them to tellher about the events during the election campaign. Thatsame day, General Manager Wearing told Williams thatWearing had heard that Williams was going down to theBoard to talk about "what went on during the electionand everything."Wearing went on to say that Williamsshould "watch" himself because Robert Corban was outto get Williams, and was going to try to, get Williamsfired.85Also that same day, one of the dispatchers toldWilliams that he and Clark were no longer partners andWilliams would be going out by-himself%(5)Williams' .dischargeOn the morning of February 2, 1983, Williams was as-signed to a vehicle he had not used for 3 or.4 days. Onan earlier occasion, whose date .Williams was not asked togive, but no earlier than September 1982,_ he had beengiven 3 quarts of oil-without question, on his representa-tion to Renzulli that a vehicle needed oil.86 After check-ing the. vehicle on February 2, Williams truthfully, re-ported to Renzulli that Williams' vehicle needed 3 quartsof oil. Renzulli gave Williams 3 quarts of oil. However,afterWilliams had the cans in his arms, Renzulli said thatunder a. "new' company policy," Williams could put inonly 1 quart of oil, and if he needed more than 1 quartthe mechanic would' have-to check the vehicle and putin any additional= oil that was needed.87Williams hade* This second entry states,in its entirety"Meeting at 61st Street DaytimeV Corban JWilliams about him getting lost on Fn eve withUCPAclientstill200 a in WARNING-VERBAL"85 The complaint does not allege that this remark-constituted an unfairlabor practice, -86My finding as to 'the date is based on Renzulli's testimony that hebecame ambulance manager in September 1982----87 Thisfinding is based on Williams' testimony. 'Renzulli testified thathe told Williams,"anythingovertwo quartsof oil, I haveto get the me-chanic to checkyourvehicle "Later,Renzulli testifiedthata driver hadto have a mechanic look at thevehicleif the driver wanted more than Iquartof oil'Renzulli testified that this rule was intended to make surethat nothing was the matter with the: vehicle.Robert Corban testifiedthat for this reason,a dnver had to have a mechanic look at the vehiclenever before been told. about this rule. Williams returned2 quarts of oil to Renzulli and turned away. While stillclose enough to be overheard by Renzulli, Williams said"damn." As he walked toward his vehicle, he mutteredto himself, in a tone of voice too low to be overheard.byRenzulliwhere he was standing, "every time I turnaround some more [scatalogical noun] is going on. Thesepeople they keep making changes, but they don't let'nobody know what's going on until it happens."88Williams then went to the mechanic, identified in the'record only as "Henry"; said that the vehicle neededmore-than 1 quart of oil; said that Williams had been toldthat a mechanic would have to put in the oil; and askedHenry to come out and check it. The'two went out tothe vehicle together.Meanwhile, Renzulli went into the office and spoke toViolet Corban. Violet Corban testified thatRenzulli saidneeded, 3 quarts of oil there might be something thematter with the vehicle, and that Williams had got "ex-cited over that." Violet Corban went on to testify thatRenzulli complained that Williams had cursed at Renzulli"again." Renzulli was not asked about this conversationwith Violet Corban.At Violet Corban's request, Renzulli went out to fetchWilliams.89When Renzulli' reachedWilliams, he wasif itneeded more than 1 quartWearing initially testified that RobertCorban' told him that no dnvercouldget more than 2 quarts ofoilwith-out first checking withthe mechanic,butWearinglatertestifiedthat thecritical amount mayhave been3 quarts,he attnbutedthis rule to aneffort to "Prevent driversfrom usingoil for their own personal vehicles.Violet Corban gavethe same reasonasWearing for the existence of theruleHowever,'-her notation on theback of the "Employee StatusChange Report"memorializingWilliams' discharge states, "Policy is tohave a mechanic check any vehicle thatneeds more than I qt at onetime", and she told Williamsthat he couldput inonly one quarthimselfWearing testifiedthat the rule was put into effectshortly afterthe garagewas movedto 61st Street in July or August 1982 Violet Corbantestifiedthat therule had beenin effectsince at least the beginningof November1982, at whichtimeRenzulli was alreadyambulance manager Renzullitestified that he had been told aboutit inmid-January 1983RobertCorban testified that the rule had been put into effect about early January1983-88Myfindings aboutthis Renzulli-Williams incidentare based on Wil-liams' testimony For demeanor,reasons, and becausethe Company didnot. offer into evidence Renzulli'swritten report to the. Company aboutthis incident,I creditWilliams.In givinga somewhat different version ofthis conversation,RenzullitestifiedthatWilliams"got all excited" and"was cursing"Weanng's testimonialversion ofthis conversation bearssomewhatmore resemblance to Renzulli's than to Williams'However,Wearing initiallyplaced thisFebruary2 conversationas having occurredbefore the December30 election,he did not testifyto any cursing byWilliams,otherthanthe scatalogicalexpressiontestified to byWilliams;Wearing testified, that Renzullisaid he was not permitted to give out thatmanyquarts of oil without the mechanic's looking atthe dip stick, butWearing's incidentreportavers that Renzulli"gave [Williams]the qts.but informed him thathe would have to get a mechanic to check vehi-cle", andWeanng'i incident report about the matter indicates that hehimself did not hear allof the conversation "John Williams and Mr Ren-zulli began a verbaldiscussioninwhichMrRenzullssaid John cursedhim" (emphasisadded)In any event, Wearing testified that the kind ofconversation in which Williams and Renzulli engaged was something thatalways happens atAlertYou know,people go backand forth,and thatthe incident was not unusuale9 This finding is based on her testimony,in effectcorroborated byWilliams For demeanor reasons, I reject Wearing's testimony that it washe who fetched Williams Renzulli was not asked about this matter ALERT MEDICAL TRANSPORTputting aquart of oil into the vehicle, and Henry wasstandingthere.Renzulli said that Violet Corban wantedto see Williams. Then,Renzulli,Wearing, and Williamswent to the Corbans' office.90When Williams entered the office behind Renzulli, theCorbans and Wearing were there.91 Violet Corban said,"Whatseemsto be your problem now, Mr. Williams?You don't seem to know that you can follow orders likethat."Williams asked what she meant by that. She said,"Didn'tMr. Renzullitell you that you were only author-ized to put one quart of oil in?" Williams said yes, andthat he had in fact put only 1 quart of -oil in the vehicle.She said, "Well, didn't you curse at Mr. Renzulli?" Wil-liams saidthat he had not cursed at Renzulli, althoughWilliams hadcursed as he-was walkingaway and Ren-zullimighthave heardWilliams cursingto himself. Shesaid,"Why don't you seem to know that' you can followorders like anybody else?" Williams said that if she wentout into the yard, she could see that the mechanic wasputting the other 2 quarts of oil into the vehicle, and thatthe mechanic would' verify that Williams had put in only1quart. She said, "Why don't you seem to know thatyou can followrules and regulationslike that?" He saidthat he could follow rulesand regulationsif he was toldabout -them ahead of time-if, . for example, they wereposted on the bulletin board "like all the other union par-.aphernaliathatwas around the building, and talkingagainst theUnion and everything like that."92 She said,"Is that whatit is?.. . You're thinking about the unionthing again."Williams said, "No, it's not that. It's theway that you go about things here. You let people knowwhat's going on,when it happens. '. . . That's not right.We're all grownmen and womenaround here. . . . Ifyou want somebody to do things right and follow com-pany policy, let them know. Post it like you post every-thing else around here when you want things done:" Shetold him that he- was fired and told him to get out.During this' conversation, Robert Corban cursed at Wil-liams,and both Corbans called him a "hothead."93 The90 From thegarage, thenormal way of reaching the Corbans' officewould be to-enter anoffice sharedby (inter alia)Wearing and Renzulli,to proceed from that office to the dispatchers' office, to proceed fromthatoffice tothe middleoffice (used by DoloresPenn,amongothers),and to proceed from thatofficeto the Corbans'office.An incident reportbearing at least the purported signature of "Dispatcher in training/KevinP Anderson," receivedin evidence underFed R Evid 803(6),states,inter alia,thaton February2Williams "was called intothe office alongwith Mr Renzulli.Mr Williams made aremark, 'Are youstarting that[scatological expression]again"' Anderson, who nolonger works for theCompany,did not testifyWilliamsand Renzulli were not asked aboutthismatter In any event, there is no evidence that this alleged remarkwas made in the presenceof or reportedto theCorbans81Myfinding that Renzulli and Wearingwerepresent during this dis-charge interview is based on Williams'and company witness Wearing'stestimony For demeanor reasons, and because companywitnesses RobertCorban and Renzulli were not asked about this matter,Ido not acceptViolet Corban's testimony thatonly the CorbansandWilliams werepresent92 Robert Corban testifiedthat a notice about the new oil procedurewas "supposedto be posted;and I assume it was "However,there is noevidence that this was in-fact doneRobert Corbanadmittedly did nothimself look at the bulletin board.93 Except as otherwise indicated,my findings in this paragraph up tothis point are based on Williams'testimony and credibleparts of VioletCorban's testimony.Wearing testified that on the day Williams was dis-charged,Wearing prepared'an incident report,which reportstates, in661Corbans, Renzulli, and Wearing had cursed ,at employ-ees, and employees had cursed at them. Williams aside,nobody was ever reprimanded merely for cursing. Twoother drivers had been discharged because of incidentswhere they profanely refused to take emergency calls.AfterWilliams' discharge, and while he and the fourmanagementrepresentativeswere still, in the Corbans'office,Williams asked Renzulli, in a'nonbelligerent toneof voice, to step outside.94 Renzulli said that he would.Violet Corban jumped up, said that Renzulli "ain't goingnowhere with you," and told Williams to get out. Wil-liams left the Corbans' office and, taking the normal em-ployee route to the garage, walked through the other of-fices and exited from the office suite by means of a door-way between the office suite and the garage. Renzullistarted to followWilliams through the - doorway.95Violet Corban walked in front of Renzulli; told WilliamsthatRenzulliwas "not going out there" and "wasn'tgoing nowhere with" Williams; and closed the doorwhich separated Williams from her and Renzulli.96An "Employee Status Report" prepared by VioletCorban states that Williams had been discharged for "in-subordination to manager Anthony -Renzulli. Prior prob-lems of same nature on at least two [occasions], one withLeonardWearing, one with Anthony Renzulli." Thisentry aside, the report contains no reference to cursingby Williams. Violet Corban testified as follows:Mr. Renzulli told me that, [Williams] got excitedover the statement that you have to wait for a me-chanic. . . . And Mr. Renzulli also told me thatpart, "Mr and Mrs. Corbantalked to[Williams],and said hehad beensuspendedbefore for histemper-,and bad mouth Mrs. Corban then in-formed himhe was terminated"Wearing testified (contrary to VioletCorban) that he was present during this conversation, but was not askedabout what was saidWeanng's report aside, there is no evidence thatWilliams'prior suspension was mentioned duringthis conversationFordemeanor reasons,I creditWilliams'denial that his prior suspension wasmentioned94As previously :ndicated, my findings about, who was present whenWilliams made this request are based on credible parts of his and Wear-ing'stestimonyRenzulliwas not asked about thismatterWilliams credi-bly testifiedthat he wanted to ask Renzulliwhy he had made "such a bigdeal" about Williams' statementsto him For demeanorreasons, I do notacceptWearing'sfurthertestimony thatafterWilliams was told that hewas terminated,Williamsangrily said that hewould "get" Renzulli, andasked him to step outsideAlso for demeanorreasons,I reject VioletCorban's whollyuncorroborated testimonythatWilliams left the Cor-bans' office afterbeing terminated and then returned to complainthat shehad made upher mind beforecalling himinto the officethathe would bedischargedAlsofor demeanor reasons,I rejecther testimony, inconsist-ent as to Williams'location withboth hisand Wearing's testimony, thatWilliams left theCorbans' office, then yelled atRenzullithatWilliams"would get him for-or somethingto theeffect that wasn'tthe end ofthe situation,"and "invited"Renzulli"outside of the office off the Com-pany's propertyto settle the situation" Further, because Wearing's inci-dentreportis unreliableas to othermatters (see suprafn 93),I reject itsrepresentation thatWilliams threatened to get Renzulli and said "I willsee yousoon,come on out here I got somewrap [sic] for you," I seeyouWearing credibly testified that conversations like his version of thisRenzulli-Williams conversation were not unusualat the Company's facili-ty95 Thisfinding is basedon Violet Corban's testimony96My findings in this paragraph are basedon Williams' testimony andcredible partsof Violet Corban's testimony. Renzulli andRobert Corbanwere not asked about this matter For demeanor reasons,I- rejectWear-ing's uncorroborated testimony that while he and Williams were in theCorbans' officeWearing told Renzulli not to go outside 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDMr.Williams cursed at him again. And came intothe office and [complained] to me about it. So, IcalledMr.Williams to ask him about the circum-stances.And Mr. Williams was clearly excited. Heinsisted that the Company was treating him like achild. It seemed to me that he was taking a personaldefense at it. It was like, nobody else was asked todo this before. And I explained-to him that wasn'tthe circumstances. And going ' by the behavior ofMr.Williams at the time, and the fact.that he hadbeen asked, to control his temper, his outburst onseveral occasions before, it was my opinion that,you never could be quite sure what Mr. Williamswould blow up over next. And I felt that he shouldbe terminated.,As to the "several occasions before" when Williams hadallegedlybeen asked to control his temper, VioletCorban specified only the March or Apriloil-pumpingincident and the November 3 telephone money incident.She testified ' that she knew him to be a strong .union sup-porter, but that this-knowledge did not enter into her de.cision to terminate him..Respondent's Exhibit 24 is a filled-in incident reportwhich bears at least the purported signature of employee,Harry T. Johnson II, '.a dispatcher, and which was re-ceived in evidence, over timely objection on hearsay andrelevancy grounds, under Fed.R. Evid. 803(6). The Gen-eralCounsel's brief (at 53 fn. 56) contains a motion tostrike this exhibit on: relevancy -grounds alone. Themotion isdenied.The document purports to describe,inter alia,conduct andstatementsby Williams and VioletCorban immediately after (and, as to. Williams, perhapsimmediately before) he left the Corbans' office after hisdischarge interview. Evidence about these events is rele-vant to assessingthe credibility of,the testimony regard-ingWilliams' discharge interview. However, I attach no,,weight to this document, particularly in view of its fail-ure to specify where Johnson was at the time (see suprafn.90) and the document's ambiguous use of a criticalpronoun ("Williams walked out of Mr. Corban's officedemanding to speak to A. Renzulli outside. Mrs. Corbanhad followedhimout and stated that Mr. Renzulli wouldnot talk to him outside" (emphasis added)). Johnson wasstill in the Company's employ at the time of the hearing,but was not called as a witness.97. '97The Company's posthearing brief contains no reference to R Exh.23 for identification, purportedly an incident report signed by 'payrollclerk Delores Penn about an incident involving Williams and Renzulli inthe dispatching area at 8-am on February 2,1983 -(see supra in 90)' Onmy rejection of this document as irrelevant,the Company asked for 'itsinclusion in the rejected-exhibit folderC. Analysis and Conclusions-1.Alleged postsettlementunfair labor practicesa.Alleged independent violations of Section 8(a)(1)(1)Alleged unlawful conduct regarding unioninsigniaThe wearing of union insignia by employees in supportof a current union organizational campaign is protectedconcerted activity -whose curtailment by an employerviolates Section 8(a)(1)' of the Act in the absence of spe-cial circumstances. The " Board is charged with the dutyof determining, in the first instance, whether claimedspecial circumstances outweigh the adverse impact onemployees'organizationalrights of an employer's limita-tion on the employee wearing of such insignia.RepublicAviationCorp. v.NLRB,324 U.S. 793 (1945);NLRB v.Permanent Label Corp.,657 F.2d 512, 517-5.18 (3d Cir.1981), cert. denied 455 U.S. 940.(1982);Kendall Co, 267NLRB 963, 965 (1983).The Company's brief contends.;(at 39-40) that theCompany's restrictions on button wearing were justifiedby the "special circumstances" that "It is important inthe Company's business, as part of the health care indus-, try, for its employees to maintain a neat and professionalappearance. This contention is obviously irrelevant tothe Company's action in forbidding employees (such asitsmechanics) who have no contact with the public towear union buttons on their uniforms. Moreover, theBoard has held that even where: "special circumstances"in the health-care industry warrant restrictions on thewearing of union insignia on employee uniforms whilethe employees are on the clock and are . performingduties which call for contact with the public, such "spe-cialcircumstances" do not outweigh these employees'statutory right to wearunion insigniaon their uniformswhile these employees are not on duty.Medical Center ofBeaver County,266 NLRB 429 (1983);Mayrath Co.,132NLRB 1628, 1630 fn 6 (1961), enfd in relevant part 319F.2d 424 (7th Cir. 1963), relied on inKendall,supra. Ac-cordingly, the Company. violated Section 8(a)(1) when,inother employees' presence, Robert Corban yankeddriver Criniti's button off his uniform 15- minutes beforeCriniti clocked in, and threatened him with discharge, ifhe ' wore the button again. Similarly, the existence of theforegoing "special circumstances" which would justify aban on' wearing union. insigniawhile employee's are ac-tively working in contact with the public would not jus-tify a ban which on its face. unlawfully. extends beyondsuch periods.Medical Center,supra. The'Company's uni-formed employees who have. contact with the publicwear their uniforms to and from `work, during theirlunchbreaks, and while performing duties;at "base."98Accordingly, theCompany violated Section8(a)(1)when Robert Corban told Williams, without specifyingany limitation as to time, that Williams could, be fired forwearing his union button or for, wearing it-on his uni-98 The Company'swritten"operational procedures"require employeestowear completeuniformswhen reporting to work,and to assume re-sponsibility for their care and maintenance.' ALERT MEDICAL TRANSPORT -form; when Robert Corban told driver Duane Clark, inViolet Corban's presence, to.take his button off because"Mr. Schwartz doesn't appreciate union buttons on hisuniforms;"when SupervisorWearing told employeeDuane Clark that he could be fired for wearing a unionbutton on his uniform,99 when Supervisor Renzulli toldClark to take the button off his uniform, without tellinghim when he could wear the button; and when RobertCorban told a group of employees, including RachelBell, that they were not to wear.union buttons on theiruniforms, and would have to punch out if they did so.The fact that Duane Clark continued to wear his buttondoes not render lawful the Company's instructions tohim to remove it on pain of possible discharge.Perma-nent Label,supra, 657 F.2d at 517-518 (3d Cir. 1981),enfg. 248 NLRB 118, 132 (1980).-It is true that when driver Rachel Bell transferred herbutton from her uniform to the outside of her handbag,management said nothing further to her about the button.On the other hand, the Company never specifically toldthe employees generally that the Company imposed norestrictions at all on the display of buttons on wearingapparel or accessories which were not part of the com-pany uniform. Furthermore, the evidence shows that theCompany's ban on the wearing of union insignia was' notmotivated solely by the "special circumstances" of aneed for employees "to maintain a neat and professionally)motivated by dislike of the Union. Thus, whenRobertCorban saw Criniti wearing a union buttonbefore clocking in on November 17, Corban did not tellCriniti that he could not wear the button while he hadcontactwith the public, or even simply ask him toremove it. Rather, Corban yanked the .button off, andtold him, "we don't go for that [obscenity] here . .. if Icatch you wearing it again, you're out." Similarly, BusSupervisorWearing- toldWilliams that the Company"didn't want you wearing the button .. . because you'resaying you're in support of the Union." Corban toldDuane Clark that button wearing was being banned atleastpartlybecauseMr. Schwartz didn't appreciateunion buttons on his uniforms."When Williams toldCorban that Williams had a right to wear a union buttonon his hat, which was Williams' personal property,Corban said, "You can go on to hell and keep wearingthe button, but when this is all over with, I can bungyou up on charges." Williams and Bell, who both dis-played union buttons "on their own personal belongingsafter being' forbidden to wear union buttons on their uni-forms, were later discharged for union activity (see infrasec. II,C,1; f-g).Moreover, the Company committed anumber of other unfair labor practices in an effort todefeat the Union. Further pointing to the rejection of theCompany's "special 'circumstances" defense is the factthat the Company never (so far as the record shows)told employees that the button ban was due to a desirethat the employees "maintain a neat and professional ap-pearance" -(seeMayrath,supra, 132 NLRB at 1630(1961)); no witness testified that this was in fact the99 The complaint does not allege violations based on Weanng's otherremarks about union buttons663reason; the buttons were inobtrusive and were meaning-,less to the general public (seePay 'NSaveCorp. v.NLRB,641 F.2d 697, 700=702 (9th Cir. 1981)); and thereisno evidence that any member of the general public,ever complained about or even mentioned them (seeHoward JohnsonMotor Lodge,261NLRB 866,868(1982)).Although Robert Corban testified in generalterms to an alleged company rule that "nothing is to beworn on the company uniform," there is no evidencethat a "nothing at all" rule has ever been brought to theemployees' attention; there is no evidence that anyonewas ever told, before union buttons were distributed,about any restriction on wearing insignia of any sort; andthe only evidence that employees were ever told thatany ban extended beyond union buttons is that the em-ployees were told, during a mayoralty primary campaignafter the issuance of the instant complaint, not to wearpolitical buttons on their uniforms.(2)Allegedly unlawful threats to Duane Clark;allegedly unlawful restrictions on solicitation on"company time"; allegedly unlawful restrictions oncontacts with union organizersAs previously found, about late September or earlyOctober 1982, employee Duane Clark told RobertCorban that an allegedly unjust reprimand was an exam-ple of "why a lot of people were going for the Union."Corban said that if the matter had been left up to Presi-dent Schwartz, Clark would have been fired on the spot,and that if Clark had been union-represented, in Corban'sopinion the Union would not have regarded that dis-charge as unjustified. I disagree with the General Coun-sel's contention that Corban's remarks constituted an im-plied threat that the Union's advent might cause theCompany to punish employee infractions more severely.Rather, I conclude that he was telling Clark that theUnion would have regarded Corban's reprimand, or evenmore severe discipline, as justified by Clark's offense.The complaint will be dismissed to the extent that it mayattack Corban's statement in this respect.As previously found, shortly after the October 15filing of the petition Robert Corban told Clark, a driver,that President Schwartz had said Clark could be fired forpassing out union cards to other ambulance firms' em-ployees on "company time." Further, Corban said thatcompany employees were not, to carry union literature incompany vehicles, or pass it-out to other employers' em-ployees "while you are working on company time. . . .Idon't care what you do on your time, just don't do iton my time.". Corban said that- he himself did not carewhether the Union got in or not because he would stillhave his job. The record shows that from time to timedrivers for the Company and other ambulance compa-nies,while on the. clock, are simply waiting with theirparked vehicles to pick up clients and are not expectedto be actively working. I find,that the foregoing prohibi-Section 8(a)(1) of the, Act. I so find because there is noevidence that'the Company had ever previously forbid-den drivers to carry any kind of literature in their cars,or forbidden solicitation of or literature distribution to 664DECISIONS OF NATIONAL LABOR-RELATIONS BOARDanyone at any time or place for any purpose; becausethere is no evidence that the other ambulance companieshad ever previously forbidden (or that the Companythought they had .forbidden) their drivers to receive anykinds of cards or literature anywhere from anyone attimeswhen such activity did not interfere with theirwork; and because, in any event, Corban -failed to-makeit clear that-Clark could distribute,'union cards during pe-,nods when neither he nor the recipients were expectedto be actively working, carry union literature in compa-ny vehicles where its presence did not interfere with thebusiness use of the vehicle, and distribute such literatureduring such periods and outside working areas.Our Way,Inc.,268 NLRB 394 (1983);Olympia Plastics Corp.,266NLRB 519, 531 (1983).further violated the Act when Robert Corban told aideJardine,who before his clock-in time wastalking to aprofessional union organizer, not to talk to any unionrepresentatives or organizers "on [Corban's] time"; andwhen the Company told the-employeesin itsDecember4 letter not to talk to professional union organizers"dunng working hours." There is no evidence that theCompany had ever previously forbidden conversationswith nonemployees -at any time about any subject; and,in any event, it was not made clear that employees couldtalk to unionorganizers during periods- when the em-ployees were not expected to be actively working.100-(3)Allegedly unlawful threats to withhold andpromises of benefits; allegedly unlawful threats towithhold improvements in working conditions;allegedly unlawful solicitation of grievances -As previously found, on October 20 Rona Schwartztold employee Jardine that the employees were supposedto be gettingraises,but that the Company could not giveout raisesat that time because 'of "this unionthing" andbecause raises"could be construed as a bribe." Sometime"inNovember, - the Company told an assembledgroup of employees that management had papers writtenup on a general wage increase, but could not use them atthat time because the Union was about to stepin and "itwould seem probably like a bribe." The Company con-tends that these statements were not unlawful becauseRona Schwartz-told employee Bell between December 6and- Christmas that the Company- would be getting araise at Christmastime,and becausetheCompany alleg-However;management'sremarks about a raise made 7weeks or more- before' its unequivocalannouncementwould imply, at the veryleast, that the raise-was delayed100 Although the Company could lawfully bar nonemployee organiz-ers from company premises, much of the drivers'and aides'work wasperformed elsewhere-101Employee Duane Clark testified that the Company announced a30-cent increaseHe did not recall the date of this announcement, but Iinfer from Rona Schwartz' remarks to Bell that the increase was an-nounced between December 6 and Christmas Withdrawn portions of aunionobjectionto the election allege a 30-cent wage increase to all em-ployees inconsistent with prior practice and -within 2 weeks prior to theDecember 30 election The record contains no other evidence as to thedatewhen the increase was *announced,or as to whether yearend in-creases were normalbecause , of the union campaign; indeed, the fact thatmanagementeventually granted a raise before the elec-tion might well lead the employees to suspect that appre-hension of being thought to give a "bribe" had little ornothing to 'do with the delay. Moreover, employeeDuane Clark (the only witness who testified about theNovember meeting) was not sure whether the raise re-ferred to at 'the meeting was the raise which other evi-dence (supra fn. 101) shows was not announceduntil atleast a week later. Whether or not'the Company did infact eventually revert to a pre-petition decision regardingwages, the Company violated Section 8(a)(1) by makingthe:. foregoingstatementsabout the effecton itsdecisionof the Union'sadvent.Champion Road Machinery , 264NLRB 927, 928-929 (1982);Cable. Vision,249NLRB412, 414 (1980), enfd. 660 F.2d 1 (1st Cir. 1981).These same cases call for the conclusion that the Com-pany violated Section 8(a)(1) when Robert Corban toldemployee Williams that the Company was going to tryto get,a better insurance plan, but could not doso imme-diately _ "becausemy hands are tied because we're in-volved in this union thing," and that the Company's in-volvement in this union thing might interfere with Cor-ban's -ability.. to remedyWilliams' complaints about thecompany vehicles he drove in the course of his work.Corban's remarks-to Williams constituted a further viola-tion of Section. 8(a)(1) because they implied that insur-ance benefits would- be improved if, the Union was nolonger on the scene..I also agree with the General Counsel that the Compa-ny violated Section 8(a)(1) when on October 20-1982,1982,during an employee meeting scheduled by the Companyas part of itsantiuniondrive, the Company told the em-ployees that it was thinking of improving their medicalinsuranceprogram - by adding prescription drug provi-sions.Such a statement'for the purpose and with the rea-sonable tendency to influence the electionresults was un-lawful'even though it fell short of an unequivocal prom-ise:St.Francis Federation of Nurses v. NLRB,729 F.2d844 (D.C Cir. 1984);'DistributionServiceWest,262NLRB 764, 770-771 (Hixon) (1982). Thisannouncementaside, there is no evidence that the Company was:in factconsidering this improvement at that time. Moreover, onthe one prioroccasionwhen the Company had improvedthe healthinsuranceprogram (the addition of dependentcoverage effective January 1982), the Company did not(so far as the-record shows) mention the matter to theemployees until after the improvement had been actuallydecided onin late 1981.-I also agreewith the General- Counsel that the Compa-ny violated Section 8(a)(1) when Rona -Schwartz told-employee Bell that if the employees did, not have aunion, the Company would try to improve working con-ditions and -benefits and give them more working hours;when for the purpose ofinducingBell to vote against the'Union, Schwartz went on to say that she -would askferred to the job of "M:T." driver; and when Schwartz,after stating that the employees did not needa union andwere, already receiving some of the benefits the Unionwas offering, told Bell that the employees could speak ALERT MEDICAL TRANSPORTindividually or as a group to management about theirgrievances and management would try to settle thosegrievances and effect improvements.ElectricHose &Rubber Co.,267NLRB 488, 489 (1983);PermanentLabel,supra, 248 NLRB at 130-131 (1980), enfd. 657F 2d 512 (3d Cir. 1981);Hotel,268 NLRB744,747 (1984). Because Rona Schwartz' commentsabout benefits were expressly conditioned on the em-ployees' rejection of the Union or were attached to as-sertions that no union was needed, such comments werenot rendered lawful by her testimony that she "always"told employees that she. would try to get an-answer totheir questions or problems. Although Rona Schwartzhad no power to grant such benefits, the Company'sanswer admits that she was the Company's agent for thepurpose of making such remarks about them, and itwould be reasonable for Bell to suppose that CompanyPresidentAlbertSchwartz and board of directorsmember Estelle Schwartz would be more receptive totheir daughter's pleas on Bell's behalf than to Bell's pleasalone. Further, I agree that the Company violated Sec-tion 8(a)(1) when Rona Schwartz, a few days after em-ployee Duane Clark had told her that he opposed theUnion, indicated a possible reward for such sentimentsby saying, "I think I know how you're going to vote inthe Union; I can possibly do something" about obtainingregular transportation for him from work to his home.However, I conclude that the Company did not vio-late the Act by its remarks to its assembled employeesabout the Company's existing pension plan. The Compa-ny's action inaccurately describing to the employees thepension plan already in existence was not rendered un-lawful by the Company's prior failure to make a system-atic effort to tell employees about it.Precision Clutch;218NLRB 306, 308-309 (1975);FidelityTelephone Co.,236NLRB 166 (1978);Emory Convalescent Home,260 NLRB540, 553 (1982);Kingsboro Medical Group,270 NLRB 962(1984).(4)Alleged impression of surveillanceAs previously found, when employee Williams cametowork wearing the "committee" button he had ob-tainedattheNovember 16 , , union meeting, RobertCorban told Williams that Corban knew he had obtainedthe button.from the union hall because "I knew you at--tended the meeting down there." In response to Wil-liams' inquiry about how Corban knew the button was aunion button, Corban said, "people told me exactly-be-cause I heard exactly,what was going on down.there,"and added credence to this assertion by giving Williamsan almost word for word account of what had been saidat the union meeting where the buttons had been distrib-uted. I agree with the General Counsel that the Compa-ny thereby gave Williams the impression that the Com-pany was engaging in.surveillance over union meetings,in violation of Section.- 8(a)(1) of the Act.FirmatMfg.Corp.,255 NLRB 1213, 1218-19 (1981), enfd. 681 F.2d807 (3d Cir. 1982);Midwest ElectricMfg.,260 NLRB174, 175-176 (1982);A.A.. Superior Ambulance Service,263NLRB 499, 506, 512 (1982).665(5) InterrogationIfurtherfind- that the Company violated Section8(a)(1)when in Robert Corban's presence Violet Corbanasked employee Criniti whether he knew anything abouta union, who was forming it or was trying to get one in,and the names of the people involved; when RobertCorban asked Duane Clark, after Clark had remarkedthat "a lot of people were going for the Union" becauseof unjust reprimands, if he supported the Union; whenRobert Corban asked employee Williams about Decem-ber 23, 1982, how he felt about the Union, and whenRona Schwartz asked Clark whether he was for theUnion. In so finding, I rely on the Company's openly ex-pressed opposition to the Union; the Company's commis-sionof other unfair labor practices to procure theUnion's defeat; the fact that the Company was therebyseeking information useful for discrimination; the factthatCriniti,Williams, and others were discharged forunion activity; the fact that Robert Corban was in activecharge of the entire operation; the fact that Robert Cor-ban's interrogation ofWilliamswas "accompanied bystatementsthat continued union activity would result inarrests, violence, and loss of jobs and the unlawful state-ment that the Union was causing the Company to with-hold action beneficial to employees; the absence of evi-dence that Criniti was called into the Corbans' office foranypurpose other than being interrogated about theUnion; the fact thaton anearlieroccasionRobertCorban had unlawfully yanked off Cnniti's union buttonand threatened him with discharge if he woreitagain;the absence of assurance that the interrogated employeewould not be punished for giving an unwelcome answerand did not have to reply; Cnniti's effort to conceal hisunion activities;Violet Corban's persistence in question-ing him;and the absence of any claim or evidence thatany of these inquiries had `a - legitimate purpose. SeeBourne v. NLRB,332 F.2d 47 (2d Cir 1948);Graham'_Ar-chitectural Products v.NLRB,697 F.2d 534, 537-540-(3dCir. 1983);Blue Flash Express,109 NLRB 591, 593-595(1954); all relied on inRossmore House,269 NLRB 1176(1984)However, I find no statutory violation in Robert Cor-ban's questioning of employee Conners regarding hismembership in a-'steering committee"; the evidence re-garding the content and circumstances of this conversa-tion isinsufficient to show whether Corban's inquiry hada coercive tendency.'+(6) The rescheduling of the company meetingThe record shows that after the Union began to dis-tribute outside the garage facilities the announcements ofa'union meeting at 7 p.m. on December 28, the Companychanged its posted notice of a company meeting on De-cember 29 to announce a meeting at 7:30 p.m. on De-cember 28. The Company has never offered any explana-tion for its action in thus 'changing the notice of themeeting,which 'the notice said employees were "re-quired" to attend, and, which was admittedly intended atall times as affording the opportunity to urge a vote 666DECISIONS OF NATIONAL LABOR RELATIONS BOARDagainst the Union.102 I conclude that the Company re-scheduleditsmeeting,which employees were paid toattend, in order to prevent them from attending theunion meetingscheduled a'half-hour earlier on the sameday. I find that by reschedulingitsmeeting-for thisreason, the Company violated Section 8(a)(1) of the Act.Beverage-Air Co.,164 NLRB 1127, 1150 (1967), enfd. inrelevant part 402 F.2d 411, 419 (4th Cir. 1968).(7) Other unfair labor practiceallegationsParagraphs 16(b)(i), I6(f)(iv), and 17(a) of the com-plaint in its final form allege that Robert Corban createdthe impression about early October 1982 that employees'union activities were under surveillance by telling an em-ployee that he and another employee were members of aunion organizing committee; attempted to intimidate anemployee -about late December 1982 by stating that theCompany knew he would vote for the Union; and aboutOctober 3, '1982,-.implied a threat of unspecifiedreprisalsby informing employees` that they would be unsuccessfulin obtaining union representation.Because Ican-find norecord evidence supporting any of these allegationsabout Robert Corban's conduct, they will bedismissed.b. Alleged 8(a)(1) and (3) violationsinvolvingJardine`before his terminationAs discussed infra section II,B,3,d, Jardine was one ofthe Union's earliestand openly most active supporters.which the Company conducted as part ofitsantiunioncampaign and. where employee benefits were discussed,Rona Schwartz approached Jardine, Harvey Mitchell,and Gland, who seemed to be displayingsome uncertain-ty, and offered to try to "straighten matters out." Jardinesaid that he wanted a booklet (which a number of em-ployees had failed to receive) describing the Company'shealth insurance plan and wasunable tocomplete in 6hours a run for which he and Mitchell were paid foronly 6 hours without getting their timecards signed inadvance. Shortly thereafter,arrangementswere made forJardine and Mitchell to be routinely paid for the actualtime they spent on their run, and Jardine received an in-surance book.McCusker, who represents the company from whichRespondent purchased its groupinsuranceprogram, testi-fied, in effect, that the 1983 program differed from the1982 program only in that prescription drug coveragewas added. I infer that the insurance book received byJardine,which is not in evidence, was substantially thesame as an insurancebook which is it evidence andwhich describes the 1983 insurance plan. This book notonly tells the employee what the plan covers, but- alsotellshim to "promptly" tell the Company about "anyevent . . . that could effect your dependents' eligibilityfor coverage," such as marriage or birth of a child. ("a102 It seems appropriate to point out that the Company has never con-tended that it posted a notice of a meeting to be held on December 29and then changed the date because the Company did not wish to invali-date the December 30 election underPeerless Plywood,supra, 107 NLRB427 (1953)Rather, the Company contends that the meeting was neverscheduledfor December 29delay could result in not having coverage-to which youwould otherwise be entitled"), and to submit claims"promptly" ("We have the right to reject claims submit-ted more than 180 days after the loss"), specifies whencoverage ends and conversion rights; requires that con-tinued coverage for certain handicapped children be ap-plied for within 120 days after they become 18; and tellsthe, employee to save his bills and receipts for medicalexpensespenses.The material actually being distributed to newlyhired employees erroneously stated that dependent cov-erage was not being provided at all. I infer that as apracticalmatter,whether an employee and his depend-ents received everything they were entitled to under theplan effective in 1982 might depend on whether the em-ployee receivedan insurancebook telling him what theywere entitled to and when and how -to claim it. Further,from the context in which Rona Schwartz invited Jar-dine's complaints, I infer that the Companygavehim thebook, and relieved him of the requirement to have histimecards signed before performing overtime work, todiscourage him from union activity, in violation of Sec-tion 8(a)(1) and(3) of the Act.c. Alleged unlawful grant of turkeysThe evidence shows that the Company disliked theUnion and, shortly before the December 30 election,gave each of its employees a turkey which cost a littleover $6. Notwithstanding the presumption that gifts sotimed were unlawfully motivated i o 3 and the Company'sdemonstrated-willingnessto engage in unfair labor prac-tices to ,bring about the Union's defeat, I might perhapshave accepted a simple contention that the Company dis-tributed these turkeys because it was Christmas. Howev-er, Secretary-Treasurer Greenberg testified that the tur-keys were given out because "we had given out in thepast. several years something at Christmas time to ouremployees." Further, Respondent's brief asserts (p. 57)that the turkeys were given "as a Christmas time gift. . . . Given the historic practice of giving employeegifts at Christmas time, it would have been a violation ofthe Act, in the face of a union organizing effort, for [theCompany] to have done anything Jess fo'r Christmas1982. [The Company] had no choice but to follow its es-tabished past practice." However, credible evidence pro-ceeding largely from Company Executive Director'Robert Corban shows that theseclaimsof past practicesare not true, that no Christmas presents were given forChristmas 1981, and that (so far-as the record shows) theonly Christmas presents ever-previously given were forChristmas 1980.When considered in the light of theCompany's other unfair labor practices, the falsity of theCompany's tendered explanation for giving' the turkeys-leadsme to infer that they were given for the purpose ofinducingthe employees to vote against the Union, in vio-lation of Section8(a)(1) and(3) of the Act. SeeNLRB v.Shattuck Denn Mining Corp.,362 F.2d 466, 470 (9th Cir.1966). -Of course, this conclusion does. not necessarily103 St.Francis Federation,supra,Stanley Smith Security,270 NLRB 225(1984) ALERT MEDICAL TRANSPORT'667mean that the matter constituted a mandatory subject ofcollective-bargaining within the meaning of Section 9(c).SeeBenchmark Industries,270 NLRB 22 (1984),FirstNational MaintenanceCorp. v.NLRB,452 U.S. 672, 682(1981).d. Allegedly unlawfulterminationof the aidesIagree with the General Counsel that the evidencepreponderantly shows that the Company discontinuedthe "aide" position in order to provide a pretext for thetermination of a group of employees all but one of whomhad signedunioncards, in violation of Section8(a)(1)and (3) of the Act. The evidence clearly establishes theCompany'seagernessto bung about the Union's defeatin the election petitioned for 2 weeks before thetermina-tions.Further, the record shows the Company's willing-ness to achieve this result by means of unfair labor prac-tices, including the unlawful discharge (after the 'aides'termination) of three individual union adherents. In addi-tion,because the employees' personnel files- showedwhether or not they had had drivers'licenseswhen theywere hired, the Company could readily ascertain theidentity of the aides who would probably lose their jobsif licenseswere required.Moreover; the record showsthe Company's awareness that most of the aides wereunion adherents. Thus, in early October, Robert Corbansaw Jardine talking toa union organizerbefore clockingin, revealedas to his namemore knowledge than Jardinehad, and told Jardine not to talk-to union representativeson Corban's time.About the same time, Company Secre-tary-TreasurerGreenbergaskedanotheremployeewhether a book in Jardine's back-pocket had anything todo with the Union. Robert Corban was admittedly ad-vised by Rona Schwartz, at the time the October 15- peti-tion was filed, that Jardine was part of a committee thatwanted to negotiate with the Company. Robert Corbanand Leonard' Wearing observed aides Jardine, Frazier,and Cummings distributing union cards outside the facili-ty.All the aides except six (exceptions who includedCummings) attended union meetings, about which meet-ingsRobert Corban showed himself well informed whenhe told employee Williams as to the November 16 meet-ing (which, however, was held after the aides'.termina-tion) that Corban 'had "heard exactly what was-going ondown there" and then gave an almost word for word ac-count of what had been said there. Indeed, the recordshows that the preceding April, Robert Corban keptunion headquarters under surveillance to ascertain the at-tendanceat a union,meeting that night. The Company'sinterestin the identity of `union adherents is furthershown by Violet Corban's admitted "assignedtask" ofpreparing a list of who favored the Union and who didnot, and bymanagement'squestions to employees aboutthismatter; I infer thatmanagementfound out what they.were thus assiduously looking for.NLRB v. Dove CoalCo., 369 F.2d 849, 851 (4th Cir 1966). Indeed,manage-ment witnessesdid not. deny knowing that most of theaides wereunion supporters. 104104Whether the Companyknew about the union sympathiesof all ofthem does not affect the result in this case See the cases cited infra fn.106The Company contends ,that the aide classification waseliminatedbecause of the change in the DPWregula-tions.However, the- Company's witnesses gave conflict-ing testimony about'-when this decision was reached,who participatedin it,how long it was discussed, andwhat efforts were made to transfer aides to the driver IIclassificationcreatedwhen the ' aide classification wasabolished. Company Secretary-Treasurer Greenberg wasthe only witness who undisputedly participated in the de-cision to eliminatethe aides' position.As previouslynoted, he testified, in effect, that he first saw the newDPW regulation no earlier than'October 28, and that theaide classification was eliminated "when this new regula-tion was shown to us by our attorneys, whereby an aidewas not, necessary." These' portions of Greenberg's testi-mony are irreconcilable with Robert Corban's testimonythat the decisionwas madeabout October 15, and withWearing's testimony that it was no later than October 27when he'heard about the decision. Further, Greenberg'stestimony that the decision was made no earlier than Oc-tober 28 is difficult. to square with Greenberg's, RobertCorban's, and Wearing's testimony that before the termi-nations(which undisputedly occurred on October 29), atleast someeffortswere made to -ascertain whether aideshad drivers' licenses.Moreover, in contending that thedecisionwas motivated by the change in DPW regula-tions,the Company fails to explain why that decisionwas not made 'until severalweeks after company counselreceived 'on September 21 a copy of the allegedly rele-vant change-although (according to Greenberg) the de-cision was made after the Union filed its October 14 rep-resentationpetition.105This unexplained delay, RobertCorban's testimony (without reference to DPW regula-safetywhile the drivers were driving, Greenberg's testi-mony that aides ` improved safety, and the evidence thatthe Company continued to use two employees on at-leasta . significant portion of 'the vehicles in the bus division,lend credence to the General Counsel's contention thatthe Company used aides for its own safety reasons ratherthan because of DPW regulations, and that the Company'did not really believe that the change in DPW regula-tionsaffectedDPW staffing requirementsin itsbus divi-sion.Finally, although the Company's need for driverswas admittedly greater than the supply; newly hireddrivers had to learn the routes with which aides were al-ready familiar; and the Company suspended (rather thandischarging)untilthe presentation of a valid driver's li-dense two drivers who had-no current valid license; theCompany neither inquired whether any of the laid-offaideshad obtained a license after being hired, nor gavethem in-their layoff slips any reason to suppose that theywould be retained or put on a preferential hiring list ifthey obtaineda license,nor 'orally so advised any ofthem-includingJardine,who the Company knew wasio5 The Company's postheanng brief (at 30) implies that the delay wasdue to the fact that the October 28 telegram allegedly "avoided thedanger of competition from providers who were not PUC-regulated " Nocompany witness so testified In any event, it seems unlikely that fear ofcompetition from unregulated providers would lead to a delay in takingaction for the ostensible purpose of saving labor costs 668-DECISIONSOF NATIONALLABOR RELATIONS BOARDable to drive,and whom it had urged to get adriver'slicense before he began his prominent union activity. In-stead,the Companyhired brand new employees as driv-ers, and wholly forewent its preference for. drivers who,-like the aides, had experience.with physically handi-capped,mentally retarded,mentally disturbed,or elderlypeople..For the foregoing reasons, I find-that the Companyabolished the aide classification in order to provide. apretext for the termination of 18 ; employees most ofwhom(the Company knew)were union supporters. Ac-cordingly,the Company violated Section 8(a)(1) and-(3)of the Act by laying'off all of these aides, includingthose who were not and/or, were not suspected of beingunion supporters, 'in order to rid itself of prounion em-ployees. 106e.Allegedly-unlawfuldischargeof CrinitiIn addition,Ifind that Criniti was discharged becauseof his union activity.,He signed a union card in mid-Oc-tober,and attended union meetings at the union hall inlateOctober and in mid-November.Two weeks beforehis last day of active employment,RobertCorbanyanked off Criniti'suniform a union button which hewas wearing off company property before clock-in time,and told him that he would be "out"if he wore it again.About 4 days before his last day of active employment,-VioletCorban,who had admittedly heard that Crinitihad attended a union meeting,called him into the officeand asked him whether he knew about a union.When heuntruthfully said no,she urged him to reveal the namesof those who had been trying to get the.Union in. Atthis point,he let slip the fact that he had attended atleast one union meeting,but truthfully said that he didnot know the names of the others present.At the end ofthat interview,she told him that he was doing a prettygoodjob However,he was discharged less than a weeklater,without being given any reason therefor This evi-dence strongly points to the conclusion that Criniti was'discharged for union activity.The Company'sbrief contends(at 9, 13)that Criniti'sdischarge"was the culmination of a series of progressive-disciplinary actions-counseling,writtenwarning, andthree-day [November 24] suspension"and that he wasterminated,effective November 30, for"failure to imme-diately report to the dispatcher an incident that resultedin injury to a client."However, counsel's reliance on in-cidentswhich occurred between mid-Octobei and No-vember 24` is difficult to-, square with Violet--Corban's'statement to Criniti about November 26 that he wasdoing a pretty good'job.Furthermore,Violet Corban'stestimony that she discharged Criniti for failing to reportto the Company an accident within a reasonable time notonly-disregards his explanation to management regardingthemalfunctioning radio(which her testimony showsthat-she knew about)and'Criniti's not unusual problemsin obtaining an open telephone line, but also is difficult'°6MSP.Industriesv.NLRB,568 F2d 166,176 (10thCir. 1977);NLRB Y.Ambrose Distributing Co ,358 F 2d 319, 320-321 (9th Ctr."1966),cert. ,denied 385 US 838(1966),O'Dovero Construction,264 NLRB 751(1982)-to reconcile with the Company's treatment of employeeLawrence Brown after he failed to prepare an incidentreport about an accident similar to Criniti's some 6weeks later. The Company not only failed to disciplineBrown, but also promoted him a month later. Accord-ingly, I conclude that the real reason for Criniti's dis-charge was his union activity'and, therefore, that his dis-charge violated Section 8(a)(1) and (3) of the Act.f.Allegedly unlawful suspension and termination ofBellIn addition, I agree with the General Counsel'that em-ployee Bell was suspended and discharged because ofher union activity, in violation of Section 8(a)(3) and (1)of the Act. Bell's extensive union activity included distri-bution of union literature with a union representativebefore working hours and in management's presence, anunsuccessful request to Robert Corban for, permission topost "union papers," and wearing a union button on thehandbag which she carried to work. Rona Schwartz,who admittedly knew about Bell's interest in the Union,attempted to dissuade her by saying that Schwartzwould look into the reason why Bell was not assigned tothe jobs she wanted. During that conversation, I to 3weeks before the election, when Schwartz suggested thatemployees present their grievances to management di-rectly,rather than through a union, Bell replied that shedid not think that would work.Thereafter, effective January 26, 1983, the Companyreduced the four vans on the Co-Mhar run to three, anumber which had previously been insufficient to enableall the-Co-Mhar clients to arrive on time; and directedBell to perform, in addition to her old Co-Mhar run, theentire run which' had been handledby a driver (CalvinWilliams) who was transferred off the Co-Mhar service.Although Bell told her supervisor. that she was unfamil-iarwith streets where she would have to pick up clientsat the 13 different locations specified on her newly addedrun sheet, the Company did not follow its usual practiceof sending out with her, to teach her the new run, afellow driver who (like Calvin Williams) ' was familiarwith it: Instead,Williams was sent out after her to pickup clients on her run list whom she did not pick up (buthe found out that she had in fact picked up all of them).After Bell's suspension, the Company went back to usingSour drivers to take clients to the Co-Mhar program, landtwice decreased the number of clients in the run whichhad been transferred to Bell. I infer that the Companygave Bell an extra and unfamiliar run, and directed Wil-liams to ascertain whom she had failed to pick up insteadof directing him to accompany her in order to help hercomplete her run fully and on time, in the hope and ex-pectation that she would fail to pick up some clientsand/or deliver some clients late, and thereby provide theCompany with a pretext for discharging her for unionactivity.The conclusion that she was really suspendedand discharged for her union activity gains some furthersupport fromVioletCorban'sallegedrelianceonWright's incident report (R. Exh. 13), which twice at-taches a January 18 date to a January 25 conversa- ALERTMEDICAL TRANSPORT'tion; 107from the. unexplained discrepancy betweenViolet Corban's February 2 representation to Bell thatno decision had yet been made about her discharge andViolet Corban's statement on Bell's "Employee StatusChange Report" that she was discharged effective Feb-ruary 1;. from the Company's failure to allege to -Belluntil her January 27, 1983 suspension interview that shehad been taken off the UCP run about December 10,1982, for lateness; from Bell's failure to. receive any com-plaints about her work between August 1982 (when sheexplained to her supervisor that she had stopped at a gasstation,while clients were on her van, because it wasoverheated) and the addition of Calvin Williams' run toher work assignment effective January 26, 1983; from thevariances in the Company's explanations for her suspen-sion and discharge; and from the Corbans' disingenuousefforts to conceal their knowledge of her union activity.g. Allegedly unlawful discharge of JohnWilliamsAlso, I find that John Williams was discharged for rea-sons forbidden by the Act. The Company was aware ofand resented his,union activity. He signed a-union cardon .October ,12, 1982, successfully solicited cards fromothers untilOctober 15, urged others to support theUnion, and distributed announcements of union meetings;some of this activity occurred outside the facility duringhis -lunchbreak and before and after his shift.When heworea union.button on his hat in mid-November 1982,SupervisorWearing told him that the Company did notwant him to wear the button because it showed his unionsupport; and Robert Corban threatened to discharge himor "bring, [him] up on charges" for wearing it. The fol-lowing month, Williams told Robert Corban that Wil-liamsintended to continue to speak for the Union.toother drivers when neither he nor the other drivers wereexpected to be actively working. A few days later, RonaSchwartz told Williams that trying to organize the Unionwould "result in violence and arrest and a lot of peoplewould lose their jobs." When she then asked Williamshow he felt about the. Union, he said that he supportedit.About thesameday, Robert Corban made similar re-marks to Williams and went on to say that Williams wasa "militant" and a "hothead," did not seem to see thingsCorban's way, and was "all for the Union."Williams served as the Union's observer at the electionon December 30, 1982. As previously noted, the objec-tions to the election and the initial 1983 charges werefiled on January 6, 1983. In late January .1983, the dayafterWilliamswent down to the NLRB's RegionalOffice, he gave the Board investigator's business cards toother employees, and urged them to tell her about theevents during the election campaign. -General ManagerWearing told Williams that Wearing had heard that Wil-liamswas going down to the Board to talk about "what'went on during the election and everything." Wearingwent on to say that Williams should "watch" himself be-cause Robert Corban was "out to get" him and wasgoing to try to get Williams fired.107 The Company's brief (at 18) refers to this document without anyreference to the dates which it bears669Management had told Williams that he was a goodworker, and had asked him to train new drivers. Howev-Corban wanted to fire Williams because of his coopera-tionwith Board investigators, he was called into theCorbans', office,where Violet (who admittedly knew hewas a strong union supporter) discharged him in Robert'spresence:Although Violet Corban did not testify thatanyone told her that Williams had refused to followorders that day (nor is there any evidence that this infact occurred), she accusedWilliams of such conduct.When he truthfully denied it, she accused him of cursingatRenzulli.When Williams truthfully denied that too,she again accused him of refusing to follow orders. UponWilliams' remark that the Company should post compa-ny rules in the same way it posted antiunion material, sheremarked, "You're thinking about the union' thing again,"and -discharged him notwithstanding .his denial and hisassertion that "We're all grown men and women around _here" and that company policies should 'be posted inorder to bring about employee compliance (cf. supra fn.92).Moreover, in tendering lawful reasons for Williams'discharge, .the Company has relied on an incident about10 months before Williams' discharge and several monthsbefore the union campaign began, which Violet Corbandid not note in Williams' personnel file until at least 7months after the incident occurred and at least 3 weeksafterWilliams began his overt union activity by solicitingsignatures on union cards directly outside the garage fa-cility.Further, Violet Corban admitted that she eventual-ly made this notation '(as well as others) because she wasbeing "pressured" by her husband, Greenberg, andAlbert Schwartz to keep accurate records of "these'meetings,"and she, included in- her notation the falsestatement thatWilliams had then received a "Warning(verbal),"aswell as anallegation of a "verbal" warningin connection with another alleged incident about whichmanagement gave no testimony whatever. In addition,the Company relies on an incident which Renzulli gaveWilliams, a written 3-daysuspensionnotice dated No-vember '3, 1982; but in an effort to support the Compa-ny's version of -what happened, the Company producedan incident report which Renzulli admittedly preparedandwhich unexplainedlystatesthat the incident oc-curred on November 4. Also, in a further effort todefendWilliams' discharge, the Company produced anincident report which (like Renzulli's report) incorrectlystates that the incident occurred on November 4 and,moreover, bears the purported signature of PersonnelManager Gross, who was not (so far as the testimonyshows) present during any of the events described there-in. i 08Further, even when taken together, these incidentsseem insufficiently serious to lead an employer to dis-charge a good worker in a market where (according toRobert Corban) the supply was,insufficient to meet the108Most of Gross' report purportedly describes the Williams-Renzulliconversation on which the suspension notice was allegedly based Al-though Violet Corban's notation of her November 3 meeting with Wil-liams statesthatGross was present, neither Violet Corban nor anyoneelse sotestified 670DECISIONS OF NATIONAL LABOR- RELATIONS BOARDdemand. Briefly summarized, these incidents were as fol-lows: (1)Wearing objected to .Williams' pumping hisown oil, althoughWearing and Robert Corban knew-that inWearing's absence, the mechanic had told Wil-liamsto do this-. (2)Williams became upset, and com-plained at some length to Renzulli, when he told Wil-liamsthat because of a rule which had gone into effectthat very day and which Williams had never heard ' ofbefore, he could not obtain recompense for the money hehad used to telephone "base" for assignments until hemade a list,'for each of up to 43 telephone calls, 'ofwhom and when Williams had called and where he waswhen he called. (3) Concerninga rule about getting oilfor company vehicles,Williams became upset, audiblycursed to himself, and complained about itsnonpostingtomanagement,where Williams had never before beentold about the'rule,. nobody had complied with RobertCorban's order that it be.posted, and management repre-sentatives disagreedamong-themselves about how muchoil drivers could get without a mechanic's authority.Accordingly, I conclude that Williams was dischargedbecause ofhis unionactivity and because he cooperatedwith the Board in theinvestigationof unfair labor prac-tice charges and objections to the election, in violation ofSection 8(a)(3), (4), and'(1) of theAct._Post l Service,266NLRB 467 (1983),Electric-FlexCo.,228NLRB 847,861-862 '(1977), enfd:' inrelevant part 570 F:2d .1327,1332 (7th Cir. 1978); cert. denied 439 U.S. 911 (1978);,seealsoNLRB v. Scrivener,405 U.S. 117 (1972).2.Alleged presettlement unfair-labor practicesa.Procedural:considerationsAs previously noted, 'oii July 30, 1982, theRegionalDirector approved`a settlement.agreementexecuted bythe Company and, by David Gelb, the Charging Party inCase 4-CA-12912.'N6 unfair labor practices, can befound based on conduct prior to thissettlement agree-ment unlessthere hasibeen a breach:of that agreement ora subsequent related violation of-theAct.'Hatfield Truck-ing,270 NLRB 136,(1984);Interstate' Paper Supply Co.,'251 NLRB 1423; 1424-25 'fn. 9 (1980).In the settlementagreement, the Company undertook, inter alia, not toquestion employees regarding their own or 'other em-ployees'unionsympathies and activities; not to createthe impression of surveillance over union meetings; andnot in any other manner to interfere with, restrain, orcoerce . employees in the exercise of' their Section 7rights. I have found that the Company has breached theforegoing provisions of the settlement agreement, in con-nection with a renewedcampaign`by the same, anion atthe same company facility 3 months after the allegedpresettlement unlawful conduct. I conclude that a findingof such presettlement unfair' labor practicesis not'barredby the settlement. agreement.The alleged presettlement unfair labor practices all oc-curred within 6 months prior, to or a few days after Gelbfiled the charge in Case 4-CA-12912. The Companydoes not renew in its posthearing brief the contention atthe hearing that such unfair labor practice' allegations are'barred by, Section 10(b) of the Act. I find that they arenot so barred. SeeNLRB v. Fant Milling' Co.,360 U.S.301 (1959). I note that the charge has never been with-drawn;. that the settlement agreement provides for "nofurther action" in the case, "Contingent upon compliancewith the terms and provisions hereof"; and that on Octo-ber 20, 1982, the Regional Director, in closing the caseon compliance and before the 1983 filing of the addition-alcharges herein, advised company counsel that "theclosing is-conditioned upon continued observance of theSettlementAgreement and does not preclude furtherproceedings should subsequent violations occur."b. Alleged independent violations of Section 8(a)(1)I agree with the General Counsel that the Companyviolated Section 8(a)(1) when Robert Corban told em-ployeesWhitaker and. Johnson on April 22, 1982, thatCompany President" Schwartz- was willing to close thebusiness, change the name, move to another town, or dowhatever was necessary to keep from becoming union-ized;when, on the same day Corban threatened to uselateness as a pretext for discharging employee Gelb forunion activity and said that the Company would not ne-gotiate with a union under any circumstances; when, onthe same,day, Corban and Wearing told employees thatthe plant would be padlocked on Monday morning ifanyone attended the union meeting that evening; whenCorban, in so threatening Gelb, went on to say,that iftheCompany were padlocked for that reason, Gelbcould be responsible for the unemployment of all .themen and would probably suffer physical harm from themfor having them lose their jobs; when the Corbans en-gaged in surveillance outside the union hall that eveningto ascertain who attended the union meeting; and whenon April 23 Robert Corban created the impression ofsurveillance by telling employeeWhitaker that Corbanhad been. in front of the union hall and accurately de-scribing the number of people who had * entered theunion hall.In addition, I find that the Company violated Section8(a)(1)when Robert Corban interrogated employee Pos-tellon April 22 about his and Gelb's union activities;when Corban asked employees Whitaker and Johnson onthat day whether they intended to go to theunion meet-ing, and asked Whitaker which employees intended togo; and when Corban asked Whitaker, in late May 1982,whether he had been in touch with the NLRB and whathe had told it. In so finding, I note that Corban followedhis interrogation of Postell by a threat to shut down theoperation if it were unionized; that Corban's questions toJohnson and Whitaker about attendance at the unionmeeting had been preceded by company threats to shutdown the operation if any employees attended, and werefollowed by the Corbans' surveillance over the meetingand Robert Corban's description of such surveillance toWhitaker; that on the day of the meeting, the Companychanged the shift of Gelb, the employee who had ar-ranged for and publicized it, because of his union activity(see infra sec. II,C,2,c); that none of the interrogationwas accompanied by any assurances against reprisal; thatthe Company has tendered no legitimate purpose there-for; and that Corban was in active, charge of the entireoperation. See cases cited supra section II,C,I,a,(5). ALERT MEDICAL TRANSPORTHowever, I do not agree with the General CounselthatCorban created the impression of surveillance bytellingGelb that Corban knew Gelb's "party" invitationswere to a union meeting and by remarking to Postell thatCorban had heard Postell and his partner, Gelb, weregoing to "get up a union " Because Postell was not, infact, an active participant in the union movement, Cor-ban's remark to this effect tended, if anything, to leadPostell to conclude that the Company had no firsthandknowledge of the employees' union activities. Moreover,the fact that Gelb had distributed about 80 "party" invi-tations and a fellow employee had posted one on the bul-letin board militated against any inference by Gelb thatthe Company had learned of, their significance by illicitsnooping rather than by unsolicited reports from otheremployees. The complaint will be dismissed to the extentthat it alleges that such remarks created the impressionof surveillance.The General Counsel's brief contends that the Compa-ny further violated the Act when Robert Corban toldemployee Postell that the Union was not going to workbecause "we had this before" and because the Companydid not have enough money to pay the men. The Gener-alCounsel alleges that these statements unlawfully con-veyed in employees "a sense of futility in selecting" abargaining representative. The brief does not refer to theportion of the complaint within which this conduct alleg-edly falls. The complaint allegation that about April 22,1982, Corban unlawfully "informed an employee. that itwould be futile for the employees to select the Union astheircollective-bargaining representative becauseRe-spondent. would not negotiate with the Union" (par.10(a)(v)) is limited to a single employee and more 'aptlydescribesCorban's statement to Gelb than Corban'sstatement to Postell. I do not consider whether the latterstatement was unlawful.c. Allegedly unlawful change in Gelb's shift'Iagree with the General Counsel that the Companychanged David Gelb's work schedule because of hisunion activities. About noon on April 22, Robert Corbanstated that he believed "David's party" was part_ of anattempt at union organization, and stated that the Com-pany was willing to shut down, move, or do,"whateverp.m.,Corban directed Gelb and his partner, Postell, toreturn to "base." Corban showed Gelb one of the"party" slips which Gelb had been distributing in orderto induce his fellow employees to attend the union meet-ing that night. Corban threatened to discharge Gelb forunion activity on the , pretext oflateness,said that theCompany would not negotiate with a union under anycircumstances, and said that if anyone attended the unionmeeting the Company would be padlocked and Gelbwould be responsible for the unemployment of all themen. Immediately after that interview, Corban obtainedconfirmation' from Gelb's partner, Postell, that Gelb wasindeed responsible for the union movement. Less than anhour and a half later, Gelb was advised that, effectivethe following day, he and Postell had been permanentlytransferred to the 4 p.m.'to midnight shift from the 8a.m. to 4 p.m. shift. During Gelb's conversation with671Corban earlier that day, Gelb had mentioned that hewould be taking college examinations the followingweek,, and Gelb had previously given Corban a copy ofGelb's college schedule at night school. The Companyhas never tendered any reason for this change in Gelb'sschedule. I conclude that the Company effected thischange in order to interfere with his ability to pursue hiscollege educationwhile remaining in the Company'semploy,as a meansof punishing him for his union activi-ty.Accordingly, the Company's change in Gelb's workschedule violated Section8(a)(1) and(3) of the Act.1093.The objections to the electionIthas been found that on various dates between thefiling of the petition and the election, the Company en-gaged in unfair labor practices to bring about the Union'sdefeat.Accordingly, and in view of my finding infra thata bargaining order should issue, it will be recommendedthat the election be set aside as requested in the Union'stimely objections, that the representation petition be dis-missed, and that all prior proceedings thereunder be va-cated. 'CONCLUSIONS OF LAW1.The Company 'isengaged in commercewithin themeaning ofSection 2(6) and(7) of the Act.2.The Unionis a labor organization,within the mean-ing of the Act. -'3.The following employees of the Company constitutea unit appropriate for collective bargaining within themeaning of Section 9(b) of the Act:All station wagon drivers, van drivers,. bus driv-ers, ambulance drivers, drivers 2, dispatchers, emer-gency medical technicians, car washers, aides, serv-_icemechanics, light mechanics; night mechanics,daytimemechanics, parts employees, and garage,cleaning and building maintenance employees em-ployed by Brocal Corp, d/b/a Alert Medical Trans-port 'at its 50 Laurel Street, Philadelphia, Pennsyl-vania facility, excluding office clerical employees,guards 'and supervisors as defined in' the Act.4. ,The Company has violated Section 8(a)(1) of theAct by engaging in the following conduct: Removing aunion button from employee Criniti's uniform 15 minutes-before lie clocked in, threatening him with discharge ifhe wore 'it again; telling employee John Williams that hecould be fired for wearing a union button or for wearingiton his uniform; telling employee Duane Clark that hecould be fired for wearing a union button on his uniform;telling him 'to remove the button; forbidding employeesto wear' union buttons on their uniforms while they wereon the clock; forbidding employee Duane Clark to passout union 'cards to or. distribute union literature to em-ployees of other employers off company premises and attimes when such activity would not interfere with em-ployees'work; threatening him with discharge if he did109The complaint does not allege a violation with respect to thechange in Postell'swork schedule Cf the cases cited supra fn. 106 672DECISIONS OF NATIONAL LABOR RELATIONS BOARDso; forbidding employees to discuss the Union with pro-fessionalunionorganizers off company premises and attimes when such activity would not interfere with em-ployees' work; telling employees that the Union's adventhad caused the Company to delay giving a wage in-crease, was causing the Company to delay efforts to geta better insurance plan, and might interfere with theCompany's ability to remedy complaints about vehiclesafety; implying to employeeWilliams that insurancebenefitswould be improved if the Union-was no longeron the scene, telling employees that the Company wasthinking of improving their medical insurance program;telling employee Bell that if the employees did not havea union,the Company-.would try to improve workingconditions and benefits and give them more workinghours; telling Bell that efforts would be made to give herdesiredworkassignments;tellingBell that employeescould speak individually or as a group to-managementabout their. grievancesand managementwould try tosettle them and might effect some improvement;tellingemployee Duane Clark that the Company would try _toarrange for his transportation home; giving employeesWilliams andWhitaker the impression of surveillanceover a unionmeeting;their own and others' union activity and about contactswith the NLRB; rescheduling a companymeeting inorder to interfere with employee attendanceat a unionmeeting;threatening employeesWhitaker "and ' Johnsonthat the Company would close the business, change itsname,move to another,town, or do whatever was neces-sary to keep from becoming 'unionized; threatening todischarge employee Gelb for union activity; telling Gelbthat the Company would not negotiate with a unionunder any circumstances; threatening employees that thebusinesswould be shut down if employees attended aunion.meeting; telling Gelb that in that event, he wouldbe responsible for the employees': unemployment .andwould probably suffer physical harm from these men forhaving them lose their jobs; threatening employee Postellthat the business would shut down if the Union got in,and engaging in surveillance over a union meeting.5.The Company has violated Section 8(a)(1) and (3) ofthe Act by engaging in the following conduct:a.Relieving employee, Phillip Jardine of the require-ment to have his timecards signed before performingpaid overtime work,, and giving him an insurance book.b.Terminating the following employees: Mack Ball,Kevin Charity, Emanuel Criniti,.Robert Cummings, Pat-rickDumas, Irene Frazier, Thomas Freeman, CarlaGarner, Stephen,. Griffin, Phillip Jardine, Deborah Jen-kins,Douglas Johnson, James Knight, Theresa Mason,Stephanie Matthews, Joseph Middleton, Kimberly Ross,Betty Twyman, and Gary Williams.c. Suspending and terminating Rachel Bell.d. Changing the work schedule of-David Gelb.-e.Giving turkeys'to its employees in December 1982.6.The Company has violated Section 8(a)(1), (3), and(4) of the Act by terminating John Williams.7.The unfair labor practices set forth in Conclusionsof Law 4, 5, and 6 affect commerce within -the meaningof the Act.'8.The Company has not violated the Act bytellingemployees about its existing pension plan; by telling em-ployee Clark that the Union's advent might cause theCompany to punish employee infractions more severely;by interrogating employee Conners, by telling an- em-ployee that he and another employee were members of aunionorganizingcommittee; by telling an employee(through Robert Corban) about late December 1982 thatitknew the employee would vote for the Union; by in-forming employees that they would be unsuccessful inobtaining union representation; or by giving employeesGelb and Postell the impression of surveillance.THE REMEDYHaving found that the Company has engaged in cer-tain unfair labor practices,I shall recommend that it berequired to cease and desist therefrom.The order as tounion insignia will not restrain the Company from re-stricting the wearing of union insignia during workinghours when employees have contact with the public,provided that such a restrictionby the Companyismoti-vated by a legitimate nonpretextual reason which doesnot involve any. element of union animus or discrimina-tion between union insignia and other forms of insignia.See -Holladay Park Hospital,262 NLRB 278 (1982),Medi-cal -Center of Beaver County,266NLRB 429(1983);NLRBv.MethodistHospitalof Gary,733 F 2d 43 (7thCir. 1984).110The Company's unfair labor practices included dis-criminationwith respect to' 21 terminated employees;threats of plant shutdown, discharge, and other reprisalsfor union activity; promises and grants of benefit to dis-courage union support; surveillance over a union meet-ing;giving employees the impression of such surveil-lance;unlawful restrictions on union activity; telling anemployee that the Company would never bargain with aunion; and interrogation of employees regarding theirown and others' union sympathies and activities and re-garding contact with the NLRB. All-such unfair laborpracticeswere committed by management personnelwho were still in the Company's employ at the time ofthe hearing; all. but one of such individuals still retainedmanagement positions, the demotion of the single excep-tion (Renzulli) was not due to his unfair labor practices;and most of the unfair labor practices were participatedin by high-ranking- members of management. Moreover,after the Company entered into a settlement, agreementof the initial charges herein, and undertook to refrainfrom unfair labor practices in the future, the Companyengaged in further and more serious unfair labor prac-110The Company transports clients by ambulance to, hospitals andmedical facilities on an emergency basis In addition,the company trans-ports, on a nonemergency basis, clients over 65 who are not necessarilyphysically or mentally handicapped, and clients(including juveniles) whoare physically handicapped,mentally ill, and/or mentally retardedAparticular.employee may be assigned to any of these types of transporta-tion,although there is little evidence thatanyemployee is assigned tomore than one type in a single day The issuance of this Order does notconstitute a determination as to what(if anything)constitutes a "legiti-mate" reason for prohibiting or restricting the wearing of union insigniaduring these respective kinds of operationsCf. Burger King Corp,265NLRB 1507 (1982), enf denied 725 F 2d 1053 (6th Cir 1984) ALERT MEDICAL TRANSPORT--673tices in which a major participant was Robert Corban,who committed all of the unfair labor practices beforethe settlement agreement was approved. I conclude that,unless restrained,theCompany is likely toengage incontinued and varying efforts in the future to infringe onemployee rights. Accordingly, a broad order is calledfor.Hickmott Foods,242 NLRB -1357 (1979).Affirmatively, the Company will be required to offer-Criniti, Bell, and John Williams immediate reinstatementto the jobs of which they were unlawfully deprived, or ifsuch jobs no longer exist, substantially equivalent jobs.Concerning the rest of the unlawfully terminated em-ployees, all 18 of whom were aides, their old jobs nolonger exist, and the Company contends, in effect, that itdoes not have any jobs which they are qualified to fill.However, the Company created this situation for thepurpose of obtaining a pretext for terminating theseaides.Accordingly, the Company will be required tooffer reinstatement to these individuals as aides. In thisconnection, I note the testimony of both Robert Corbanand Greenberg that aides were useful entirely apart fromthe alleged former DPW requirement for their presence.Concerning all 21 of these employees, such job offers areto be without prejudice to their seniority or other rightsand privileges previously enjoyed. In addition, the Com-whole for any loss of pay they may have suffered byreason of the'discrimination against them, less net interim'earnings,to be computed in the manner prescribed in F.W.Woolworth Co.,90 NLRB 289 (1950), with interest ascalledfor inFloridaSteelCorp.,'231NLRB 651(1977)."" iAlso, the Company will be required to ex-punge from its files any reference to the unlawful suspen-sion and the unlawful terminations, and notify the em-ployees that this has been done and that evidence of suchunlawful actions will not be used as a basis ,for futurepersonnel actions against them. Such expunction shall in-clude,without limitation,Wright's incident report as toBell (R. Exh 13); Renzulli's and Gross' incident reportsas to John Williams purporting to describe alleged inci-dents on November 4, 1982 (R. Exhs. 19 and 20); andViolet Corban's notations about alleged incidents involv-ing John Williams on and before November 3, 1982 (R.Exh. 17). As to these documents, such expunction is re-quired because they were 'not prepared in good faith, butinstead were prepared in an effort to provide a documen-tary defense of these, employees' unlawful discharge. SeeSterling Sugars,261 NLRB 472 (1982).The complaint alleges that the Company's postsettle-ment unfair labor practices preclude the holding of a fairrerun election and are so serious and substantial in:char-acter and effect as to warrant the entry of a bargainingorder effective October 12, 1982, the date on which theUnion possessed majority status.' 12 Such an order is not,111 See generallyIsis Plumbing Co,138 NLRB 716 (1962)112 Although the Company's'prepetition'unfair labor practice cannotsupport objections to the election,this unfair labor practice can be con-sidered in determining whether a bargaining order should issueNLRB v.Anchorage Times Publishing Co,637 F 2d 1359, 1364-65'(9th Cir 1981),cert denied 454 U S 835.(1981)However,because the complaint relies,upon only postsettlement unfair labor practices to support the requestedbargaining order,presettlement unfair labor practices will be disregardedof course, -precluded by the absence of any contentionthat the. Company unlawfully refused to recognize theUnion. l t 3Where, as here, the Union at one time en-joyed majority support as demonstrated by authorizationcards, a "second-category" bargaining order should issueto remedy unfair labor practices which, have the tenden-cy to undermine election support, and impede the elec-,tion process, if the possibility of erasing the effects ofsuch unfair labor practices and insuring a fair rerun elec-tion by the use of "traditional" remedies is slight and em-ployee sentiment once .expressed through cards would,on balance, be better protected by a bargaining order.Among the factors material in making such a determina-tion.'are the extensiveness of the employer's unfair laborpractices in,terms of their past effect on election condi-tions, the likelihood. of their recurrence in the future, andthe likelihood that compliance with a remedial orderwould erase from the employees' memories the coerciveeffect,of the unfair labor practices sought to be so reme-died. t 14 On the basis of these standards, I conclude thata -bargaining order should issue here.As found above,, the Companyengaged inunfair laborpractices from about early September 1982, 6, weeksbefore the Union filed its election petition, until earlyFebruary 1983, after the. Union had filed unfair laborpractice charges in Case 4-CA-13446 and objections tothe election. These unfair labor practices included 19 un-lawful discharges a month or two before the election (ina unit of no more, than 135 as of October 12, 1982),which probably had the effect of destroying the majoritystatus enjoyed by the Union on October 121t5 More-over, the terminated aides included Jardine, the employ-ee who initiated the union drive in August 1982. TheUnion's lossjections and of an unfair labor practice charge attackingthese 19- discharges did not deter the Company fromcontinued unlawful conduct. Rather, the 'Company there-after unlawfully discharged two. more prominent unionactivists, one of them partly because he had given infor-mation' to the NLRB regarding this charge and the ob-jections and had urged other employees to do likewise.Discharge is about the most severe punishment that anemployer can inflict for union activity, and the coerciveimpact, on employees of a consequent sudden loss ofincome cannot be completely undone by Board-com-..The lastpresettlementunfair labor practices and the firstpostsettlementunfair labor practices were separatedby about 3 months CfDutch Boy,Inc,262 NLRB 4, 7-8 (1982)113NLRB v Gissel Packing Co,395 U S 575, 613-615 (1969),NLRBvDaybreak Lodge Nursing Home,585 F 2d 79, 82 (3d Cir 1978),OhioNew & Rebuilt Parts,267 NLRB 420.(1983)'114Gissel Packing,supra, 395 U S at 613-615,NLRB v Keystone Pret-zel Bakery,695 F 2d 257, 263-264 (3d Cir 1982) (en banc),PermanentLabel Corp,supra, 657 F 2d at 518-521 (3d Cur 1981),NLRB v ArmcorIndustries,535 F 2d 239, 244 (3d Cir 1976),NLRB v Garry MfgCo, 630F 2d 934, 945-946 (3d Cir 1980),Eastern Steel Co,253 NLRB 1230,1240-41(1981), enfd671 F.2d 104 (3d Cir 1982),Daybreak ConvalescentHome,230 NLRB 800, 804-805 (1977), entd 585 F 2d 79 (3d Cir 1978),Ohio New & Rebuilt Parts,supra,Tall Pines Inn,268 NLRB 1392, 1411(1984)115 The appropriate unitconsisted of between 125 and 135 employees.As of October 12, 1982, 76 cards had,been signedby unit employees Ofthe 19 employees unlawfully dischargedbefore theelection, all but Rosshad signed cards on orbefore October 12 674DECISIONS OF NATIONAL LABOR RELATIONS BOARDpelled or judicially compelled reinstatement and backpaymonths or years later. Accordingly, such discharges con-stitute"amost flagrant means of dissuasion"(EasternSteel,supra, 671 F.2d'at 108). Furthermore, the Compa-ny told employees that the Company was thinking aboutor would try to improve working conditions and benefitsand give them more working hours, and would try tosettle their grievances 'and make some improvements, forthe express or implied purpose of dissuading-them fromvoting for the Union, told employees that the -Union'sadvent had caused or might cause the Company to delaya wage increase and other improvements; implied that in-surance benefits would be improved if the Union was *nolonger on the scene; unlawfully limited employees' rightsto engage in, union activity; unlawfully forbade employ-ees to wear unioninsignia,them for wearing it; in other employees' presence, phys-ically removed a union button from an employee whowas wearing it before clock-in time and - off companyproperty, and threatened him with discharge if he woreitagain;gave employees the impression of surveillanceover a union meeting, rescheduled a companymeeting inorder to interfere with employee attendanceat a unionmeeting;. gave employees- turkeys in order to dissuadethem from voting for the Union; and interrogated - em-ployees about their own and others' union activity.As previously noted,, practically all of these unfairlabor practices were committed by management repre-sentatives who were still employed as such at the time ofthe hearing, and most of them were high in themanage-rialhierarchy.Nor has the Company taken' any stepswhatever (so far as ,the record shows) to counteract thecoercive tendency of its unlawful conduct Evenassum-ing that a Board order will deter further unlawful con-ductduct although the January 1983 charges and objectionsdid not, I think.it unlikely that the coercive impact ofthe 21 unlawful discharges and the Company's otherunfair labor practices would be negated by a cease-and-desist order, reinstatement offers and backpay,to the dis-criminatees many months after their terminations, and anotice to the-employees that such action was' taken andthe Company will in the future respect employees' orga-nizational rights.116 Rather, the many unlawful termina-ny's other unfair labor practices lead me to conclude thatthe damage to the employees' ability to exercise a freechoice has already been done (seeGissel,supra, 395 U.S.at 612).-'In view of the foregoing, I conclude that the possibili-ty of insuring a fair rerun election through the use of"traditional" remedies is slight, and that employee senti-ment once expressed through cards would be better pro-tected by a bargaining order than by a cease-and-desist,reinstatement/backpay, and notice-posting order alone.Because the Union had obtained majority status on Octo-ber 12, 1982, by which date the Company had' com-menced its unfair labor practices, the -company's bar-gaining obligation will commence as of that date.PeakerRun Coal Co.,228 NLRB 93 (1977);Ohio New & RebuiltParts,supra, 267 NLRB 420, 437 (1983);Daybreak Lodge,supra, 585 F.2d at 82-83 (3d. Cir. 1978).In addition, the Company will- be required to post ap-,propriate notices.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed'17ORDERThe Respondent, Brocal Corp. d/b/a Alert MedicalTransport,Philadelphia,Pennsylvania,itsofficers,agents, successors, and assigns, shall1.Cease and desist from(a)Removing union buttons from clothing worn byemployees, forbidding employees to wear union buttons,and threatening to discharge' employees for wearingunion buttons; but nothing in this order shall forbid Re-spondent to restrict the wearing of union insignia duringworking hours while employees have contact with the.public, provided that such restriction is motivated by a-legitimate nonpretextual reason which does not involveany element of union animus or discrimination betweenunion insignia and other forms of insignia.(b) Forbidding employees to pass out union cards or todistribute union literature to employees of other employ-ers, off company premises and at times when such activi-ty would not interfere with employees' work; and threat-ening to discharge them for such conduct.(c)Forbidding employees to talk with professionalunion organizers off company premises at times whensuch activity would not interfere with employees' work.(d)Telling employees that the advent of, District1199C, National Union of Hospital and Health Care Em-ployees,Division of RWDSU, AFL-CIO had causedRespondent to delay giving a wage increase, was causingRespondent to delay efforts to get a better insuranceplan, and .might interfere with Respondent's ability toremedy vehicle safety.(e)Implying to employees that insurance benefitswould be improved if District 1199C was no longer onthe scene.(f)Telling employees, for the express or implied pur-pose of discouraging their union sympathies, that Re-spondent will try to improve their wages, hours, andworking conditions, try to settle their grievances, andmight effect some improvements.(g)Giving employees the impression that Respondenthas engaged.in surveillance over a union meeting(h) Interrogating employees, in a manner constitutinginterference, restraint, and coercion, about their own andothers' union activity 'and about contact with the Nation-alLabor Relations Board.(i)Rescheduling company meetings in order to inter-fere with employee attendance at union meetings.117 If no exceptions are filed as provided by Sec 102 46 of the Board's116As to the employee reassurance sought to be effected by the in-Rules and Regulations, the findings, conclusions, and recommendedstant "traditional" notice-posting order, I note that the Company hadOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theposted a somewhat similar notice, pursuant to the settlement agreement,Board and all objections to them shall be deemed waived for all pur-untila few weeks before resuming its violations of the Act.poses' ALERT MEDICAL TRANSPORT(j)Threatening employees that Respondent will closethe business, change-its name, move to another town, ordo whatever is necessary to keep from becoming union-ized:-(k)Threatening to discharge employees for union ac-tivity..(1)Telling employees that Respondent will not negoti-ate with a union under any circumstances.-(m) Threatening employees that Respondent's businesswill be shut down if employees attend a unionmeetingand/or that in that event, they will be responsible foremployees' unemployment and will probably suffer phys-ical harm from them for having them Jose their jobs.(n)Threatening employees -that the business will shutdown if District 1199C gets in.(o) Engaging in surveillance over unionmeetings.(p)Relieving employees of the requirement to havetheir timecards signed before performing overtime work;giving employees, turkeys and insurance books; layingoff, discharging, or suspending employees; changing em-ployees'work-schedules; or otherwise discriminating -with regard to employees' hire or tenure of employment-or any term ,or. condition of employment; to discourage.membership in District 1199C or any other labor organi-zation. -.(q)Discharging, or otherwise discriminatingagainstemployees because they have filed charges or given testi-mony under, the Act.-(r) In any other manner interfering with,restraining,or coercing employees-in theexerciseof the rights guar-anteed them by Section 7 of the Act.2.Take the following affirmative action designed to ef-fectuate the policies of the, Act.(a)Offer Rachel Bell, Emanuel Criniti, and John Wil-liams immediate and full reinstatementto the jobs ofwhich they were. unlawfully deprived, or, if such jobs nolonger exist, substantially equivalent jobs, without preju-dice to their seniority or other rights and privileges pre-viously enjoyed.(b)Offer the following employees immediate and fullreinstatement to jobs'as aides,without prejudice to theirseniority or,-other rights and privileges, previously en-joyed;Mack Ball, Kevin' Charity, Robert Cummings,PatrickDumas, Irene Frazier, Thomas Freeman, CarlaGarner, Stephen Griffin, Phillip Jardine, Deborah Jen-kins,Douglas Johnson, James Knight, Theresa Mason,StephanieMatthews, Joseph Middleton, Kimberly Ross,Betty Twyman, and Gary Williams. '(c)Make all ,21 of these employees whole for any lossof pay they may have suffered by reason of their unlaw-ful termination and Rachel Bell's unlawful suspension, in .the manner set forth in the section of this decision enti-tled "The Remedy."(d) Remove from the files of all 21 of these employeesany reference to the unlawful personnel actions takenagainst them (including,,- withoutlimitation,MichaelWright's incident report as to Rachel Bell; AhthonyRenzulli'sand Ruth Gross' incident reports as to John675Williams purporting to describe alleged incidents on No-vember 4, 1982; and Violet Corban's notations about al-leged incidents involving John Williams on and beforeNovember '3, 1982); and notify all 21 of these employeesinwriting that this has been done and that evidence ofsuch unlawful personnel action will not be used as a basisfor' future personnel actions against them.(e)Preserve and, on request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security records, timecards, per-sonnel records and reports, and all other records neces-sary or useful for analyzing and computing the amountof backpay due under the terms of this Order.(f)On request, recognize and bargain with District-1199C as the exclusive representative of the employees inthe -following appropriateunit,and embody"in a signedagreement any agreement reached:All station, wagon drivers, van drivers, bus driv-ers, ambulance drivers, drivers 2, dispatchers, emer-gency medical technicians, car, washers, aides, serv-icemechanics, light mechanics, night mechanics,daytime mechanics, parts employees, and garage,-cleaning and building maintenance employees em-ployed by Brocal Corp. d/b/a Alert Medical Trans-port at its' 50 Laurel Street, Philadelphia, Pennsyl-vania facility, excluding office clerical employees,guards and supervisors as defined in the Act.(g) _ Post' at Philadelphia, Pennsylvania facilities copiesof the attached notice marked !'Appendix."' 18 Copies ofthe notice, on forms provided by the Regional Directorfor Region 4, after being signed by. Respondent's author;-,ized representative,'- shall be posted by Respondent imme-diately upon receipt and maintained for 60 consecutivedays in conspicuous places including all places where no-tices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to ensure that the no-tices are not altered, defaced, or covered by any othermaterial.(h)Notify the, Regional Director in writing within 20days from the date of this Order what steps Respondenthas taken to comply.IT IS FURTHER RECOMMENDED that paragraphs16(b)(i), 16(e)(ii), 16 f (iv), and 17(a) of the complaint isdismissed. Paragraph 10(a)(i) is dismissed to the - extentthat it alleges unfair labor practices directed at employ-ees Gelb and Postell. Paragraph 24(b) is dismissed to theextent that it may allege that Robert Corban -unlawfullyinterrogated employee Conners.IT IS ALSO FURTHER RECOMMENDED that the electionconducted inCase,4-RC-15186 be set aside, the repre-sentation petition is dismissed, and all prior proceedingsthereunder be vacated.118 If this Order is enforced by, a Judgment of a United States Courtof Appeals, the words in the notice reading "Posted by Order of the Na-tionalLabor Relations Board" shall read "Posted Pursuant to a Judgmentof thee United States Court of Appeals Enforcing an Order of the Nation-alLaborRelations Board "